364-DAY CREDIT AGREEMENT

dated as of June 11, 2003

among

TYSON FOODS, INC.,
as Borrower

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK,
as Administrative Agent

MERRILL LYNCH BANK USA,
as Syndication Agent

and

SUNTRUST BANK,
RABOBANK INTERNATIONAL and
BNP PARIBAS,
as Documentation Agents

_______________________________

J.P. MORGAN SECURITIES INC.,
as Lead Arranger and Sole Bookrunner



36

--------------------------------------------------------------------------------


TABLE OF CONTENTS

                                                                            Page

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01.  Certain Defined
Terms.....................................................................................
6

SECTION 1.02.  Computation of Time
Periods........................................................................
21

SECTION 1.03.  Accounting
Matters........................................................................................
21

SECTION 1.04.  Certain
Terms................................................................................................
21

ARTICLE II

Amounts and Terms of the Loans

SECTION 2.01.  Amounts and Terms of
Commitments........................................................... 21

SECTION 2.02.  Procedure for Committed
Borrowing............................................................ 22

SECTION 2.03.  Bid
Borrowings...............................................................................................
23

SECTION 2.04.  Procedure for Bid
Borrowings.......................................................................
23

SECTION 2.05.  Evidence of
Indebtedness...............................................................................
25

SECTION 2.06.  Termination and Reduction of the
Commitments.......................................... 26

SECTION 2.07.  Optional
Prepayments...................................................................................
26

SECTION 2.08. 
Repayment......................................................................................................
27

SECTION 2.09. 
Interest...........................................................................................................
27

SECTION 2.10.  Default
Interest..............................................................................................
28

SECTION 2.11.  Continuation and Conversion Elections for Committed
Borrowings............ 28

ARTICLE III

Fees; Payments; Taxes; Changes in Circumstances

SECTION 3.01. 
Fees................................................................................................................
30

SECTION 3.02.  Computation of Fees and
Interest................................................................. 31

SECTION 3.03.  Payments by the
Borrower.............................................................................
31

SECTION 3.04.  Payments by the Lenders to the Administrative
Agent.................................. 32

SECTION 3.05. 
Taxes..............................................................................................................
33

SECTION 3.06.  Sharing of Payments,
Etc..............................................................................
37

SECTION 3.07.  Inability to Determine
Rates..........................................................................
38

SECTION 3.08.  Increased
Costs..............................................................................................
38

SECTION 3.09.  Capital
Adequacy...........................................................................................
38

SECTION 3.10.  Funding
Losses..............................................................................................
39

SECTION 3.11.  Additional Interest on Eurodollar
Loans....................................................... 39

SECTION 3.12.  Certificates of
Lenders...................................................................................
40

SECTION 3.13.  Change of Lending Office; Replacement
Lender........................................... 40

37

--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties

SECTION 4.01.  Corporate Existence; Compliance with
Law................................................. 41

SECTION 4.02.  Corporate Authorization; No Contravention; Governmental
Authorization.............................................................................................................................
41

SECTION 4.03.  Enforceable
Obligations................................................................................
42

SECTION 4.04. 
Taxes..............................................................................................................
42

SECTION 4.05.  Financial
Matters...........................................................................................
42

SECTION 4.06. 
Litigation........................................................................................................
43

SECTION 4.07. 
Subsidiaries....................................................................................................
43

SECTION 4.08. 
Liens...............................................................................................................
43

SECTION 4.09.  No Burdensome Restrictions; No
Defaults..................................................... 43

SECTION 4.10.  Investment Company Act; Public Utility Holding Company
Act.................. 44

SECTION 4.11.  Use of Proceeds; Margin
Regulations........................................................... 44

SECTION 4.12. 
Assets.............................................................................................................
44

SECTION 4.13.  Labor
Matters................................................................................................
44

SECTION 4.14.  Environmental
Matters..................................................................................
44

SECTION 4.15. 
Completeness.................................................................................................
45

SECTION 4.16. 
ERISA.............................................................................................................
45

SECTION 4.17. 
Insurance........................................................................................................
47

ARTICLE V

Conditions Precedent

SECTION 5.01.  Conditions Precedent to
Effectiveness.......................................................... 47

SECTION 5.02.  Conditions Precedent to All
Borrowings....................................................... 49

ARTICLE VI

Affirmative Covenants

SECTION 6.01.  Compliance with Laws,
Etc...........................................................................
50

SECTION 6.02.  Use of
Proceeds.............................................................................................
50

SECTION 6.03.  Payment of Obligations,
Etc.......................................................................... 50

SECTION 6.04. 
Insurance........................................................................................................
50

SECTION 6.05.  Preservation of Corporate Existence,
Etc..................................................... 50

SECTION 6.06. 
Access.............................................................................................................
51

SECTION 6.07.  Keeping of
Books...........................................................................................
51

SECTION 6.08.  Maintenance of
Properties.............................................................................
51

38

--------------------------------------------------------------------------------

SECTION 6.09.  Financial
Statements.....................................................................................
51

SECTION 6.10.  Reporting
Requirements.................................................................................
52

SECTION 6.11.  Notices Regarding
ERISA..............................................................................
53

SECTION 6.12.  Employee
Plans..............................................................................................
54

SECTION 6.13.  Environmental Compliance;
Notice.............................................................. 54

ARTICLE VII

Negative Covenants

SECTION 7.01.  Limitations on
Liens.......................................................................................
55

SECTION 7.02.  Limitation on
Indebtedness............................................................................
58

SECTION 7.03.  Sale-Leaseback
Transactions.........................................................................
59

SECTION 7.04.  Restricted
Payments.......................................................................................
59

SECTION 7.05.  Mergers,
Etc...................................................................................................
60

SECTION 7.06.  Investments in Other
Persons........................................................................
61

SECTION 7.07. 
Assets.............................................................................................................
61

SECTION 7.08.  Change in Nature of
Business........................................................................
62

SECTION 7.09.  Transactions with Affiliates,
Etc.................................................................... 62

SECTION 7.10.  Margin
Regulations........................................................................................
62

SECTION 7.11.  Compliance with
ERISA.................................................................................
63

SECTION 7.12.  Speculative
Transactions...............................................................................
63

SECTION 7.13.  Leverage
Ratio...............................................................................................
63

SECTION 7.14.  Interest Expense Coverage
Ratio.................................................................. 63

ARTICLE VIII

Events of Default

SECTION 8.01.  Events of
Default...........................................................................................
64

SECTION 8.02. 
Remedies........................................................................................................
67

SECTION 8.03.  Rights Not
Exclusive......................................................................................
67

ARTICLE IX

The Administrative Agent

SECTION 9.01. 
Appointment...................................................................................................
68

SECTION 9.02.  Delegation of
Duties......................................................................................
68

SECTION 9.03.  Liabilities of
Agents.......................................................................................
68

SECTION 9.04.  Reliance by Administrative
Agent.................................................................. 68

SECTION 9.05.  Notice of
Default............................................................................................
69

SECTION 9.06.  Credit
Decision..............................................................................................
69

SECTION 9.07. 
Indemnification..............................................................................................
70

SECTION 9.08.  Administrative Agent in Individual
Capacity................................................ 70

SECTION 9.09.  Successor Administrative
Agent.................................................................... 70

39

--------------------------------------------------------------------------------

 

ARTICLE X

Miscellaneous

SECTION 10.01.  Notices,
Etc..................................................................................................
71

SECTION 10.02.  Amendments,
Etc.........................................................................................
71

SECTION 10.03.  No Waiver;
Remedies...................................................................................
72

SECTION 10.04.  Costs and
Expenses.....................................................................................
72

SECTION 10.05. 
Indemnity.....................................................................................................
73

SECTION 10.06.  Right of
Set‑off.............................................................................................
74

SECTION 10.07.  Binding
Effect..............................................................................................
74

SECTION 10.08.  Assignments, Participations,
Etc................................................................. 74

SECTION 10.09. 
Confidentiality.............................................................................................
76

SECTION 10.10. 
Survival........................................................................................................
77

SECTION 10.11. 
Headings......................................................................................................
77

SECTION 10.12.  Governing Law and
Jurisdiction................................................................. 77

SECTION 10.13.  Execution in
Counterparts...........................................................................
78

SECTION 10.14.  Entire
Agreement.........................................................................................
78

SECTION 10.15.  Waiver of Jury
Trial.....................................................................................
78

SECTION 10.16. 
Severability..................................................................................................
78

40

--------------------------------------------------------------------------------


Exhibits

Exhibit 1.01                  Form of Guarantee Agreement

Exhibit 2.02                  Form of Notice of Borrowing

Exhibit 2.04(a)              Form of Competitive Bid Request

Exhibit 2.04(b)             Form of Competitive Bid

Exhibit 2.05(b)             Form of Committed Loan Note

Exhibit 2.05(c)              Form of Bid Note

Exhibit 2.11                  Form of Notice of Conversion/Continuation

Exhibit 5.01                  Forms of Opinion

Exhibit 6.09                  Form of Compliance Certificate

Exhibit 10.08                Form of Assignment and Acceptance

Schedules

Schedule 1.01(a)          Commitments; Percentage Shares

Schedule 1.01(b)          Indentures

Schedule 4.05(a)          Financial Matters of Borrower

Schedule 4.06              Pending Litigation

Schedule 4.07(a)          Subsidiaries

Schedule 4.07(d)          Joint Ventures/Partnerships

Schedule 4.13              Labor Matters

Schedule 4.14              Environmental Matters

Schedule 4.16              Employee Benefit Plans

Schedule 7.01/7.02      Existing Liens and Existing Indebtedness

Schedule 7.09              Existing Restrictions

41

--------------------------------------------------------------------------------


364-DAY CREDIT AGREEMENT dated as of June 11, 2003, among TYSON FOODS, INC., a
Delaware corporation (the "Borrower"), the banks which are or may, from time to
time hereafter, become parties hereto (the "Lenders"), JPMORGAN CHASE BANK, as
Administrative Agent (the "Administrative Agent"), MERRILL LYNCH BANK USA, as
Syndication Agent (the "Syndication Agent"), and SUNTRUST BANK, COOPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK INTERNATIONAL", NEW YORK
BRANCH and BNP PARIBAS, as Documentation Agents (the "Documentation Agents").

The parties hereto agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01.  CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT AND IN ANY
SCHEDULES AND EXHIBITS TO THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE FOLLOWING
MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL
FORMS OF THE TERMS DEFINED):

"Absolute Rate" means a fixed annual rate, expressed as a percentage.

"Absolute Rate Bid Loan" means any Bid Loan that bears interest determined with
reference to an Absolute Rate.

"Administrative Agent" means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders, together with any successor thereto in
such capacity.

"Administrative Agent's Fee Letter" means the fee letter dated April 28, 2003,
between the Borrower, the Administrative Agent and J.P. Morgan Securities Inc.

"Administrative Agent's Payment Office" means the address for payments set forth
on the signature pages hereof in relation to the Administrative Agent or such
other address as the Administrative Agent may from time to time specify in
accordance with Section 10.01.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to any Person, any Subsidiary of such Person and
any other Person which, directly or indirectly, controls, is controlled by, or
is under common control with, such Person, and includes, if such Person is a
corporation, each

42

--------------------------------------------------------------------------------


Person who is the beneficial owner of 5% or more of such corporation's
outstanding common stock.  For purposes of this definition, "control" means the
possession of the power to direct or cause the direction of management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

"Aggregate Commitments" means the aggregate amount of the Commitments of all the
Lenders as in effect from time to time.

"Agreement" means this Credit Agreement, as from time to time amended, modified
or supplemented.

"Assignee" has the meaning specified in Section 10.08(b).

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.08), and accepted by the Administrative Agent, in the form of
Exhibit 10.08 or any other form approved by the Administrative Agent and the
Borrower.

"Bid Borrowing" means an extension of credit hereunder consisting of one or more
Bid Loans made to the Borrower on the same day by one or more Lenders.

"Bid Loan" means a Loan made by a Lender to the Borrower pursuant to
Section 2.03 and may be a LIBOR Bid Loan or an Absolute Rate Bid Loan.

"Borrower" has the meaning specified in the preamble.

"Borrowing" means a Committed Borrowing or a Bid Borrowing.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
and, if the applicable Business Day relates to any Eurodollar Loan, means such a
day on which dealings are carried on in the London interbank market.

"CERCLA" has the meaning specified in the definition of Environmental Law.

"COBRA" has the meaning specified in Section 4.16(k).

"Code" means the Internal Revenue Code of 1986 (or any successor(s) thereto), as
amended from time to time.

"Commitment" means, for each Lender, as the context may require (a) the amount
in dollars set forth in Schedule 1.01(a) opposite the name of such Lender under
the heading "Commitment" or as otherwise set forth in any Assignment and
Acceptance, as such amount may be reduced pursuant to Section 2.06 or as a
result of one or more assignments pursuant to Section 10.08 or (b) the
obligation of such Lender to extend credit to the Borrower hereunder in the
amount specified in the immediately preceding clause (a).  The initial aggregate
amount of the Lenders' Commitments is $200,000,000.

43

--------------------------------------------------------------------------------


"Committed Borrowing" means an extension of credit hereunder consisting of
Committed Loans made, continued or converted on the same day by the Lenders
ratably according to their Percentage Shares and, in the case of Eurodollar
Loans, having the same Interest Periods.

"Committed Loan" means an extension of credit by a Lender to the Borrower
pursuant to Section 2.01 and may be a Eurodollar Loan or a Reference Rate Loan.

"Competitive Bid" means an offer by a Lender to make a Bid Loan in accordance
with Section 2.04(b).

"Competitive Bid Request" has the meaning specified in Section 2.04(a).

"Consolidated EBITDA" means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary losses for such period, and (v) noncash charges to the extent
solely attributable to unrealized losses under SFAS 133 (provided that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made) and minus (b) without duplication and to the extent included in
determining such Net Income, the sum of (i) any extraordinary gains for such
period and (ii) noncash gains to the extent solely attributable to unrealized
gains under SFAS 133 (provided that any cash received with respect to any such
noncash gain shall be added in computing Consolidated EBITDA during the period
in which such cash is received), all determined on a consolidated basis in
accordance with GAAP; provided that for the purposes of determining the ratio
set forth in Section 7.13, if the Borrower or any of its consolidated
Subsidiaries has made any Material Acquisition or Material Disposition during
the period of four consecutive fiscal quarters ended on the date on which the
most recent fiscal quarter ended, Consolidated EBITDA for the relevant period
for testing compliance shall be calculated after giving pro forma effect thereto
as if such Material Acquisition or Material Disposition had occurred on the
first day of the relevant period for testing compliance.  As used in this
definition, "Material Acquisition" means any acquisition or series of related
acquisitions of  property that (a) constitutes all or substantially all of the
Stock or all or substantially all of the assets of any Person or comprises all
or substantially all of any operating unit of a business and (b) involves
consideration in excess of $250,000,000; and "Material Disposition" means any
sale, transfer, lease or other disposition or series of related sales,
transfers, leases or other dispositions of property that (x) constitutes all or
substantially all of the Stock or all or substantially all of the assets of any
Subsidiary of the Borrower or involves assets comprising all or substantially
all of any operating unit of a business of the Borrower or any of its
Subsidiaries and (y) yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $250,000,000.

"Consolidated Interest Expense" means, for any period, the interest expense
(including imputed interest expense in respect of capital lease obligations) of
the

44

--------------------------------------------------------------------------------


Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

"Consolidated Net Income" means, for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries for such period (taken
as a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that there shall be excluded
therefrom the net income (or loss) of any Person accrued prior to the earlier of
the date such Person becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries or such Person's
assets are acquired by the Borrower or any of its Subsidiaries; provided further
however that for purposes of the definition of Consolidated Net Income Available
for Restricted Payments, Consolidated Net Income shall be calculated as if IBP
and its consolidated Subsidiaries were consolidated Subsidiaries of the Borrower
on and after January 1, 2001.

"Consolidated Net Income Available for Restricted Payments" means an amount
equal to (a) the sum of $100,000,000 plus 80% (or minus 100% in case of
consolidated net loss) of Consolidated Net Income for the period (taken as one
accounting period) commencing January 1, 2001 and terminating on the fiscal
quarter of the Borrower immediately preceding the date of any proposed
Restricted Payment, less (b) the sum of (i) the aggregate amount of all
dividends (other than dividends payable solely in Stock of the Borrower) and
other distributions paid or declared by the Borrower (for all periods on or
after January 1, 2001) or IBP (for the period from January 1, 2001 through the
effective date of the Merger and excluding dividends or other distributions made
to the Borrower) on any class of its Stock and (ii) the excess (if any) of the
aggregate amount expended, directly or indirectly, by the Borrower (for all
periods on or after January 1, 2001) or by IBP (for the period from January 1,
2001 through the effective date of the Merger) for the redemption, purchase or
other acquisition of any shares of its Stock, over the aggregate net amount of
any cash or cash equivalents received by the Borrower (for all periods on or
after January 1, 2001) or IBP (for the period from January 1, 2001 through the
effective date of the Merger) as consideration for the sale of any shares of its
Stock.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

"Controlled Group" means, with respect to any Person, all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) which are under common control with such Person and which,
together with such Person, are treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.

45

--------------------------------------------------------------------------------


"Debt Rating" means the actual or implied rating as most recently assigned to
the Index Debt or the Short-Term Index Debt by Moody's or S&P, as the case may
be.

"Default" means any event or condition which, with the giving of notice or the
lapse of time, or both, would become an Event of Default.

"Effective Date" means the date on which all conditions precedent set forth in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).

"Environmental Claim" means any claim, however asserted, by any Governmental
Authority or other Person alleging potential liability for violation of any
Environmental Law or for release or injury to the environment or threat to
public health, personal injury (including sickness, disease or death), property
damage, natural resources damage, or otherwise alleging liability for damages,
punitive damages, cleanup costs, removal costs, remedial costs, response costs,
restitution, civil or criminal penalties, injunctive relief, or other type of
relief, resulting from or based upon (a) the presence, placement, discharge,
emission or release (including intentional and unintentional, negligent and
non‑negligent, sudden or non‑sudden, accidental or non‑accidental placement,
spill, leaks, discharges, emissions or releases) of any Hazardous Material at,
in or from property, whether or not owned by the Borrower or any of its
Subsidiaries, or (b) any other circumstances forming the basis of any violation,
or alleged violation, of any Environmental Law.

"Environmental Law" means the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.) ("CERCLA"), the
Hazardous Material Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) ("OSHA"), as
such laws have been or hereafter may be amended, modified or supplemented, and
any and all analogous future federal, or present or future state or local,
statutes and the regulations promulgated pursuant thereunder.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time and all regulations promulgated thereunder.

"ERISA Event" means, with respect to any Person, (a) a Reportable Event (other
than a Reportable Event not subject to the provision for 30‑day notice to the
PBGC under regulations issued under Section 4043 of ERISA); (b) the withdrawal
of such Person or any member of its Controlled Group from a Plan during a plan
year in which it was a "substantial employer" as defined in Section 4001(a)(2)
of ERISA; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA; (d)
the institution of proceedings to terminate a Plan by the PBGC; (e) the failure
to make required contributions which would result in the imposition of a Lien
under Section 412 of the Code or Section 302 of ERISA; and (f) any other event
or condition which might reasonably be expected to constitute grounds under

46

--------------------------------------------------------------------------------


Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or the imposition of any liability under Title IV of ERISA
other than PBGC premiums due but not delinquent under Section 4007 of ERISA.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

"Eurodollar Loan" means any Committed Loan that bears interest at a rate
determined with reference to LIBOR.

"Eurodollar Reserve Percentage" means, with respect to any Interest Period for
any Eurodollar Loan made by any Lender, the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

"Event of Default" has the meaning specified in Section 8.01.

"Excess Margin Stock" means that portion, if any, of the Margin Stock owned by
the Borrower and its Subsidiaries that must be excluded from the restrictions
imposed by Section 7.01 and Section 7.07 in order for the value (determined in
accordance with Regulation U) of the Margin Stock subject to such Sections to
account for less than 25% of the aggregate value (as so determined) of all
assets subject to such Sections.

"Existing Credit Agreement" means the 364-Day Credit Agreement dated as of June
12, 2002, among the Borrower, the lenders from time to time party thereto,
JPMorgan Chase Bank, as administrative agent, Merrill Lynch Capital Corporation,
as syndication agent and SunTrust Bank, Mizuho Financial Group and Rabobank
International, as documentation agents.

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System.

47

--------------------------------------------------------------------------------


"Five-Year Credit Agreement" means the Five-Year Credit Agreement dated as of
September 24, 2001, among the Borrower, the lenders from time to time party
thereto, JPMorgan Chase Bank, as administrative agent, Merrill Lynch Capital
Corporation, as syndication agent, SunTrust Bank, as documentation agent and
Mizuho Financial Group and Rabobank International, as co-documentation agents.

"Form W-8BEN" has the meaning specified in Section 3.05(f)(i)(B).

"Form W-8ECI" has the meaning specified in Section 3.05(f)(i)(A).

"GAAP" means accounting principles generally accepted in the United States of
America as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board, or in
such other statements by such other entity as may be in general use by
significant segments of the accounting profession, which are applicable to the
circumstances as of the date of determination.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any central bank (or similar monetary or
regulatory authority) thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Guarantee Agreement" means the Guarantee Agreement, substantially in the form
of Exhibit 1.01, made by IBP for the benefit of the Administrative Agent and the
Lenders.

"Hazardous Materials" means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, waste, solid waste, hazardous waste, hazardous constituent, special
waste, hazardous substance, hazardous material, or toxic substance, or petroleum
or petroleum derived substance or waste.

"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

"IBP" means IBP, inc., a Delaware corporation (now known as Tyson Fresh Meats,
Inc.).

"Indebtedness" of any Person means, without duplication, (a) all indebtedness
for borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers' acceptances, whether or not matured); (b) all
obligations evidenced by notes, bonds, debentures or similar instruments; (c)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by

48

--------------------------------------------------------------------------------


such Person (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property); (d) all obligations under leases which have been or should be,
in accordance with GAAP, recorded as capital leases; (e) all net obligations
with respect to Hedging Agreements; (f) all direct or indirect guaranties in
respect of any obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clause (a),
(b), (c), (d) or (e) above; and (g) all Indebtedness referred to in clause (a),
(b), (c), (d) or (e) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; provided, however, that if any Indebtedness of any
type referred to above is supported by another type of Indebtedness referred to
above, such Indebtedness shall not be considered more than once for the purposes
of this definition.

"Indebtedness for Borrowed Money" means the sum of all Indebtedness of the
Borrower and its consolidated Subsidiaries of the type referred to in paragraphs
(a), (b) and (d) of the definition of Indebtedness plus all obligations of the
Borrower and its consolidated Subsidiaries under the Receivables Facility.

"Indemnified Party" has the meaning specified in Section 10.05(a).

"Indentures" means the indentures, including supplements and/or board
resolutions establishing series of debt thereunder, and note agreements of the
Borrower and its Subsidiaries listed on Schedule 1.01(b).

"Index Debt" means senior, unsecured, long‑term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

"Insolvency Proceeding" means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding‑up or relief of
debtors or (b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors or other similar arrangement in respect of
the creditors of any Person generally or any substantial portion of the
creditors of such Person; in each case undertaken under United States Federal or
State law or foreign law.

"Interest Payment Date" means (a) with respect to any Eurodollar Loan or Bid
Loan, the last day of each Interest Period applicable to such Eurodollar Loan or
Bid Loan and (i) with respect to any Interest Period of six months duration for
any Eurodollar Loan, the date which falls three months after the beginning of
such Interest Period, and (ii) with respect to any Bid Loan, such intervening
date prior to the maturity thereof as may be agreed between the Borrower and the
applicable Lender and (b) with respect to any Reference Rate Loan, the last day
of each calendar quarter.

49

--------------------------------------------------------------------------------


"Interest Period" means,


(A)  WITH RESPECT TO ANY EURODOLLAR LOAN, THE PERIOD COMMENCING ON THE BUSINESS
DAY SUCH EURODOLLAR LOAN IS DISBURSED OR ON THE DATE ON WHICH A REFERENCE RATE
LOAN IS CONVERTED INTO A EURODOLLAR LOAN AND ENDING ON THE DATE 14 DAYS OR ONE,
TWO, THREE OR SIX MONTHS THEREAFTER, IN ITS NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION; AND


(B)  WITH RESPECT TO ANY BID LOAN, THE PERIOD SPECIFIED BY THE BORROWER IN THE
RELEVANT COMPETITIVE BID REQUEST;

provided, however, that:

(I) IN THE CASE OF THE CONTINUATION OF A EURODOLLAR LOAN PURSUANT TO
SECTION 2.11(B), THE INTEREST PERIOD APPLICABLE AFTER THE CONTINUATION OF SUCH
LOAN SHALL COMMENCE ON THE LAST DAY OF THE PRECEDING INTEREST PERIOD;

(II) IF ANY INTEREST PERIOD APPLICABLE TO A EURODOLLAR LOAN WOULD OTHERWISE END
ON A DAY WHICH IS NOT A BUSINESS DAY, THAT INTEREST PERIOD SHALL BE EXTENDED TO
THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO
CARRY SUCH INTEREST PERIOD INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH
INTEREST PERIOD SHALL END ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

(III) ANY INTEREST PERIOD APPLICABLE TO A EURODOLLAR LOAN THAT BEGINS ON THE
LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF
SUCH INTEREST PERIOD; AND

(IV) NO INTEREST PERIOD FOR ANY LOAN SHALL EXTEND BEYOND THE MATURITY DATE.

"IRS" means the Internal Revenue Service of the United States of America.

"Lender" has the meaning specified in the preamble and includes each Lender
listed on the signature pages hereof and each Person which becomes a Lender
pursuant to Section 10.08.

"Lender Affiliate" means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

50

--------------------------------------------------------------------------------


"Lending Office" means, with respect to any Lender, the office or offices of
such Lender as specified in such Lender's Administrative Questionnaire delivered
to the Administrative Agent.

"Level I Status" exists at any date if, at such date (a) the Debt Rating for the
Index Debt is BBB+ (or the equivalent) or higher by S&P and Baa1 (or the
equivalent) or higher by Moody's and (b) the Debt Rating for the Short-Term
Index Debt is rated A2 or higher by Moody's and P2 or higher by S&P.

"Level II Status" exists at any date if, at such date (a) the Debt Rating for
the Index Debt is BBB (or the equivalent) by S&P and Baa2 (or the equivalent) by
Moody's and (b) the Debt Rating for the Short-Term Index Debt is rated A2 or
higher by Moody's and P2 or higher by S&P.

"Level III Status" exists at any date if, at such date (a) the Debt Rating for
the Index Debt is BBB- (or the equivalent) by S&P and Baa3 (or the equivalent)
by Moody's or (b) (i) the Debt Rating for the Short-Term Index Debt is rated
lower than A2 by Moody's or lower than P2 by S&P and (ii) neither Level IV
Status nor Level V Status exists.

"Level IV Status" exists at any date if, at such date the Debt Rating for the
Index Debt is BB+ (or the equivalent) by S&P and Ba1 (or the equivalent) by
Moody's.

"Level V Status" exists at any date if, at such date the Debt Rating for the
Index Debt is BB (or the equivalent) or lower by S&P or Ba2 (or the equivalent)
or lower by Moody's.

"Leverage Ratio" means, at any date of determination, the ratio of
(a) Indebtedness for Borrowed Money at such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters for which financial statements
have most recently been delivered under Section 6.09(a) or (b).

"LIBOR" means, with respect to any Eurodollar Loan or LIBOR Bid Loan for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the "LIBOR" with respect to such
Eurodollar Loan or LIBOR Bid Loan for such Interest Period shall be the rate at
which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

51

--------------------------------------------------------------------------------


"LIBOR Bid Loan" means any Bid Loan that bears interest at a rate determined
with reference to LIBOR.

"LIBOR Bid Margin" has the meaning specified in Section 2.04(b)(ii)(B).

"Lien" means any lien, charge, security interest or encumbrance or any other
type of preferential arrangement (including liens or retained security titles of
conditional vendors and capitalized leases but excluding any right of set‑off).

"Loan" means an extension of credit by a Lender pursuant to Article II and may
be a Committed Loan or a Bid Loan.

"Loan Documents" means this Agreement, the Guarantee Agreement, any promissory
notes delivered pursuant to this Agreement, the Notices of Borrowing, the
Notices of Conversion/Continuation and the Competitive Bid Requests.

"Majority Lenders" means at any time (i) Lenders holding more than 50% of the
Commitments or (ii) after the Commitments expire or terminate or the Loans
become due and payable pursuant to Article VIII or for purposes of declaring the
Loans to be due and payable pursuant to Article VIII, Lenders holding more than
50% of the outstanding Loans, including outstanding Bid Loans.

"Margin Stock" shall have the meaning given such term under Regulation U.

"Material Adverse Effect" means (a) an adverse change in, or an adverse effect
upon, the financial condition, business, prospects or properties of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) any material adverse
change in the rights or remedies of the Lenders under the Loan Documents or the
ability of the Borrower to perform its obligations under any of the Loan
Documents; or (c) any material adverse change in the legality, validity or
enforceability of any Loan Document.

"Maturity Date" means the first anniversary of the Termination Date.

"Merger" means the merger of IBP with and into Merger Co. in accordance with the
Merger Agreement.

"Merger Agreement" means the Agreement and Plan of Merger dated as of January 1,
2001, among IBP, the Borrower and Merger Co., as modified by the Stipulation and
Order dated June 27, 2001, with no changes therefrom adverse to the Lenders.

"Merger Co." means Lasso Acquisition Corporation, a Delaware corporation and a
wholly-owned Subsidiary of the Borrower.

"Moody's" means Moody's Investors Service, Inc. or any successor to the rating
agency business thereof.

52

--------------------------------------------------------------------------------


"Multiemployer Plan" means, with respect to any Person, at any time, a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which such Person or any member of its Controlled Group is making, or is
obligated to make contributions or has made, or been obligated to make,
contributions.

"Net Worth" means, with respect to any Person, at any date of determination,
shareholders' equity as determined in accordance with GAAP.

"Notice of Borrowing" has the meaning specified in Section 2.02(a).

"Notice of Conversion/Continuation" has the meaning specified in
Section 2.11(b).

"Obligations" means all Loans, other Indebtedness, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower to any Lender, the
Administrative Agent, any Affiliate of any of the foregoing or any Indemnified
Party, of any kind or nature, present or future, whether or not evidenced by any
note, guaranty or other instrument, arising under this Agreement or under any
other Loan Document, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification, or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.  The term "Obligations" includes all
interest, charges, expenses, fees, attorneys' fees and disbursements (including
the allocated cost of in‑house counsel) and any other sum chargeable to the
Borrower under this Agreement or any other Loan Document.

"OSHA" has the meaning specified in the definition of Environmental Laws.

"Other Taxes" has the meaning specified in Section 3.05(b).

"Participant" has the meaning specified in Section 10.08(e).

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"Percentage Share" means, as to any Lender, at any time, such Lender's
percentage share of the Aggregate Commitments, as set forth opposite such
Lender's name in Schedule 1.01(a) under the heading "Percentage Share" or set
forth in any Assignment and Acceptance delivered pursuant to Section 10.08, as
such percentage may be modified from time to time in connection with any
assignment of the Commitment of such Lender in accordance with the terms hereof.

"Permitted Disposition" means, any disposition (except as otherwise permitted
under Section 7.07) made by the Borrower or any of its Subsidiaries of any of
its assets if the net income for the most recently completed four fiscal quarter
period for which financial statements have been delivered pursuant to Section
6.09(a) or (b) derived from the assets subject to such disposition together with
the net income for such period derived

53

--------------------------------------------------------------------------------


from all other assets sold or otherwise disposed of during or after such period
does not exceed 10% of Consolidated Net Income for such period.

"Permitted Investments" means:


(A)  SECURITIES ISSUED OR FULLY GUARANTEED OR INSURED BY THE UNITED STATES
GOVERNMENT OR ANY AGENCY THEREOF AND BACKED BY THE FULL FAITH AND CREDIT OF THE
UNITED STATES OF AMERICA HAVING MATURITIES OF NOT MORE THAN ONE YEAR FROM THE
DATE OF ACQUISITION;


(B)  CERTIFICATES OF DEPOSIT, TIME DEPOSITS, EURODOLLAR TIME DEPOSITS, OVERNIGHT
BANK DEPOSITS, REPURCHASE AGREEMENTS, REVERSE REPURCHASE AGREEMENTS OR BANKERS'
ACCEPTANCES, HAVING IN EACH CASE A TENOR OF NOT MORE THAN ONE YEAR ISSUED BY ANY
LENDER, OR BY ANY UNITED STATES COMMERCIAL BANK OR ANY BRANCH OR AGENCY OF A
NON‑UNITED STATES BANK LICENSED TO CONDUCT BUSINESS IN THE UNITED STATES OF
AMERICA HAVING A COMBINED CAPITAL AND SURPLUS OF NOT LESS THAN $500,000,000
WHOSE SHORT TERM SECURITIES ARE RATED AT LEAST A‑1 BY S&P AND P‑1 BY MOODY'S;


(C)  COMMERCIAL PAPER OF AN ISSUER RATED AT LEAST A‑1 BY S&P OR P‑1 BY MOODY'S
AND IN EITHER CASE HAVING A TENOR OF NOT MORE THAN 270 DAYS; AND


(D)  MONEY‑MARKET FUNDS INVESTED IN SHORT‑TERM SECURITIES RATED AT LEAST AS
PROVIDED IN CLAUSE (B) ABOVE.

"Permitted Lien Basket" means 10% of Total Capitalization.

"Permitted Liens" has the meaning specified in Section 7.01.

"Person" means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or Governmental
Authority.

"Plan" means, with respect to the Borrower or any member of its Controlled
Group, at any time, an employee pension benefit plan as defined in Section 3(2)
of ERISA (including a Multiemployer Plan) that is covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code and is
maintained for the employees of such Person or any member of its Controlled
Group.

"Priority Debt" means (a) any Indebtedness secured by a Lien (including in
connection with capital leases or other financing leases) encumbering any asset
of the Borrower or any of its Subsidiaries, (b) any Indebtedness of any
Subsidiary of the Borrower (other than Indebtedness of IBP under the Guarantee
Agreement, Indebtedness of IBP owed to the Borrower and Indebtedness (in an
amount not to exceed the amount of the guarantee of the Obligations under the
Guarantee Agreement) of IBP), (c) any receivables purchase transaction involving
receivables of the Borrower or any of its Subsidiaries or any other
securitization of assets of the Borrower or any of its

54

--------------------------------------------------------------------------------


Subsidiaries and (d) any sale-leaseback transaction involving assets of the
Borrower or any of its Subsidiaries.

"Receivables Facility" means an accounts receivable securitization established
by the Borrower in an aggregate principal amount of up to $750,000,000.

"Reference Rate" means the higher of (a) the Federal Funds Rate plus 1/2% and
(b) the rate of interest (the "Prime Rate") publicly announced from time to time
by the Administrative Agent, as its prime rate in effect at its principal office
in New York City.  Any change in the Prime Rate shall take effect at the opening
of business on the day specified in the public announcement of such change.

"Reference Rate Loan" means any Committed Loan that bears interest at a rate
determined with reference to the Reference Rate.

"Register" has the meaning specified in Section 10.08(c).

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System of the United States of America as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

"Reportable Event" means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder.

"Replacement Lender" has the meaning specified in Section 3.13(b).

"Requirement of Law" means, with respect to any Person, the charter and by‑laws
or other organizational or governing documents of such Person, and any law, rule
or regulation (including Environmental Laws and ERISA) or order, decree or other
determination of an arbitrator or a court or other Governmental Authority
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

"Responsible Officer" means, with respect to any Person, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer, the
Assistant Treasurer or the Secretary of such Person.

"Restricted Payment" means any dividend (other than dividends payable solely in
Stock of the Borrower and dividends paid by any wholly-owned Subsidiary of the
Borrower to the Borrower or any other wholly-owned Subsidiary of the Borrower)
or any other distribution with respect to any Stock of the Borrower or any of
its Subsidiaries, whether now or hereafter outstanding, or any payment on
account of the purchase, acquisition, redemption or other retirement, directly
or indirectly, of any shares of such Stock (other than the purchase of Stock in
the ordinary course in connection with employee benefit plans of the Borrower or
its Subsidiaries, including employee stock purchase plans and stock option
plans).

55

--------------------------------------------------------------------------------


"Short-Term Index Debt" means senior, unsecured short-term Indebtedness for
borrowed money of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.

"S&P" means Standard & Poor's Ratings Group or any successor to the rating
agency business thereof.

"Solvent" means, with respect to any Person, that the fair value of the assets
of such Person (both at fair valuation and at present fair saleable value) is,
on the date of determination, greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person as of such
date and that, as of such date, such Person is able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business.  In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

"Stock" means all shares, options, interests, participations or other
equivalents (regardless of how designated) of or in a corporation or other
entity, whether voting or non‑voting, of any class and includes, common stock,
preferred stock or warrants or options for any of the foregoing.

"Subsidiary" means, with respect to any Person, any corporation more than 50% of
whose stock having by the terms thereof ordinary voting power to elect a
majority of the directors of such corporation is at the time owned by such
Person, directly or indirectly through one or more Subsidiaries.

"Taxes" has the meaning specified in Section 3.05(a).

"Termination Date" means June 9, 2004.

"Three-Year Credit Agreement" means the Three-Year Credit Agreement dated as of
June 12, 2002, among the Borrower, the lenders from time to time party thereto,
JPMorgan Chase Bank, as administrative agent, Merrill Lynch Capital Corporation,
as syndication agent, and SunTrust Bank, Mizuho Financial Group and Rabobank
International, as documentation agents.

"Total Capitalization" means, at any date, the sum of (a) the aggregate amount
of Indebtedness for Borrowed Money and (b) Net Worth of the Borrower and its
consolidated Subsidiaries.

"Transactions" means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof and the other transactions contemplated by the Borrower
to be effected in connection therewith.

56

--------------------------------------------------------------------------------

"Tyson Limited Partnership" means that certain Delaware limited partnership of
the same name of which Mr. Don Tyson is the Managing General Partner.


SECTION 1.02.  COMPUTATION OF TIME PERIODS.  IN THIS AGREEMENT, IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD "FROM" MEANS "FROM AND INCLUDING" AND THE WORDS "TO" AND "UNTIL" EACH
MEANS "TO BUT EXCLUDING".


SECTION 1.03.  ACCOUNTING MATTERS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER REQUESTS AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE
OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE MAJORITY LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.


SECTION 1.04.  CERTAIN TERMS.  THE WORDS "HEREIN," "HEREOF" AND "HEREUNDER" AND
OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE, INCLUDING THE
EXHIBITS AND SCHEDULES HERETO, AS THE SAME MAY FROM TIME TO TIME BE AMENDED,
SUPPLEMENTED, AMENDED AND RESTATED OR OTHERWISE MODIFIED AND NOT TO ANY
PARTICULAR ARTICLE, SECTION, PARAGRAPH OR CLAUSE IN THIS AGREEMENT.  THE WORD
"INCLUDES" AND "INCLUDING" WHEN USED HEREIN IS NOT INTENDED TO BE EXCLUSIVE AND
MEANS "INCLUDES, WITHOUT LIMITATION" AND "INCLUDING, WITHOUT LIMITATION." 
REFERENCES HEREIN TO AN ARTICLE, SECTION, PARAGRAPH OR CLAUSE SHALL REFER TO THE
APPROPRIATE ARTICLE, SECTION, PARAGRAPH OR CLAUSE IN THIS AGREEMENT.  UNLESS THE
CONTEXT REQUIRES OTHERWISE, ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN).


ARTICLE II

AMOUNTS AND TERMS OF THE LOANS


SECTION 2.01.  AMOUNTS AND TERMS OF COMMITMENTS.  EACH LENDER SEVERALLY AGREES,
ON THE TERMS AND SUBJECT TO THE CONDITIONS HEREINAFTER SET FORTH, TO MAKE
COMMITTED LOANS TO THE BORROWER (EACH SUCH LOAN, A "COMMITTED LOAN") FROM TIME
TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE EFFECTIVE DATE TO THE
TERMINATION DATE, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING SUCH LENDER'S COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING
EFFECT TO ANY BORROWING OF COMMITTED LOANS, (A) THE AGGREGATE PRINCIPAL AMOUNT
OF ALL OUTSTANDING COMMITTED

57

--------------------------------------------------------------------------------


Loans plus (b) the aggregate principal amount of all outstanding Bid Loans shall
not exceed the Aggregate Commitments.  Within the limits of each Lender's
Commitment, the Borrower may on and prior to the Termination Date borrow under
this Section 2.01, prepay pursuant to Section 2.07 and reborrow pursuant to this
Section 2.01.  Loans repaid or prepaid after the Termination Date may not be
reborrowed.


SECTION 2.02.  PROCEDURE FOR COMMITTED BORROWING.  (A)  EACH COMMITTED BORROWING
SHALL BE MADE UPON THE IRREVOCABLE NOTICE OF THE BORROWER, RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) (I) THREE
BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED BORROWING, IN THE CASE OF
EURODOLLAR LOANS; AND (II) ONE BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED
BORROWING, IN THE CASE OF REFERENCE RATE LOANS; PROVIDED, HOWEVER, THAT IN CASE
OF A COMMITTED BORROWING OF REFERENCE RATE LOANS AFTER THE CANCELLATION OF A BID
BORROWING PURSUANT TO SECTION 2.04(C)(I), THE BORROWER MAY GIVE SUCH NOTICE TO
THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE
DATE OF SUCH COMMITTED BORROWING.  EACH SUCH NOTICE OF A COMMITTED BORROWING (A
"NOTICE OF BORROWING") SHALL BE IN WRITING (INCLUDING BY FACSIMILE CONFIRMED
IMMEDIATELY BY TELEPHONE), IN SUBSTANTIALLY THE FORM OF EXHIBIT 2.02 SPECIFYING:

(I) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY;

(II) THE AGGREGATE AMOUNT OF THE BORROWING, WHICH (A) SHALL NOT EXCEED THE
UNUSED PORTION OF THE AGGREGATE COMMITMENTS AND (B) SHALL BE A MINIMUM AMOUNT OF
$5,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF;

(III) WHETHER THE BORROWING IS TO BE COMPRISED OF EURODOLLAR LOANS OR REFERENCE
RATE LOANS; AND

(IV) IF THE BORROWING IS TO BE COMPRISED OF EURODOLLAR LOANS, THE DURATION OF
THE INITIAL INTEREST PERIOD APPLICABLE TO SUCH LOANS.  IF THE NOTICE OF
BORROWING SHALL FAIL TO SPECIFY THE DURATION OF THE INITIAL INTEREST PERIOD FOR
ANY BORROWING COMPRISED OF EURODOLLAR LOANS, SUCH INTEREST PERIOD SHALL BE THREE
MONTHS.


(B)  UPON RECEIPT OF A NOTICE OF BORROWING, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER THEREOF AND OF THE AMOUNT OF SUCH LENDER'S
PERCENTAGE SHARE OF SUCH BORROWING.


(C)  EACH LENDER SHALL MAKE THE AMOUNT OF ITS PERCENTAGE SHARE OF THE COMMITTED
BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BORROWER
AT THE ADMINISTRATIVE AGENT'S PAYMENT OFFICE BY 12:00 NOON (NEW YORK CITY TIME)
ON THE BORROWING DATE REQUESTED BY THE BORROWER IN FUNDS IMMEDIATELY AVAILABLE
TO THE ADMINISTRATIVE AGENT.  UNLESS ANY APPLICABLE CONDITION SPECIFIED IN
ARTICLE V HAS NOT BEEN SATISFIED, THE ADMINISTRATIVE AGENT WILL MAKE THE FUNDS
SO RECEIVED FROM THE LENDERS PROMPTLY AVAILABLE TO THE BORROWER BY CREDITING THE
ACCOUNT OF THE BORROWER ON THE BOOKS OF THE ADMINISTRATIVE AGENT (OR SUCH OTHER
ACCOUNT AS SHALL HAVE BEEN SPECIFIED BY THE BORROWER) WITH THE AGGREGATE AMOUNT
MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE LENDERS AND IN LIKE FUNDS AS
RECEIVED BY THE ADMINISTRATIVE AGENT.

58

--------------------------------------------------------------------------------



(D)  AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, THERE SHALL NOT BE MORE
THAN TWELVE DIFFERENT INTEREST PERIODS IN EFFECT IN RESPECT OF ALL COMMITTED
LOANS TOGETHER.


SECTION 2.03.  BID BORROWINGS.  IN ADDITION TO COMMITTED BORROWINGS PURSUANT TO
SECTION 2.01, EACH LENDER SEVERALLY AGREES THAT THE BORROWER MAY, AS SET FORTH
IN SECTION 2.04, FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM
THE EFFECTIVE DATE TO THE TERMINATION DATE, REQUEST THE LENDERS TO SUBMIT OFFERS
TO MAKE BID LOANS TO THE BORROWER; PROVIDED, HOWEVER, THAT THE LENDERS MAY, BUT
SHALL HAVE NO OBLIGATION TO, SUBMIT SUCH OFFERS AND THE BORROWER MAY, BUT SHALL
HAVE NO OBLIGATION TO, ACCEPT ANY SUCH OFFERS; AND PROVIDED, FURTHER, THAT AT NO
TIME SHALL THE SUM OF (A) THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING BID
LOANS MADE BY ALL LENDERS PLUS (B) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
OUTSTANDING COMMITTED LOANS EXCEED THE AGGREGATE COMMITMENTS.


SECTION 2.04.  PROCEDURE FOR BID BORROWINGS.  (A)  THE BORROWER MAY REQUEST A
BID BORROWING HEREUNDER BY DELIVERING TO THE ADMINISTRATIVE AGENT AND EACH
LENDER BY FACSIMILE NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) (I) THREE
BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED BORROWING, IN THE CASE OF LIBOR
BID LOANS; AND (II) ONE BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED
BORROWING, IN THE CASE OF ABSOLUTE RATE BID LOANS, A SOLICITATION FOR BID LOANS
(A "COMPETITIVE BID REQUEST"), IN SUBSTANTIALLY THE FORM OF EXHIBIT 2.04(A),
SPECIFYING:


(A) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY;

(B) THE AGGREGATE AMOUNT OF THE BORROWING, WHICH SHALL BE A MINIMUM AMOUNT OF
$5,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF;

(C) WHETHER THE BID LOANS REQUESTED ARE LIBOR BID LOANS OR ABSOLUTE RATE BID
LOANS;

(D) THE DURATION OF THE INTEREST PERIOD APPLICABLE TO SUCH BID LOANS, WHICH
SHALL BE NOT LESS THAN FIVE DAYS AND NOT MORE THAN 183 DAYS AND WHICH SHALL NOT
EXTEND BEYOND THE TERMINATION DATE; AND

(E) ANY OTHER TERMS TO BE APPLICABLE TO SUCH BID LOANS.


(B)  (I) EACH LENDER MAY, IN RESPONSE TO A COMPETITIVE BID REQUEST, IN ITS
DISCRETION, IRREVOCABLY SUBMIT TO THE BORROWER A COMPETITIVE BID CONTAINING AN
OFFER OR OFFERS TO MAKE ONE OR MORE BID LOANS.  EACH COMPETITIVE BID MUST BE
SUBMITTED TO THE BORROWER BY FACSIMILE BEFORE 10:00 A.M. (NEW YORK CITY TIME)
(A) TWO BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF BORROWING, IN THE CASE OF A
REQUEST FOR LIBOR BID LOANS AND (B) ON THE PROPOSED DATE OF BORROWING, IN THE
CASE OF A REQUEST FOR ABSOLUTE RATE BID LOANS.

59

--------------------------------------------------------------------------------


(II) EACH COMPETITIVE BID SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 2.04(B),
SPECIFYING:

(A) THE MINIMUM AMOUNT OF EACH BID LOAN FOR WHICH SUCH COMPETITIVE BID IS BEING
MADE, WHICH SHALL BE $5,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS
THEREOF, AND THE MAXIMUM AMOUNT THEREOF, WHICH MAY NOT EXCEED THE PRINCIPAL
AMOUNT OF BID LOANS FOR WHICH COMPETITIVE BIDS WERE REQUESTED (BUT WHICH MAY
EXCEED SUCH LENDER'S COMMITMENT);

(B) THE RATE OR RATES OF INTEREST PER ANNUM OFFERED FOR EACH BID LOAN, WHICH, IN
THE CASE OF A LIBOR BID LOAN, SHALL BE EXPRESSED AS A PERCENTAGE (ROUNDED TO THE
NEAREST 1/100%) TO BE ADDED TO OR SUBTRACTED FROM THE APPLICABLE LIBOR (THE
"LIBOR BID MARGIN");

(C) THE APPLICABLE INTEREST PERIOD FOR EACH BID LOAN OFFERED BY IT; AND

(D) THE IDENTITY AND THE APPLICABLE LENDING OFFICE OF THE QUOTING LENDER.

(III) ANY COMPETITIVE BID SHALL BE DISREGARDED IF IT:

(A) IS NOT SUBSTANTIALLY IN CONFORMITY WITH EXHIBIT 2.04(B) OR DOES NOT SPECIFY
ALL OF THE INFORMATION REQUIRED BY CLAUSE (II) ABOVE;

(B) CONTAINS QUALIFYING, CONDITIONAL OR SIMILAR LANGUAGE;

(C) PROPOSES TERMS OTHER THAN OR IN ADDITION TO THOSE SET FORTH IN THE
APPLICABLE COMPETITIVE BID REQUEST; OR

(D) ARRIVES AFTER THE TIME SET FORTH IN CLAUSE (I) ABOVE.


(C)  NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) (I) TWO BUSINESS DAYS PRIOR
TO THE PROPOSED DATE OF BORROWING, IN THE CASE OF LIBOR BID LOANS AND (II) ON
THE DATE OF SUCH BID BORROWING, IN THE CASE OF ABSOLUTE RATE LOANS, THE BORROWER
SHALL EITHER:

(A) CANCEL SUCH BORROWING BY GIVING THE ADMINISTRATIVE AGENT AND THE LENDERS
NOTICE THEREOF (WHICH NOTICE MAY BE GIVEN BY TELEPHONE, CONFIRMED BY FACSIMILE);
OR

(B) ACCEPT ONE OR MORE OF THE OFFERS MADE BY ANY LENDER OR LENDERS PURSUANT TO
PARAGRAPH (B) ABOVE, IN ITS SOLE DISCRETION, BY GIVING NOTICE (WHICH NOTICE MAY
BE GIVEN BY TELEPHONE, CONFIRMED BY FACSIMILE) (A) TO SUCH LENDER OR LENDERS OF
THE AMOUNT OF EACH BID LOAN (WHICH AMOUNT SHALL BE EQUAL TO OR GREATER THAN THE
MINIMUM AMOUNT, AND EQUAL

60

--------------------------------------------------------------------------------


TO OR LESS THAN THE MAXIMUM AMOUNT, NOTIFIED TO THE BORROWER BY SUCH LENDER FOR
SUCH BID LOAN PURSUANT TO PARAGRAPH (B) ABOVE) TO BE MADE BY EACH SUCH LENDER AS
PART OF SUCH BID BORROWING, AND REJECT ANY REMAINING OFFERS MADE BY THE LENDERS
AND GIVE NOTICE TO THAT EFFECT, AND (B) TO THE ADMINISTRATIVE AGENT OF THE DATE
OF SUCH BORROWING AND THE AGGREGATE AMOUNT THEREOF (WHICH MAY NOT EXCEED THE
APPLICABLE AMOUNT SET FORTH IN THE RELATED COMPETITIVE BID REQUEST); PROVIDED,
HOWEVER, THAT ACCEPTANCE BY THE BORROWER OF OFFERS MAY ONLY BE MADE ON THE BASIS
OF ASCENDING LIBOR BID MARGINS OR ABSOLUTE RATES WITHIN EACH INTEREST PERIOD;
AND, PROVIDED, FURTHER, THAT IF OFFERS ARE MADE BY TWO OR MORE LENDERS WITH THE
SAME LIBOR BID MARGINS OR ABSOLUTE RATES FOR A GREATER AGGREGATE PRINCIPAL
AMOUNT THAN THE AMOUNT FOR WHICH SUCH OFFERS ARE ACCEPTED FOR THE RELATED
INTEREST RATE PERIOD, THE PRINCIPAL AMOUNT OF BID LOANS ACCEPTED SHALL BE
ALLOCATED BY THE BORROWER AMONG SUCH LENDERS AS NEARLY AS POSSIBLE (IN MULTIPLES
NOT LESS THAN $1,000,000) IN PROPORTION TO THE AGGREGATE PRINCIPAL AMOUNT OF
SUCH OFFERS;

provided, however, that in the event the Borrower does not, before the time
stated above, either cancel the proposed Bid Borrowing pursuant to clause (i)
above or accept one or more of the offers pursuant to clause (ii) above, such
Bid Borrowing shall be deemed cancelled and provided further, that in the event
the Borrower accepts one or more of the offers pursuant to clause (ii) above but
does not expressly reject or accept the remaining offers, such remaining offers
shall be deemed rejected.


(D)  (I) IF THE BORROWER ACCEPTS ONE OR MORE OF THE OFFERS TO MAKE BID LOANS
MADE BY ANY LENDER OR LENDERS PURSUANT TO PARAGRAPH (C)(II) ABOVE, EACH SUCH
LENDER SHALL, SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT SPECIFIED
IN SECTION 5.02, BEFORE 12:00 NOON (NEW YORK CITY TIME) ON THE DATE OF THE BID
BORROWING, MAKE AVAILABLE TO THE BORROWER AT SUCH LENDER'S LENDING OFFICE SUCH
LENDER'S PORTION OF SUCH BID BORROWING IN SAME DAY FUNDS.

(II) PROMPTLY AFTER ACCEPTING A BID LOAN OFFER ON THE DATE OF EACH BID
BORROWING, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF (A) THE
AGGREGATE AMOUNT OF BID LOANS MADE IN CONNECTION WITH SUCH BID BORROWING (WHICH
AMOUNT MAY NOT EXCEED THE AMOUNT REQUESTED PURSUANT TO SECTION 2.04(A)(II)), (B)
EACH DATE ON WHICH ANY BID LOAN SHALL MATURE, (C) THE PRINCIPAL AMOUNT OF BID
LOANS WHICH SHALL MATURE ON EACH SUCH DATE, (D) THE HIGHEST AND THE LOWEST
COMPETITIVE BID SUBMITTED BY THE LENDERS IN CONNECTION WITH EACH COMPETITIVE BID
REQUEST, AND (E) THE HIGHEST AND THE LOWEST COMPETITIVE BID ACCEPTED BY THE
BORROWER.


(E)  UPON BEING NOTIFIED BY THE BORROWER OF THE AMOUNT OF, AND THE APPLICABLE
INTEREST PERIOD FOR, ANY LIBOR BID LOAN, THE ADMINISTRATIVE AGENT SHALL
DETERMINE LIBOR (AS PROVIDED IN THE DEFINITION OF LIBOR) AND GIVE PROMPT NOTICE
TO THE BORROWER AND THE RELEVANT LENDER OR LENDERS THEREOF.

61

--------------------------------------------------------------------------------



SECTION 2.05.  EVIDENCE OF INDEBTEDNESS.  (A)  EACH LENDER, WITH RESPECT TO
AMOUNTS PAYABLE TO IT HEREUNDER, AND THE ADMINISTRATIVE AGENT, WITH RESPECT TO
ALL AMOUNTS PAYABLE HEREUNDER, SHALL MAINTAIN ON ITS BOOKS IN ACCORDANCE WITH
ITS USUAL PRACTICE, LOAN ACCOUNTS, SETTING FORTH EACH COMMITTED LOAN, AND, IN
THE CASE OF EACH LENDER HAVING MADE A BID LOAN, EACH SUCH BID LOAN, THE
APPLICABLE INTEREST RATE AND THE AMOUNTS OF PRINCIPAL, INTEREST AND OTHER SUMS
PAID AND PAYABLE BY THE BORROWER FROM TIME TO TIME HEREUNDER WITH RESPECT
THERETO; PROVIDED, HOWEVER, THAT THE FAILURE BY ANY LENDER TO RECORD ANY SUCH
AMOUNT ON ITS BOOKS SHALL NOT AFFECT THE OBLIGATIONS OF THE BORROWER WITH
RESPECT THERETO.  IN THE CASE OF ANY DISPUTE, ACTION OR PROCEEDING RELATING TO
ANY AMOUNT PAYABLE HEREUNDER, THE ENTRIES IN EACH SUCH ACCOUNT SHALL BE
CONCLUSIVE EVIDENCE OF SUCH AMOUNT ABSENT MANIFEST ERROR.


(B)  NOTWITHSTANDING THE FOREGOING, IF ANY LENDER SHALL SO REQUEST FOR PURPOSES
OF SECTION 10.08(G), THE OBLIGATION TO REPAY THE COMMITTED LOANS SHALL ALSO BE
EVIDENCED BY A PROMISSORY NOTE IN THE FORM OF EXHIBIT 2.05(B).


(C)  THE OBLIGATION TO REPAY ANY BID LOAN SHALL ALSO, IF SO REQUESTED BY THE
LENDER MAKING SUCH BID LOAN, BE EVIDENCED BY A PROMISSORY NOTE IN THE FORM OF
EXHIBIT 2.05(C).


SECTION 2.06.  TERMINATION AND REDUCTION OF THE COMMITMENTS. (A)  UNLESS
PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE TERMINATION DATE.


(B)  THE BORROWER MAY, AT ANY TIME AND FROM TIME TO TIME, UPON NOT LESS THAN
THREE BUSINESS DAYS' PRIOR NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE THE
AGGREGATE COMMITMENTS OR PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS BY AN
AGGREGATE AMOUNT OF $5,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS
THEREOF; PROVIDED, HOWEVER, THAT NO SUCH TERMINATION OR REDUCTION SHALL BE
PERMITTED IF, AFTER GIVING EFFECT THERETO AND TO ANY PREPAYMENT OF LOANS MADE ON
THE EFFECTIVE DATE THEREOF, THE THEN OUTSTANDING PRINCIPAL AMOUNT OF COMMITTED
LOANS AND BID LOANS WOULD EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT AND,
PROVIDED, FURTHER, THAT ONCE REDUCED IN ACCORDANCE WITH THIS SECTION 2.06, THE
AGGREGATE COMMITMENTS MAY NOT BE INCREASED.  ANY REDUCTION OF THE AGGREGATE
COMMITMENTS SHALL BE APPLIED TO EACH LENDER'S COMMITMENT IN ACCORDANCE WITH SUCH
LENDER'S PERCENTAGE SHARE.


SECTION 2.07.  OPTIONAL PREPAYMENTS.  (A)  SUBJECT TO SECTION 3.10, THE BORROWER
MAY UPON NOTICE TO THE ADMINISTRATIVE AGENT, STATING THE PROPOSED DATE AND
AGGREGATE PRINCIPAL AMOUNT OF THE PREPAYMENT, RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) (I) NOT LESS THAN THREE
BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF PREPAYMENT, IN THE CASE OF A
PREPAYMENT OF EURODOLLAR LOANS AND (II) NOT LESS THAN ONE BUSINESS DAY PRIOR TO
THE PROPOSED DATE OF PREPAYMENT, IN THE CASE OF A PREPAYMENT OF REFERENCE RATE
LOANS, PREPAY RATABLY AMONG THE LENDERS, THE OUTSTANDING PRINCIPAL AMOUNT OF ANY
COMMITTED LOANS IN WHOLE OR IN PART, TOGETHER (OTHER THAN IN THE CASE OF A
PREPAYMENT OF A REFERENCE RATE LOAN PRIOR TO THE EARLIER OF THE MATURITY DATE
AND THE DATE OF TERMINATION OF THE COMMITMENTS HEREUNDER, OTHER THAN PURSUANT
SOLELY TO THE OCCURRENCE OF THE TERMINATION DATE) WITH ACCRUED INTEREST TO THE

62

--------------------------------------------------------------------------------



DATE OF SUCH PREPAYMENT ON THE PRINCIPAL AMOUNT PREPAID.  EACH SUCH PARTIAL
PREPAYMENT SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $5,000,000
OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF; PROVIDED, HOWEVER, THAT
IF THE AGGREGATE AMOUNT OF EURODOLLAR LOANS COMPRISED IN THE SAME BORROWING
SHALL BE REDUCED AS A RESULT OF ANY OPTIONAL PREPAYMENT TO AN AMOUNT LESS THAN
$5,000,000, THE EURODOLLAR LOANS COMPRISED IN SUCH BORROWING SHALL AUTOMATICALLY
CONVERT INTO REFERENCE RATE LOANS AT THE END OF THE THEN CURRENT INTEREST
PERIOD.  IF ANY NOTICE OF PREPAYMENT IS GIVEN, THE PRINCIPAL AMOUNT STATED
THEREIN, TOGETHER (OTHER THAN IN THE CASE OF A PREPAYMENT OF A REFERENCE RATE
LOAN PRIOR TO THE EARLIER OF THE MATURITY DATE AND THE DATE OF TERMINATION OF
THE COMMITMENTS HEREUNDER, OTHER THAN PURSUANT SOLELY TO THE OCCURRENCE OF THE
TERMINATION DATE) WITH ACCRUED INTEREST TO THE DATE OF PREPAYMENT, SHALL BE DUE
AND PAYABLE ON THE DATE SPECIFIED IN SUCH NOTICE.


(B)  THE BORROWER MAY NOT VOLUNTARILY PREPAY ANY BID LOAN PRIOR TO THE MATURITY
DATE THEREOF.


SECTION 2.08.  REPAYMENT.  (A)  THE COMMITTED LOANS.  THE OUTSTANDING PRINCIPAL
AMOUNT OF ALL COMMITTED LOANS SHALL BE REPAID ON THE TERMINATION DATE; PROVIDED
THAT IF THE BORROWER SO ELECTS AND NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE OUTSTANDING PRINCIPAL AMOUNT OF ALL COMMITTED LOANS SHALL BE
REPAID ON THE MATURITY DATE.


(B)  THE BID LOANS.  EACH BID LOAN SHALL MATURE, AND THE PRINCIPAL AMOUNT
THEREOF SHALL BE DUE AND PAYABLE, ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO; PROVIDED, HOWEVER, THAT THE OUTSTANDING PRINCIPAL AMOUNT OF
ALL BID LOANS SHALL BE REPAID ON THE TERMINATION DATE.


SECTION 2.09.  INTEREST.  (A)  SUBJECT TO SECTION 2.10, EACH COMMITTED LOAN
SHALL BEAR INTEREST, AT THE OPTION OF THE BORROWER (I) WITH RESPECT TO REFERENCE
RATE LOANS, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE REFERENCE RATE PLUS THE
APPLICABLE MARGIN SET FORTH BELOW OR (II) WITH RESPECT TO EURODOLLAR LOANS, AT A
RATE PER ANNUM EQUAL TO THE SUM OF LIBOR PLUS THE APPLICABLE MARGIN SET FORTH
BELOW:


APPLICABLE MARGIN

 

Debt Rating

Reference Rate Margin

Eurodollar Margin

Level I Status

0.000%

0.650%

Level II Status

0.000%

0.875%

Level III Status

0.325%

1.325%

Level IV Status

0.475%

1.475%

Level V Status

0.875%

1.875%


(B)  FOR PURPOSES OF SECTION 2.09(A), (I) IF EITHER MOODY'S OR S&P SHALL NOT
HAVE IN EFFECT A DEBT RATING FOR INDEX DEBT (OTHER THAN BY REASON OF THE
CIRCUMSTANCES REFERRED TO IN THE LAST SENTENCE OF THIS PARAGRAPH), THEN SUCH
RATING AGENCY SHALL BE DEEMED TO HAVE ESTABLISHED A DEBT RATING FOR INDEX DEBT
OF LEVEL V STATUS; (II) IF EITHER MOODY'S OR S&P

63

--------------------------------------------------------------------------------



SHALL NOT HAVE IN EFFECT A DEBT RATING FOR SHORT-TERM INDEX DEBT (OTHER THAN BY
REASON OF THE CIRCUMSTANCES REFERRED TO IN THE LAST SENTENCE OF THIS PARAGRAPH),
THEN SUCH RATING AGENCY SHALL BE DEEMED TO HAVE ESTABLISHED A DEBT RATING FOR
SHORT-TERM INDEX DEBT OF LEVEL III STATUS, PROVIDED THAT IF LEVEL IV STATUS OR
LEVEL V STATUS SHALL EXIST, THE APPLICABLE MARGIN SHALL BE BASED ON LEVEL IV
STATUS OR LEVEL V STATUS, AS APPLICABLE; (III) IF THE DEBT RATINGS FOR INDEX
DEBT ESTABLISHED OR DEEMED TO HAVE BEEN ESTABLISHED BY MOODY'S AND S&P SHALL
FALL WITHIN DIFFERENT LEVELS, THE APPLICABLE MARGIN SHALL BE BASED ON THE LOWER
OF THE TWO DEBT RATINGS UNLESS ONE OF THE TWO DEBT RATINGS IS OF LEVEL I STATUS,
IN WHICH CASE THE APPLICABLE MARGIN SHALL BE DETERMINED BY REFERENCE TO LEVEL I
STATUS; AND (IV) IF THE DEBT RATINGS ESTABLISHED OR DEEMED TO HAVE BEEN
ESTABLISHED BY MOODY'S AND S&P SHALL BE CHANGED (OTHER THAN AS A RESULT OF A
CHANGE IN THE RATING SYSTEM OF MOODY'S OR S&P), SUCH CHANGE SHALL BE EFFECTIVE
AS OF THE DATE ON WHICH IT IS FIRST PUBLICLY ANNOUNCED BY S&P OR MOODY'S.  ANY
CHANGE IN THE APPLICABLE MARGIN DUE TO A CHANGE IN THE APPLICABLE DEBT RATING
SHALL BE EFFECTIVE ON THE EFFECTIVE DATE OF SUCH CHANGE IN THE DEBT RATING AND
SHALL APPLY TO ALL COMMITTED LOANS THAT ARE OUTSTANDING AT ANY TIME DURING THE
PERIOD COMMENCING ON THE EFFECTIVE DATE OF SUCH CHANGE IN THE DEBT RATING AND
ENDING ON THE DATE IMMEDIATELY PRECEDING THE EFFECTIVE DATE OF THE NEXT SUCH
CHANGE IN THE DEBT RATING WHICH RESULTS IN A CHANGE IN THE APPLICABLE MARGIN. 
IF THE RATING SYSTEM OF MOODY'S OR S&P SHALL CHANGE, OR IF EITHER SUCH RATING
AGENCY SHALL CEASE TO BE IN THE BUSINESS OF RATING CORPORATE DEBT OBLIGATIONS,
THE BORROWER AND THE LENDERS SHALL NEGOTIATE IN GOOD FAITH TO AMEND THIS SECTION
AND THE RELEVANT DEFINITIONS TO REFLECT SUCH CHANGED RATING SYSTEM OR THE
UNAVAILABILITY OF RATINGS FROM SUCH RATING AGENCY AND, PENDING THE EFFECTIVENESS
OF ANY SUCH AMENDMENT, THE APPLICABLE MARGIN SHALL BE DETERMINED BY REFERENCE TO
THE DEBT RATING MOST RECENTLY IN EFFECT PRIOR TO SUCH CHANGE OR CESSATION.


(C)  ACCRUED AND UNPAID INTEREST IN RESPECT OF EACH COMMITTED LOAN SHALL BE PAID
ON EACH INTEREST PAYMENT DATE, ON THE EARLIER OF THE MATURITY DATE AND THE DATE
OF TERMINATION, OTHER THAN PURSUANT SOLELY TO THE OCCURRENCE OF THE TERMINATION
DATE, OF THE COMMITMENTS HEREUNDER, ON THE DATE OF ANY PREPAYMENT OR REPAYMENT
(OTHER THAN A PREPAYMENT OR REPAYMENT OF REFERENCE RATE LOANS) OF COMMITTED
LOANS.


(D)  THE BORROWER SHALL PAY TO EACH LENDER WHICH HAD MADE A BID LOAN INTEREST ON
THE UNPAID PRINCIPAL AMOUNT OF SUCH BID LOAN FROM THE DATE WHEN MADE UNTIL PAID
IN FULL, ON EACH INTEREST PAYMENT DATE AND ON THE EARLIER OF THE TERMINATION
DATE AND THE DATE OF TERMINATION OF THE COMMITMENTS HEREUNDER, AT A RATE PER
ANNUM EQUAL TO LIBOR PLUS (OR MINUS) THE LIBOR BID MARGIN, OR THE ABSOLUTE RATE,
AS THE CASE MAY BE, AS SPECIFIED BY SUCH LENDER IN ITS COMPETITIVE BID PURSUANT
TO SECTION 2.04(B)(II).


SECTION 2.10.  DEFAULT INTEREST.  NOTWITHSTANDING THE PROVISIONS OF
SECTION 2.09, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER
AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED
MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR
INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN
THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE  RATE OTHERWISE
APPLICABLE TO SUCH LOAN AS PROVIDED IN SECTION 2.09 OR

64

--------------------------------------------------------------------------------



(II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO REFERENCE
RATE LOANS AS PROVIDED IN PARAGRAPH (A)(I) OF SECTION 2.09.


SECTION 2.11.  CONTINUATION AND CONVERSION ELECTIONS FOR COMMITTED BORROWINGS. 
(A)  THE BORROWER MAY UPON IRREVOCABLE WRITTEN NOTICE TO THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH PARAGRAPH (B) BELOW:

(I) ELECT TO CONVERT, ON ANY BUSINESS DAY, ANY REFERENCE RATE LOANS (OR ANY PART
THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $5,000,000 OR AN INTEGRAL MULTIPLE
OF $1,000,000 IN EXCESS THEREOF) INTO EURODOLLAR LOANS;

(II) ELECT TO CONVERT, ON ANY BUSINESS DAY, ANY EURODOLLAR LOANS (OR ANY PART
THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $5,000,000 OR AN INTEGRAL MULTIPLE
OF $1,000,000 IN EXCESS THEREOF) INTO REFERENCE RATE LOANS; OR

(III) ELECT TO CONTINUE, ON THE EXPIRATION DATE OF ANY INTEREST PERIOD, ANY
EURODOLLAR LOANS MATURING ON SUCH INTEREST PAYMENT DATE;

provided, however, that if on the expiration date of any Interest Period the
aggregate amount of outstanding Eurodollar Loans comprised in the same Committed
Borrowing shall have been reduced as a result of the conversion of part thereof
to an amount less than $5,000,000, the remaining Eurodollar Loans comprised in
such Borrowing shall automatically convert into Reference Rate Loans on such
date and on and after such date the right of the Borrower to continue such Loans
as Eurodollar Loans shall terminate.


(B)  THE BORROWER SHALL DELIVER A NOTICE OF CONVERSION OR CONTINUATION (A
"NOTICE OF CONVERSION/CONTINUATION"), IN SUBSTANTIALLY THE FORM OF EXHIBIT 2.11,
TO THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) (I)
THREE BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF CONVERSION OR CONTINUATION, IF
THE COMMITTED LOANS OR ANY PORTION THEREOF ARE TO BE CONVERTED INTO OR CONTINUED
AS EURODOLLAR LOANS; AND (II) ONE BUSINESS DAY PRIOR TO THE PROPOSED DATE OF
CONVERSION, IF THE COMMITTED LOANS OR ANY PORTION THEREOF ARE TO BE CONVERTED
INTO REFERENCE RATE LOANS.

Each such Notice of Conversion/Continuation shall be by facsimile confirmed
immediately by telephone specifying therein:

(I) THE PROPOSED DATE OF CONVERSION OR CONTINUATION;

(II) THE AGGREGATE AMOUNT OF COMMITTED LOANS TO BE CONVERTED OR CONTINUED;

(III) THE NATURE OF THE PROPOSED CONVERSION OR CONTINUATION; AND

(IV) THE DURATION OF THE REQUESTED INTEREST PERIOD.

65

--------------------------------------------------------------------------------



(C)  IF, UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO EURODOLLAR
LOANS, THE BORROWER SHALL HAVE FAILED TO SELECT A NEW INTEREST PERIOD TO BE
APPLICABLE TO SUCH EURODOLLAR LOANS, OR IF AN EVENT OF DEFAULT SHALL THEN HAVE
OCCURRED AND BE CONTINUING, THE BORROWER SHALL BE DEEMED TO HAVE ELECTED TO
CONVERT SUCH EURODOLLAR LOANS INTO REFERENCE RATE LOANS EFFECTIVE AS OF THE
EXPIRATION DATE OF SUCH CURRENT INTEREST PERIOD.


(D)  UPON RECEIPT OF A NOTICE OF CONVERSION/CONTINUATION, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF OR, IF NO TIMELY NOTICE IS
PROVIDED, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE
DETAILS OF ANY AUTOMATIC CONVERSION.  ALL CONVERSIONS AND CONTINUATIONS SHALL BE
MADE PRO RATA AMONG THE LENDERS BASED ON THE RESPECTIVE OUTSTANDING PRINCIPAL
AMOUNTS OF THE LOANS WITH RESPECT TO WHICH SUCH NOTICE WAS GIVEN HELD BY EACH
LENDER.


(E)  AFTER GIVING EFFECT TO ANY CONVERSION OR CONTINUATION OF ANY COMMITTED
LOANS, THERE SHALL NOT BE MORE THAN TWELVE DIFFERENT INTEREST PERIODS IN EFFECT
IN RESPECT OF ALL COMMITTED LOANS TOGETHER.


ARTICLE III

FEES; PAYMENTS; TAXES; CHANGES IN CIRCUMSTANCES


SECTION 3.01.  FEES.  (A)  (I) THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A FACILITY FEE EQUAL TO THE PERCENTAGE PER
ANNUM SET FORTH BELOW TIMES SUCH LENDER'S COMMITMENT (REGARDLESS OF UTILIZATION)
OR, AFTER THE TERMINATION DATE, TIMES THE AGGREGATE DAILY OUTSTANDING AMOUNT OF
SUCH LENDER'S LOANS:

Debt Rating

Facility Fee

Level I Status

0.100%

Level II Status

0.125%

Level III Status

0.175%

Level IV Status

0.275%

Level V Status

0.375%

In addition, after the Termination Date, the Borrower will pay to the
Administrative Agent for the account of each Lender a term‑out premium equal to
0.50% per annum times the aggregate daily outstanding amount of such Lender's
Loans.

(II) FOR PURPOSES OF THIS SECTION 3.01(A), (I) IF EITHER MOODY'S OR S&P SHALL
NOT HAVE IN EFFECT A DEBT RATING FOR INDEX DEBT (OTHER THAN BY REASON OF THE
CIRCUMSTANCES REFERRED TO IN THE LAST SENTENCE OF THIS PARAGRAPH), THEN SUCH
RATING AGENCY SHALL BE DEEMED TO HAVE ESTABLISHED A DEBT RATING FOR INDEX DEBT
OF LEVEL V STATUS; (II) IF EITHER MOODY'S OR S&P SHALL NOT HAVE IN EFFECT A DEBT
RATING FOR SHORT-TERM INDEX DEBT (OTHER THAN BY REASON OF THE CIRCUMSTANCES
REFERRED TO IN THE LAST SENTENCE OF THIS PARAGRAPH), THEN SUCH RATING AGENCY
SHALL BE DEEMED TO

66

--------------------------------------------------------------------------------


HAVE ESTABLISHED A DEBT RATING FOR SHORT-TERM INDEX DEBT OF LEVEL III STATUS,
PROVIDED THAT IF LEVEL IV STATUS OR LEVEL V STATUS SHALL EXIST, THE APPLICABLE
MARGIN SHALL BE BASED ON LEVEL IV STATUS OR LEVEL V STATUS, AS APPLICABLE;
(III) IF THE DEBT RATINGS FOR INDEX DEBT ESTABLISHED OR DEEMED TO HAVE BEEN
ESTABLISHED BY MOODY'S AND S&P SHALL FALL WITHIN DIFFERENT LEVELS, THE FACILITY
FEE SHALL BE BASED ON THE LOWER OF THE TWO DEBT RATINGS UNLESS ONE OF THE TWO
DEBT RATINGS IS OF LEVEL I STATUS, IN WHICH CASE THE FACILITY FEE SHALL BE
DETERMINED BY REFERENCE TO LEVEL I STATUS; AND (IV) IF THE DEBT RATINGS
ESTABLISHED OR DEEMED TO HAVE BEEN ESTABLISHED BY MOODY'S AND S&P SHALL BE
CHANGED (OTHER THAN AS A RESULT OF A CHANGE IN THE RATING SYSTEM OF MOODY'S OR
S&P), SUCH CHANGE SHALL BE EFFECTIVE AS OF THE DATE ON WHICH IT IS FIRST
PUBLICLY ANNOUNCED BY S&P OR MOODY'S.  ANY CHANGE IN THE FACILITY FEE DUE TO A
CHANGE IN THE APPLICABLE DEBT RATING SHALL BE EFFECTIVE ON THE EFFECTIVE DATE OF
SUCH CHANGE IN THE DEBT RATING.  IF THE RATING SYSTEM OF MOODY'S OR S&P SHALL
CHANGE, OR IF EITHER SUCH RATING AGENCY SHALL CEASE TO BE IN THE BUSINESS OF
RATING CORPORATE DEBT OBLIGATIONS, THE BORROWER AND THE LENDERS SHALL NEGOTIATE
IN GOOD FAITH TO AMEND THIS SECTION AND THE RELEVANT DEFINITIONS TO REFLECT SUCH
CHANGED RATING SYSTEM OR THE UNAVAILABILITY OF RATINGS FROM SUCH RATING AGENCY
AND, PENDING THE EFFECTIVENESS OF ANY SUCH AMENDMENT, THE FACILITY FEE SHALL BE
DETERMINED BY REFERENCE TO THE DEBT RATING MOST RECENTLY IN EFFECT PRIOR TO SUCH
CHANGE OR CESSATION.

(III) THE FACILITY FEE SHALL ACCRUE FROM THE EFFECTIVE DATE TO THE MATURITY
DATE, AND THE TERM-OUT PREMIUM SHALL ACCRUE FROM THE TERMINATION DATE TO THE
MATURITY DATE, AND EACH SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE
LAST BUSINESS DAY OF EACH CALENDAR QUARTER COMMENCING IN THE CALENDAR QUARTER
ENDING ON JUNE 30, 2002 AND ON THE MATURITY DATE, PROVIDED THAT IF ANY LOANS
SHALL BE OUTSTANDING AFTER THE MATURITY DATE, THEN THE FACILITY FEE AND THE
TERM-OUT PREMIUM SHALL CONTINUE TO ACCRUE ON THE DAILY OUTSTANDING AMOUNT OF
SUCH LOANS FROM AND INCLUDING THE MATURITY DATE TO BUT EXCLUDING THE DATE ON
WHICH SUCH LOANS ARE REPAID IN FULL, AND SUCH FACILITY FEE AND TERM-OUT PREMIUM
SHALL BE PAYABLE ON DEMAND.


(B)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ADMINISTRATIVE AGENT'S OWN ACCOUNT, FEES IN THE AMOUNTS AND AT THE TIMES SET
FORTH IN THE ADMINISTRATIVE AGENT'S FEE LETTER.


SECTION 3.02.  COMPUTATION OF FEES AND INTEREST.  (A)  ALL COMPUTATIONS OF
INTEREST PAYABLE IN RESPECT OF REFERENCE RATE LOANS SHALL BE MADE ON THE BASIS
OF A YEAR OF 365 DAYS OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED. 
ALL OTHER COMPUTATIONS OF FEES AND INTEREST UNDER THIS AGREEMENT SHALL BE MADE
ON THE BASIS OF A YEAR OF 360 DAYS AND ACTUAL DAYS ELAPSED.  INTEREST AND FEES
SHALL ACCRUE DURING EACH PERIOD DURING WHICH INTEREST OR SUCH FEES ARE COMPUTED
FROM THE FIRST DAY THEREOF TO THE LAST DAY THEREOF.

67

--------------------------------------------------------------------------------



(B)  EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.


SECTION 3.03.  PAYMENTS BY THE BORROWER.  (A)  ALL PAYMENTS (INCLUDING
PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER SHALL BE MADE WITHOUT SET‑OFF
OR COUNTERCLAIM AND SHALL, EXCEPT AS EXPRESSLY PROVIDED HEREIN, BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS AT THE
ADMINISTRATIVE AGENT'S PAYMENT OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS, NOT LATER THAN 12:00 NOON NEW YORK CITY TIME ON THE DATE SPECIFIED
HEREIN; PROVIDED, HOWEVER, THAT UNLESS OTHERWISE SPECIFIED HEREIN, EACH PAYMENT
IN RESPECT OF A BID LOAN SHALL BE MADE DIRECTLY TO THE RELEVANT LENDER TO THE
LENDING OFFICE OF SUCH LENDER.  THE ADMINISTRATIVE AGENT WILL PROMPTLY AFTER
RECEIVING ANY PAYMENT OF PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS FROM THE
BORROWER DISTRIBUTE TO EACH LENDER ITS PERCENTAGE SHARE (OR OTHER APPLICABLE
SHARE AS EXPRESSLY PROVIDED HEREIN) OF SUCH PAYMENT FOR THE ACCOUNT OF ITS
RESPECTIVE LENDING OFFICE.  ANY PAYMENT WHICH IS RECEIVED BY THE ADMINISTRATIVE
AGENT AFTER 12:00 NOON (NEW YORK CITY TIME) SHALL BE DEEMED TO HAVE BEEN
RECEIVED ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY.


(B)  WHENEVER ANY PAYMENT OF A COMMITTED LOAN (AND UNLESS OTHERWISE STATED IN
THE RELEVANT COMPETITIVE BID REQUEST, A BID LOAN) SHALL BE STATED TO BE DUE ON A
DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF INTEREST AND FEES, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT IF
SUCH EXTENSION WOULD CAUSE ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON EURODOLLAR
LOANS TO BE MADE IN THE NEXT CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY.


(C)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS HEREUNDER
THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE
AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE SO
REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH
LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF
AND TO THE EXTENT THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO
THE ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT,
ON DEMAND, THE EXCESS OF THE AMOUNT DISTRIBUTED TO SUCH LENDER OVER THE AMOUNT,
IF ANY, PAID BY THE BORROWER, TOGETHER WITH INTEREST THEREON AT THE GREATER OF
THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER TO THE DATE SUCH LENDER
REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT.


SECTION 3.04.  PAYMENTS BY THE LENDERS TO THE ADMINISTRATIVE AGENT.
(A)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER ON
THE

68

--------------------------------------------------------------------------------



EFFECTIVE DATE, OR, WITH RESPECT TO EACH COMMITTED BORROWING AFTER THE EFFECTIVE
DATE, AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF SUCH BORROWING THAT SUCH
LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE BORROWER THE AMOUNT OF SUCH LENDER'S PERCENTAGE SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE
TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING AND THE ADMINISTRATIVE
AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE
EXTENT SUCH LENDER SHALL NOT HAVE SO MADE SUCH FULL AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT IN SUCH CIRCUMSTANCES MAKES
AVAILABLE TO THE BORROWER SUCH AMOUNT, SUCH LENDER SHALL, WITHIN TWO BUSINESS
DAYS FOLLOWING THE DATE OF SUCH BORROWING, MAKE SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT, TOGETHER WITH INTEREST AT THE GREATER OF THE FEDERAL FUNDS
RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION FOR AND DETERMINED AS OF EACH
DAY DURING SUCH PERIOD.  IF SUCH AMOUNT IS SO MADE AVAILABLE, SUCH PAYMENT TO
THE ADMINISTRATIVE AGENT SHALL CONSTITUTE SUCH LENDER'S COMMITTED LOAN ON THE
DATE OF THE BORROWING FOR ALL PURPOSES OF THIS AGREEMENT.  IF SUCH AMOUNT IS NOT
MADE AVAILABLE TO THE ADMINISTRATIVE AGENT WITHIN TWO BUSINESS DAYS FOLLOWING
THE DATE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER
OF SUCH FAILURE TO FUND AND, ON THE THIRD BUSINESS DAY FOLLOWING THE DATE OF
SUCH BORROWING, THE BORROWER SHALL PAY SUCH AMOUNT TO THE ADMINISTRATIVE AGENT
FOR THE ADMINISTRATIVE AGENT'S ACCOUNT, TOGETHER WITH INTEREST THEREON FOR EACH
DAY ELAPSED SINCE THE DATE OF SUCH BORROWING, AT A RATE PER ANNUM EQUAL TO THE
INTEREST RATE APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING. 
NOTHING CONTAINED IN THIS SECTION 3.04(A) SHALL RELIEVE ANY LENDER WHICH HAS
FAILED TO MAKE AVAILABLE ITS PERCENTAGE SHARE OF ANY COMMITTED BORROWING
HEREUNDER FROM ITS OBLIGATION TO DO SO IN ACCORDANCE WITH THE TERMS HEREOF.


(B)  THE FAILURE OF ANY LENDER TO MAKE ANY COMMITTED LOAN ON THE DATE OF ANY
COMMITTED BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION
HEREUNDER TO MAKE A LOAN ON THE DATE OF SUCH BORROWING PURSUANT TO THE
PROVISIONS CONTAINED HEREIN, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE
OF ANY OTHER LENDER TO MAKE THE LOAN TO BE MADE BY SUCH OTHER LENDER ON THE DATE
OF ANY COMMITTED BORROWING.


SECTION 3.05.  TAXES.  (A)  SUBJECT TO SECTION 3.05(G), ANY AND ALL PAYMENTS BY
OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER TO EACH LENDER OR THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY AND ALL
PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS,
AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH LENDER
AND THE ADMINISTRATIVE AGENT, SUCH TAXES (INCLUDING INCOME TAXES, FRANCHISE
TAXES OR BRANCH PROFIT TAXES) AS ARE IMPOSED ON OR MEASURED BY SUCH LENDER'S OR
THE ADMINISTRATIVE AGENT'S, AS THE CASE MAY BE, NET INCOME BY THE JURISDICTION
UNDER THE LAWS OF WHICH SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, IS ORGANIZED OR MAINTAINS A LENDING OFFICE OR ANY POLITICAL SUBDIVISION
THEREOF (ALL SUCH NON‑EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES,
WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER REFERRED TO AS "TAXES").

69

--------------------------------------------------------------------------------



(B)  IN ADDITION, THE BORROWER SHALL PAY ANY PRESENT OR FUTURE STAMP OR
DOCUMENTARY TAXES, INTANGIBLE TAXES, MORTGAGE RECORDING TAXES OR ANY OTHER
SALES, EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY
PAYMENT MADE HEREUNDER OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR
OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(HEREINAFTER REFERRED TO AS "OTHER TAXES").


(C)  SUBJECT TO SECTION 3.05(G), THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS
EACH LENDER AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER
TAXES (INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 3.05) PAID BY SUCH LENDER OR THE ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST,
ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. 
PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE
SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, MAKES WRITTEN
DEMAND THEREFOR.


(D)  IF THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY TAXES OR
OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER OR THE
ADMINISTRATIVE AGENT, THEN, SUBJECT TO SECTION 3.05(G),

(I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION 3.05) SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE
CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTIONS BEEN MADE;

(II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS; AND

(III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION
AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(E)  WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT BY THE BORROWER OF TAXES OR
OTHER TAXES, THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT THE ORIGINAL
OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH PAYMENT, OR OTHER EVIDENCE OF
SUCH PAYMENT SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(F)  EACH LENDER WHICH IS A FOREIGN PERSON (I.E., A PERSON OTHER THAN A UNITED
STATES PERSON FOR UNITED STATES FEDERAL INCOME TAX PURPOSES) HEREBY AGREES THAT:

(I) IT SHALL NO LATER THAN ON THE EFFECTIVE DATE (OR, IN THE CASE OF A LENDER
WHICH BECOMES A PARTY HERETO PURSUANT TO SECTION 10.08 AFTER THE EFFECTIVE DATE,
THE DATE UPON WHICH SUCH LENDER BECOMES A PARTY HERETO) DELIVER TO THE
ADMINISTRATIVE AGENT (TWO ORIGINALS) AND TO THE BORROWER (ONE ORIGINAL):

70

--------------------------------------------------------------------------------


(A) IF ANY LENDING OFFICE IS LOCATED IN THE UNITED STATES OF AMERICA, ACCURATE
AND COMPLETE SIGNED COPIES OF IRS FORM W-8ECI OR ANY SUCCESSOR THERETO ("FORM
W-8ECI"), AND/OR

(B) IF ANY LENDING OFFICE IS LOCATED OUTSIDE THE UNITED STATES OF AMERICA,
ACCURATE AND COMPLETE SIGNED COPIES OF IRS FORM W-8BEN OR ANY SUCCESSOR THERETO
("FORM W-8BEN"),

in each case indicating, where eligible, that such Lender is on the date of
delivery thereof entitled to receive payments of principal, interest and fees
for the account of such Lending Office or Lending Offices under this Agreement
free from withholding of United States Federal income tax;

(II) IF AT ANY TIME SUCH LENDER CHANGES ITS LENDING OFFICE OR LENDING OFFICES OR
SELECTS AN ADDITIONAL LENDING OFFICE IT SHALL, AT THE SAME TIME, BUT ONLY TO THE
EXTENT THE FORMS PREVIOUSLY DELIVERED BY IT HEREUNDER ARE NO LONGER EFFECTIVE,
DELIVER TO THE ADMINISTRATIVE AGENT (TWO ORIGINALS) AND TO THE BORROWER (ONE
ORIGINAL), IN REPLACEMENT FOR THE FORMS PREVIOUSLY DELIVERED BY IT HEREUNDER:

(A) IF SUCH CHANGED OR ADDITIONAL LENDING OFFICE IS LOCATED IN THE UNITED STATES
OF AMERICA, ACCURATE AND COMPLETE SIGNED ORIGINALS OF FORM W-8ECI; OR

(B) OTHERWISE, ACCURATE AND COMPLETE SIGNED ORIGINALS OF FORM W-8BEN,

in each case indicating, where eligible, that such Lender is on the date of
delivery thereof entitled to receive payments of principal, interest and fees
for the account of such changed or additional Lending Office under this
Agreement free from withholding of United States Federal income tax;

(III) IT SHALL, UPON THE EXPIRATION OF THE MOST RECENT FORM W-8ECI OR
FORM W‑8BEN PREVIOUSLY DELIVERED BY SUCH LENDER OR UPON SUCH FORM BECOMING
INACCURATE, INCOMPLETE OR OBSOLETE IN ANY RESPECT (IN EACH CASE, OTHER THAN AS A
RESULT OF ANY EVENT MENTIONED IN CLAUSE (II) ABOVE), DELIVER TO THE
ADMINISTRATIVE AGENT (TWO ORIGINALS) AND TO THE BORROWER (ONE ORIGINAL) ACCURATE
AND COMPLETE SIGNED COPIES OF FORM W-8ECI OR FORM W-8BEN IN REPLACEMENT FOR THE
FORMS PREVIOUSLY DELIVERED BY SUCH LENDER;

(IV) IT SHALL, PROMPTLY UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE
BORROWER, DELIVER TO THE ADMINISTRATIVE AGENT AND THE BORROWER, SUCH OTHER FORMS
OR SIMILAR DOCUMENTATION AS MAY BE REQUIRED FROM TIME TO TIME BY ANY

71

--------------------------------------------------------------------------------


applicable law, treaty, rule or regulation in order to establish such Lender's
tax status for withholding purposes;

(V) IF SUCH LENDER CLAIMS EXEMPTION FROM WITHHOLDING TAX UNDER A UNITED STATES
TAX TREATY BY PROVIDING A FORM W-8BEN AND SUCH LENDER SELLS OR GRANTS A
PARTICIPATION OF ALL OR PART OF ITS RIGHTS UNDER THIS AGREEMENT, IT SHALL NOTIFY
THE ADMINISTRATIVE AGENT OF THE PERCENTAGE AMOUNT IN WHICH IT IS NO LONGER THE
BENEFICIAL OWNER UNDER THIS AGREEMENT.  TO THE EXTENT OF THIS PERCENTAGE AMOUNT,
THE ADMINISTRATIVE AGENT SHALL TREAT SUCH LENDER'S FORM W-8BEN AS NO LONGER IN
COMPLIANCE WITH THIS SECTION 3.05(F).  IN THE EVENT A LENDER CLAIMING EXEMPTION
FROM UNITED STATES WITHHOLDING TAX BY FILING FORM W-8ECI WITH THE ADMINISTRATIVE
AGENT, SELLS OR GRANTS A PARTICIPATION IN ITS RIGHTS UNDER THIS AGREEMENT, SUCH
LENDER AGREES TO UNDERTAKE SOLE RESPONSIBILITY FOR COMPLYING WITH THE
WITHHOLDING TAX REQUIREMENTS IMPOSED BY SECTIONS 1441 AND 1442 OF THE CODE; AND

(VI) IF THE IRS OR ANY AUTHORITY OF THE UNITED STATES OF AMERICA OR OTHER
JURISDICTION ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT OR THE BORROWER DID
NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER
(BUT ONLY TO THE EXTENT SUCH CLAIM ARISES BECAUSE THE APPROPRIATE FORM WAS NOT
DELIVERED, WAS NOT PROPERLY EXECUTED, BECAUSE SUCH LENDER FAILED TO NOTIFY THE
ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED THE EXEMPTION
FROM WITHHOLDING TAX INEFFECTIVE OR BECAUSE OF SUCH LENDER'S SALE OF A
PARTICIPATING INTEREST IN A LOAN), SUCH LENDER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND/OR THE BORROWER, AS APPLICABLE, FULLY FOR ALL AMOUNTS
PAID, DIRECTLY OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AND/OR THE BORROWER,
AS TAX OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND INCLUDING ANY TAXES
IMPOSED BY ANY JURISDICTION ON THE AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT
OR THE BORROWER UNDER THIS SECTION 3.05(F), TOGETHER WITH ALL COSTS, EXPENSES
AND ATTORNEYS' FEES (INCLUDING THE ALLOCATED COST OF IN-HOUSE COUNSEL).

Without limiting or restricting any Lender's right to increased amounts under
Section 3.05(d) from the Borrower subject to satisfaction of such Lender's
obligations under the provisions of this Section 3.05(f), if such Lender is
entitled to a reduction in the applicable withholding tax, the Administrative
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction.  If
the forms or other documentation required by clause (i) above are not delivered
to the Administrative Agent, then the Administrative Agent may withhold from any
interest payment to the Lender not providing such forms or other documentation,
an amount equivalent to the applicable withholding tax.  In addition, the
Administrative Agent may also withhold against periodic payments other than
interest payments to the extent United States withholding tax is not eliminated
by obtaining Form W-8ECI or Form W-8BEN.

72

--------------------------------------------------------------------------------



(G)  THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS IN RESPECT
OF UNITED STATES FEDERAL INCOME TAX PURSUANT TO SECTION 3.05(D) TO ANY LENDER
THAT IS A FOREIGN PERSON FOR THE ACCOUNT OF ANY LENDING OFFICE OF SUCH LENDER:

(I) IF THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE ARISEN BUT
FOR A FAILURE BY SUCH LENDER TO COMPLY WITH ITS OBLIGATIONS UNDER
SECTION 3.05(F) IN RESPECT OF SUCH LENDING OFFICE;

(II) IF SUCH LENDER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE
BORROWER A FORM W-8ECI IN RESPECT OF SUCH LENDING OFFICE PURSUANT TO SECTIONS
3.05(F)(I)(A), 3.05(F)(II)(A) OR 3.05(F)(III) AND SUCH LENDER SHALL NOT AT ANY
TIME BE ENTITLED TO EXEMPTION FROM DEDUCTION OR WITHHOLDING OF UNITED STATES
FEDERAL INCOME TAX IN RESPECT OF PAYMENTS BY THE BORROWER HEREUNDER FOR THE
ACCOUNT OF SUCH LENDING OFFICE FOR ANY REASON OTHER THAN A CHANGE IN UNITED
STATES LAW OR REGULATIONS OR IN THE OFFICIAL INTERPRETATION OF SUCH LAW OR
REGULATIONS BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE DATE
OF DELIVERY OF SUCH FORM W-8ECI; OR

(III) IF SUCH LENDER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE
BORROWER A FORM W-8BEN IN RESPECT OF SUCH LENDING OFFICE PURSUANT TO SECTIONS
3.05(F)(I)(B), 3.05(F)(II)(B) OR 3.05(F)(III) AND SUCH LENDER SHALL NOT AT ANY
TIME BE ENTITLED TO EXEMPTION FROM DEDUCTION OR WITHHOLDING OF UNITED STATES
FEDERAL INCOME TAX IN RESPECT OF PAYMENTS BY THE BORROWER HEREUNDER FOR THE
ACCOUNT OF SUCH LENDING OFFICE FOR ANY REASON OTHER THAN A CHANGE IN UNITED
STATES LAW OR REGULATIONS OR ANY APPLICABLE TAX TREATY OR REGULATIONS OR IN THE
OFFICIAL INTERPRETATION OF ANY SUCH LAW, TREATY OR REGULATIONS BY ANY
GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF
(WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE DATE OF DELIVERY OF SUCH FORM
W-8BEN.


(H)  ANY AND ALL PRESENT OR FUTURE TAXES, OTHER TAXES AND RELATED LIABILITIES
(INCLUDING PENALTIES, INTEREST, ADDITIONS TO TAX AND EXPENSES) WHICH ARE NOT
PAID BY THE BORROWER PURSUANT TO AND AS REQUIRED BY THIS SECTION 3.05 SHALL BE
PAID BY THE LENDER WHICH RECEIVED THE PRINCIPAL, INTEREST OR FEES IN RESPECT OF
WHICH SUCH TAXES, OTHER TAXES OR RELATED LIABILITIES ARE PAYABLE.  ANY AND ALL
PRESENT OR FUTURE TAXES OR OTHER TAXES WHICH ARE REQUIRED BY LAW TO BE DEDUCTED
OR WITHHELD FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER AND
WHICH ARE NOT PAID BY THE BORROWER PURSUANT TO AND AS REQUIRED BY THIS SECTION
3.05 WILL BE DEDUCTED OR WITHHELD BY THE ADMINISTRATIVE AGENT WITHOUT ANY
INCREASE IN THE SUM PAYABLE AS PROVIDED IN SECTION 3.05(D).  EACH LENDER AGREES
TO INDEMNIFY THE ADMINISTRATIVE AGENT AND HOLD THE ADMINISTRATIVE AGENT HARMLESS
FOR THE FULL AMOUNT OF ANY AND ALL PRESENT OR FUTURE TAXES, OTHER TAXES AND
RELATED LIABILITIES (INCLUDING PENALTIES, INTEREST, ADDITIONS TO TAX AND
EXPENSES, AND ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS SECTION 3.05(H)) WHICH ARE
IMPOSED ON OR WITH RESPECT TO PRINCIPAL, INTEREST OR FEES PAYABLE TO SUCH LENDER
HEREUNDER AND WHICH ARE NOT PAID BY THE

73

--------------------------------------------------------------------------------


Borrower pursuant to this Section 3.05, whether or not such Taxes, Other Taxes
or related liabilities were correctly or legally asserted.  This indemnification
shall be made within 30 days from the date the Administrative Agent makes
written demand therefor.


SECTION 3.06.  SHARING OF PAYMENTS, ETC.  IF OTHER THAN AS PROVIDED IN SECTION
3.05, 3.08, 3.09, 3.10 OR 3.11, ANY LENDER SHALL OBTAIN ANY PAYMENT (WHETHER
VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF SET‑OFF, OR
OTHERWISE) ON ACCOUNT OF ANY COMMITTED LOAN MADE BY IT AND, AFTER ACCELERATION
OF ALL OBLIGATIONS PURSUANT TO SECTION 8.02(B), IN RESPECT OF ANY OBLIGATION
OWING TO IT (INCLUDING WITH RESPECT TO ANY BID LOAN), IN THE CASE OF THE
COMMITTED LOAN, IN EXCESS OF ITS PERCENTAGE SHARE OF PAYMENTS ON ACCOUNT OF THE
COMMITTED LOANS OBTAINED BY ALL THE LENDERS AND, AFTER ACCELERATION, IN EXCESS
OF ITS PRO RATA SHARE OF ALL OBLIGATIONS, SUCH LENDER SHALL FORTHWITH (A) NOTIFY
THE ADMINISTRATIVE AGENT OF SUCH FACT AND (B) PURCHASE FROM THE OTHER LENDERS
SUCH PARTICIPATIONS IN THE COMMITTED LOANS MADE BY THEM OR, AFTER ACCELERATION,
IN ALL OBLIGATIONS OWING TO THEM, AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING
LENDER TO SHARE THE EXCESS PAYMENT RATABLY WITH EACH OF THE OTHER LENDERS
ACCORDING TO THEIR RESPECTIVE PERCENTAGE SHARES OR, AFTER ACCELERATION, THEIR
PRO RATA SHARES OF ALL OBLIGATIONS THEN OWING TO THEM; PROVIDED, HOWEVER, THAT
IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM SUCH
PURCHASING LENDER, SUCH PURCHASE SHALL TO THE EXTENT OF SUCH RECOVERY BE
RESCINDED AND EACH OTHER LENDER SHALL REPAY TO THE PURCHASING LENDER THE
PURCHASE PRICE THERETO TOGETHER WITH AN AMOUNT EQUAL TO SUCH PAYING LENDER'S
RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH PAYING
LENDER'S REQUIRED REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED FROM THE
PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE
PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED.  THE BORROWER
AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER LENDER
PURSUANT TO THE PROVISIONS OF THIS SECTION 3.06 MAY, TO THE FULLEST EXTENT
PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF
SET‑OFF) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE
DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.  THE
ADMINISTRATIVE AGENT WILL KEEP RECORDS (WHICH SHALL BE CONCLUSIVE AND BINDING IN
THE ABSENCE OF MANIFEST ERROR), OF PARTICIPATIONS PURCHASED PURSUANT TO THIS
SECTION 3.06 AND WILL IN EACH CASE NOTIFY THE LENDERS FOLLOWING ANY SUCH
PURCHASES.


SECTION 3.07.  INABILITY TO DETERMINE RATES.  IF WITH RESPECT TO ANY INTEREST
PERIOD FOR EURODOLLAR LOANS, THE ADMINISTRATIVE AGENT SHALL DETERMINE, OR
MAJORITY LENDERS SHALL NOTIFY THE ADMINISTRATIVE AGENT, THAT LIBOR FOR SUCH
INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO LENDERS OF
MAKING, FUNDING OR MAINTAINING THEIR EURODOLLAR LOANS FOR SUCH INTEREST PERIOD
(AFTER GIVING EFFECT TO ANY EVENT GIVING RISE TO ADDITIONAL INTEREST ON SUCH
LOANS PURSUANT TO SECTION 3.11), THE ADMINISTRATIVE AGENT SHALL FORTHWITH SO
NOTIFY THE BORROWER AND THE LENDERS, WHEREUPON THE OBLIGATIONS OF THE LENDERS TO
MAKE OR CONTINUE COMMITTED LOANS AS EURODOLLAR LOANS OR TO CONVERT COMMITTED
LOANS INTO EURODOLLAR LOANS AT THE END OF THE THEN CURRENT INTEREST PERIOD SHALL
BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT REVOKES SUCH NOTICE.  UPON RECEIPT
OF SUCH NOTICE, THE BORROWER MAY REVOKE ITS NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION THEN SUBMITTED BY IT.  IF THE BORROWER DOES NOT REVOKE
SUCH NOTICE, THE LENDERS SHALL MAKE, CONVERT OR CONTINUE THE COMMITTED LOANS, AS
PROPOSED BY

74

--------------------------------------------------------------------------------



THE BORROWER, IN THE AMOUNT SPECIFIED IN THE APPLICABLE NOTICE SUBMITTED BY THE
BORROWER, BUT SUCH LOANS SHALL BE MADE, CONVERTED OR CONTINUED AS REFERENCE RATE
LOANS INSTEAD OF EURODOLLAR LOANS.


SECTION 3.08.  INCREASED COSTS.  IF ANY LENDER SHALL DETERMINE THAT, DUE TO
EITHER (A) THE INTRODUCTION OF ANY REQUIREMENT OF LAW OR ANY CHANGE (OTHER THAN
ANY CHANGE BY WAY OF IMPOSITION OF OR INCREASE IN RESERVE REQUIREMENTS INCLUDED
IN THE EURODOLLAR RESERVE PERCENTAGE) IN OR IN THE INTERPRETATION THEREOF OR (B)
THE COMPLIANCE WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE
ANY INCREASE IN THE COST TO SUCH LENDER OF AGREEING TO MAKE OR MAKING, FUNDING
OR MAINTAINING ANY COMMITTED LOAN, THE BORROWER SHALL BE LIABLE FOR, AND SHALL
FROM TIME TO TIME, UPON DEMAND BY SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
INCREASED COSTS.


SECTION 3.09.  CAPITAL ADEQUACY.  IF ANY LENDER SHALL HAVE DETERMINED THAT THE
COMPLIANCE WITH ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY, OR ANY CHANGE
THEREIN OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH
LENDER (OR ITS LENDING OFFICE) OR ANY CORPORATION CONTROLLING SUCH LENDER WITH
ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE
FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY, AFFECTS OR
WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH
LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AND SUCH LENDER (TAKING INTO
CONSIDERATION SUCH LENDER'S OR SUCH CORPORATION'S POLICIES WITH RESPECT TO
CAPITAL ADEQUACY AND SUCH LENDER'S DESIRED RETURN ON CAPITAL) DETERMINES THAT
THE AMOUNT OF SUCH CAPITAL IS INCREASED AS A CONSEQUENCE OF SUCH LENDER'S
COMMITMENT, LOANS OR OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO ANY
COMMITTED BORROWING THEN FROM TIME TO TIME, UPON DEMAND OF SUCH LENDER (WITH A
COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL BE LIABLE
FOR, AND SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER,
AS SPECIFIED BY SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH
LENDER FOR SUCH INCREASE.


SECTION 3.10.  FUNDING LOSSES.  THE BORROWER AGREES TO REIMBURSE EACH LENDER AND
TO HOLD EACH LENDER HARMLESS FROM ANY LOSS, COST OR EXPENSE WHICH SUCH LENDER
MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF:


(A)  ANY FAILURE OF THE BORROWER TO BORROW, CONTINUE OR CONVERT A EURODOLLAR
LOAN AFTER THE BORROWER HAS GIVEN (OR IS DEEMED TO HAVE GIVEN) A NOTICE OF
BORROWING OR A NOTICE OF CONVERSION/CONTINUATION;


(B)  ANY PREPAYMENT OR PAYMENT OF A EURODOLLAR LOAN ON A DAY WHICH IS NOT THE
LAST DAY OF THE INTEREST PERIOD WITH RESPECT THERETO;


(C)  ANY FAILURE OF THE BORROWER TO MAKE ANY PREPAYMENT AFTER THE BORROWER HAS
GIVEN A NOTICE IN ACCORDANCE WITH SECTION 2.07; OR

75

--------------------------------------------------------------------------------



(D)  THE CONVERSION OF ANY EURODOLLAR LOAN TO A REFERENCE RATE LOAN ON A DAY
THAT IS NOT THE LAST DAY OF THE RESPECTIVE INTEREST PERIOD PURSUANT TO SECTION
2.11;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.


SECTION 3.11.  ADDITIONAL INTEREST ON EURODOLLAR LOANS.  THE BORROWER SHALL PAY
TO EACH LENDER, AT THE REQUEST OF SUCH LENDER (BUT NOT MORE FREQUENTLY THAN ONCE
IN EACH CALENDAR QUARTER), AS LONG AS SUCH LENDER SHALL BE REQUIRED UNDER
REGULATIONS OF THE FEDERAL RESERVE BOARD TO MAINTAIN RESERVES WITH RESPECT TO
LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY LIABILITIES,
ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN OF
SUCH LENDER FROM THE DATE SUCH EURODOLLAR LOAN IS MADE UNTIL SUCH PRINCIPAL
AMOUNT IS PAID IN FULL, AT A RATE PER ANNUM EQUAL AT ALL TIMES TO THE REMAINDER
OBTAINED BY SUBTRACTING (A) LIBOR FOR THE INTEREST PERIOD FOR SUCH EURODOLLAR
LOAN FROM (B) THE RATE OBTAINED BY DIVIDING SUCH LIBOR BY A PERCENTAGE EQUAL TO
100% MINUS THE EURODOLLAR RESERVE PERCENTAGE OF SUCH LENDER FOR SUCH INTEREST
PERIOD, PAYABLE ON EACH DATE INTEREST IN RESPECT OF SUCH EURODOLLAR LOAN IS
PAYABLE.  NOTWITHSTANDING THE PROVISIONS OF THE PREVIOUS SENTENCE, THE BORROWER
SHALL NOT BE OBLIGATED TO PAY TO ANY LENDER ANY ADDITIONAL INTEREST IN RESPECT
OF EURODOLLAR LOANS MADE BY SUCH LENDER FOR ANY PERIOD COMMENCING MORE THAN
THREE MONTHS PRIOR TO THE DATE ON WHICH SUCH LENDER NOTIFIES THE BORROWER BY
DELIVERING A CERTIFICATE FROM A FINANCIAL OFFICER OF SUCH LENDER, THAT SUCH
LENDER IS REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO EUROCURRENCY
LIABILITIES.


SECTION 3.12.  CERTIFICATES OF LENDERS.  ANY LENDER CLAIMING REIMBURSEMENT OR
COMPENSATION PURSUANT TO SECTION 3.05, 3.08, 3.09, 3.10 AND/OR 3.11 SHALL
DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) A CERTIFICATE
SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR COMPUTING THE AMOUNT PAYABLE TO
SUCH LENDER HEREUNDER AND SUCH CERTIFICATE SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER IN THE ABSENCE OF MANIFEST ERROR.  UNLESS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, THE BORROWER SHALL PAY TO ANY LENDER CLAIMING COMPENSATION OR
REIMBURSEMENT FROM THE BORROWER PURSUANT TO SECTION 3.08, 3.09, 3.10 OR 3.11,
THE AMOUNT REQUESTED BY SUCH LENDER NO LATER THAN FIVE BUSINESS DAYS AFTER SUCH
DEMAND.


SECTION 3.13.  CHANGE OF LENDING OFFICE; REPLACEMENT LENDER.
(A)  EACH LENDER AGREES THAT UPON THE OCCURRENCE OF ANY EVENT GIVING RISE TO THE
OPERATION OF SECTION 3.05(C) OR (D) OR SECTION 3.08 WITH RESPECT TO SUCH LENDER,
IT WILL IF SO REQUESTED BY THE BORROWER, USE REASONABLE EFFORTS (CONSISTENT WITH
ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR ANY LOANS AFFECTED BY SUCH EVENT WITH THE OBJECT OF
AVOIDING THE CONSEQUENCE OF THE EVENT GIVING RISE TO THE OPERATION OF SUCH
SECTION; PROVIDED, HOWEVER, THAT SUCH DESIGNATION WOULD NOT, IN THE JUDGMENT OF
SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.  NOTHING IN THIS
SECTION 3.13 SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWER OR
THE RIGHT OF ANY LENDER PROVIDED IN SECTION 3.05(C) OR (D) OR SECTION 3.08.

76

--------------------------------------------------------------------------------



(B)  IN THE EVENT THE BORROWER BECOMES OBLIGATED TO PAY ADDITIONAL AMOUNTS TO
ANY LENDER PURSUANT TO SECTIONS 3.05(C) OR (D) OR 3.08 AS A RESULT OF ANY
CONDITION DESCRIBED IN ANY SUCH SECTION, THEN, UNLESS SUCH LENDER HAS
THERETOFORE TAKEN STEPS TO REMOVE OR CURE, AND HAS REMOVED OR CURED, THE
CONDITIONS CREATING THE CAUSE FOR SUCH OBLIGATION TO PAY SUCH ADDITIONAL
AMOUNTS, THE BORROWER MAY DESIGNATE ANOTHER LENDER WHICH IS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT (SUCH LENDER BEING HEREIN CALLED A
"REPLACEMENT LENDER") TO PURCHASE THE COMMITTED LOANS OF SUCH LENDER AND SUCH
LENDER'S RIGHTS HEREUNDER, WITHOUT RECOURSE TO OR WARRANTY BY, OR EXPENSE TO,
SUCH LENDER FOR A PURCHASE PRICE EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF
THE COMMITTED LOANS PAYABLE TO SUCH LENDER PLUS ANY ACCRUED BUT UNPAID INTEREST
ON SUCH LOANS AND ACCRUED BUT UNPAID FEES IN RESPECT OF SUCH LENDER'S COMMITMENT
AND ANY OTHER AMOUNTS PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT, AND TO ASSUME
ALL THE OBLIGATIONS OF SUCH LENDER HEREUNDER (EXCEPT FOR SUCH RIGHTS AS SURVIVE
REPAYMENT OF THE LOANS), AND, UPON SUCH PURCHASE, SUCH LENDER SHALL NO LONGER BE
A PARTY HERETO OR HAVE ANY RIGHTS HEREUNDER (EXCEPT THOSE RELATED TO ANY BID
LOANS OF SUCH LENDER WHICH REMAIN OUTSTANDING AND THOSE THAT SURVIVE FULL
PAYMENT HEREUNDER) AND SHALL BE RELIEVED FROM ALL OBLIGATIONS TO THE BORROWER
HEREUNDER, AND THE REPLACEMENT LENDER SHALL SUCCEED TO THE RIGHTS AND
OBLIGATIONS OF SUCH LENDER HEREUNDER.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
that:


SECTION 4.01.  CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  THE BORROWER AND EACH
OF ITS SUBSIDIARIES:


(A)  IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION;


(B)  IS DULY QUALIFIED AS A FOREIGN CORPORATION AND IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR
THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION EXCEPT WHERE THE FAILURE
TO SO QUALIFY HAS NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT;


(C)  HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO OWN, PLEDGE, MORTGAGE,
HOLD UNDER LEASE AND OPERATE ITS PROPERTIES, AND TO CONDUCT ITS BUSINESS AS NOW
OR CURRENTLY PROPOSED TO BE CONDUCTED;


(D)  IS IN COMPLIANCE WITH ITS CERTIFICATE OF INCORPORATION AND BY‑LAWS; AND


(E)  IS IN COMPLIANCE WITH ALL OTHER REQUIREMENTS OF LAW EXCEPT SUCH
NON‑COMPLIANCE AS HAS NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE
EFFECT.

77

--------------------------------------------------------------------------------



SECTION 4.02.  CORPORATE AUTHORIZATION; NO CONTRAVENTION; GOVERNMENTAL
AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THE
LOAN DOCUMENTS, THE BORROWING OF THE LOANS AND THE TRANSACTIONS:


(A)  ARE WITHIN THE CORPORATE POWERS OF THE BORROWER;


(B)  HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, INCLUDING THE
CONSENT OF SHAREHOLDERS WHERE REQUIRED;


(C)  DO NOT AND WILL NOT:

(I) CONTRAVENE THE CERTIFICATE OF INCORPORATION OR BY‑LAWS OF THE BORROWER;

(II) VIOLATE ANY OTHER REQUIREMENT OF LAW (INCLUDING THE SECURITIES EXCHANGE ACT
OF 1934, REGULATIONS T, U AND X OF THE FEDERAL RESERVE BOARD OR ANY ORDER OR
DECREE OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY);

(III) CONFLICT WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER,
ANY CONTRACTUAL OBLIGATION BINDING ON OR AFFECTING THE BORROWER OR ANY OF ITS
PROPERTIES, OTHER THAN (IN THE CASE OF ANY CONTRACTUAL OBLIGATION OTHER THAN ANY
INDENTURE) ANY SUCH BREACH OR DEFAULT THAT HAS NO REASONABLE LIKELIHOOD OF
HAVING A MATERIAL ADVERSE EFFECT, OR ANY ORDER, INJUNCTION, WRIT OR DECREE OF
ANY GOVERNMENTAL AUTHORITY TO WHICH THE BORROWER OR ANY OF ITS PROPERTIES IS
SUBJECT; OR

(IV) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTY
OF THE BORROWER; AND


(D)  DO NOT REQUIRE THE CONSENT, AUTHORIZATION BY OR APPROVAL OF OR NOTICE TO OR
FILING OR REGISTRATION WITH ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON OTHER
THAN THOSE WHICH HAVE BEEN DULY OBTAINED, MADE OR GIVEN.


SECTION 4.03.  ENFORCEABLE OBLIGATIONS.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER.  THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT ARE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
BORROWER, ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAWS OR EQUITABLE PRINCIPLES
RELATING TO OR LIMITING CREDITORS' RIGHTS GENERALLY.


SECTION 4.04.  TAXES.  THE BORROWER AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL
AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE FILED, AND HAVE PAID
ALL FEDERAL AND OTHER MATERIAL TAXES AND ASSESSMENTS PAYABLE BY THEM, TO THE
EXTENT THE SAME HAVE BECOME DUE AND PAYABLE AND BEFORE THEY HAVE BECOME
DELINQUENT, EXCEPT THOSE WHICH ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH

78

--------------------------------------------------------------------------------


adequate reserves have been provided in accordance with GAAP, provided the
non‑payment thereof has no reasonable likelihood of having a Material Adverse
Effect.  The Borrower does not know of any proposed material tax assessment
against the Borrower or any of its Subsidiaries and in the opinion of the
Borrower, all potential tax liabilities are adequately provided for on the books
of the Borrower and its Subsidiaries.  The statute of limitations for assessment
or collection of Federal income tax has expired for all Federal income tax
returns filed by the Borrower for all tax years up to and including the tax year
ended in March 1992.


SECTION 4.05.  FINANCIAL MATTERS.  (A)  THE CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE LAST DAY OF THE FISCAL YEAR OF THE
BORROWER ENDED ON SEPTEMBER 28, 2002, AND AS OF THE LAST DAY OF THE FISCAL
QUARTER OF THE BORROWER ENDED ON MARCH 29, 2003, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME, SHAREHOLDERS' EQUITY AND CASH FLOWS OF THE BORROWER AND
ITS SUBSIDIARIES FOR SUCH FISCAL YEAR AND QUARTERS, WITH, IN THE CASE OF SAID
FISCAL YEAR, REPORTS THEREON BY ERNST & YOUNG LLP:

(I) ARE COMPLETE, ACCURATE AND FAIRLY PRESENT THE FINANCIAL CONDITION OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE RESPECTIVE DATES THEREOF AND FOR THE
RESPECTIVE PERIODS COVERED THEREBY;

(II) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
PERIODS COVERED THEREBY, EXCEPT AS SET FORTH IN THE NOTES THERETO; AND

(III) OTHER THAN AS DISCLOSED IN SCHEDULE 4.05(A), SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATES THEREOF, INCLUDING LIABILITIES FOR
TAXES, MATERIAL COMMITMENTS AND LONG‑TERM LEASES.


(B)  AS OF THE EFFECTIVE DATE, SINCE SEPTEMBER 28, 2002, WITH RESPECT TO THE
BORROWER AND ITS SUBSIDIARIES, THERE HAS BEEN NO MATERIAL ADVERSE EFFECT AND NO
DEVELOPMENT WHICH HAS ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE
EFFECT.


(C)  THE BORROWER IS, AND THE BORROWER AND ITS SUBSIDIARIES ARE, ON A
CONSOLIDATED BASIS, SOLVENT.


SECTION 4.06.  LITIGATION.  AS OF THE EFFECTIVE DATE, THERE ARE NO ACTIONS,
SUITS, PROCEEDINGS, CLAIMS OR DISPUTES PENDING, OR TO THE BEST KNOWLEDGE OF THE
BORROWER, THREATENED, AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES BEFORE ANY
COURT OR OTHER GOVERNMENTAL AUTHORITY OR ANY ARBITRATOR THAT HAVE A REASONABLE
LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.  ALL PENDING ACTIONS OR
PROCEEDINGS AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES AS OF THE DATE
HEREOF AND INVOLVING CLAIMS IN EXCESS OF $10,000,000 ARE DESCRIBED IN SCHEDULE
4.06.


SECTION 4.07.  SUBSIDIARIES.  (A)  A COMPLETE AND CORRECT LIST OF ALL
SUBSIDIARIES OF THE BORROWER AFTER GIVING EFFECT TO THE TRANSACTIONS TO OCCUR ON
THE EFFECTIVE DATE, SHOWING, AS TO EACH SUBSIDIARY, THE CORRECT NAME THEREOF,
THE JURISDICTION OF ITS

79

--------------------------------------------------------------------------------


incorporation and the percentage of shares of each class outstanding owned by
the Borrower and each other Subsidiary of the Borrower is set forth in Schedule
4.07(a).


(B)  ALL OF THE OUTSTANDING SHARES OF EACH OF THE SUBSIDIARIES LISTED ON
SCHEDULE 4.07(A) HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON‑ASSESSABLE AND
ARE OWNED BY THE BORROWER OR ANOTHER SUBSIDIARY OF THE BORROWER, FREE AND CLEAR
OF ANY LIEN.


(C)  THE BORROWER HAS NO OBLIGATION TO CAPITALIZE ANY OF ITS SUBSIDIARIES.


(D)  A COMPLETE AND CORRECT LIST OF ALL JOINT VENTURES IN WHICH THE BORROWER OR
ANY OF ITS SUBSIDIARIES IS A PARTNER IS SET FORTH IN SCHEDULE 4.07(D).


SECTION 4.08.  LIENS.  THERE ARE NO LIENS OF ANY NATURE WHATSOEVER ON ANY
PROPERTIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OTHER THAN PERMITTED
LIENS.


SECTION 4.09.  NO BURDENSOME RESTRICTIONS; NO DEFAULTS.  (A)  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR BOUND BY ANY CONTRACTUAL
OBLIGATION, OR SUBJECT TO ANY CHARTER OR CORPORATE RESTRICTION OR ANY
REQUIREMENT OF LAW, WHICH HAS ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL
ADVERSE EFFECT.


(B)  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT UNDER OR
WITH RESPECT TO ANY CONTRACTUAL OBLIGATION IN ANY RESPECT WHICH, INDIVIDUALLY OR
TOGETHER WITH ALL SUCH DEFAULTS, HAS A REASONABLE LIKELIHOOD OF HAVING A
MATERIAL ADVERSE EFFECT.


(C)  NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT FROM THE INCURRING OF
ANY OBLIGATIONS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES.


SECTION 4.10.  INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT. 
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS AN "INVESTMENT COMPANY" OR
AN "AFFILIATED PERSON" OF, OR "PROMOTER" OR "PRINCIPAL UNDERWRITER" FOR, AN
"INVESTMENT COMPANY", AS SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED.  THE MAKING OF THE LOANS BY THE LENDERS AND THE APPLICATION OF
THE PROCEEDS AND REPAYMENT THEREOF BY THE BORROWER AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS WILL NOT VIOLATE ANY PROVISION
OF SUCH ACT OR ANY RULE, REGULATION OR ORDER ISSUED BY THE SECURITIES AND
EXCHANGE COMMISSION THEREUNDER.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS A "HOLDING COMPANY" AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935.


SECTION 4.11.  USE OF PROCEEDS; MARGIN REGULATIONS.  NO PART OF THE PROCEEDS OF
ANY LOAN WILL BE USED, AND NO LOAN WILL OTHERWISE BE, IN VIOLATION OF REGULATION
T, U OR X OF THE FEDERAL RESERVE BOARD.


SECTION 4.12.  ASSETS.  (A)  THE BORROWER AND EACH OF ITS SUBSIDIARIES HAS GOOD
RECORD AND MARKETABLE TITLE TO ALL REAL PROPERTY NECESSARY OR USED IN THE
ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR PERMITTED LIENS AND SUCH DEFECTS IN
TITLE AS HAVE NO REASONABLE LIKELIHOOD, INDIVIDUALLY OR IN THE AGGREGATE, OF
HAVING A MATERIAL ADVERSE EFFECT.

80

--------------------------------------------------------------------------------



(B)  THE BORROWER AND EACH OF ITS SUBSIDIARIES OWNS OR LICENSES OR OTHERWISE HAS
THE RIGHT TO USE ALL MATERIAL LICENSES, PERMITS, PATENTS, TRADEMARKS, SERVICE
MARKS, TRADE NAMES, COPYRIGHTS, FRANCHISES, AUTHORIZATIONS AND OTHER
INTELLECTUAL PROPERTY RIGHTS THAT ARE NECESSARY FOR THE OPERATION OF ITS
BUSINESS, WITHOUT INFRINGEMENT OF OR CONFLICT WITH THE RIGHTS OF ANY OTHER
PERSON WITH RESPECT THERETO, EXCEPT FOR SUCH INFRINGEMENTS OR CONFLICTS AS HAVE
NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.  NO MATERIAL
SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT, PROCESS, METHOD OR OTHER MATERIAL
NOW EMPLOYED, OR NOW CONTEMPLATED TO BE EMPLOYED, BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES INFRINGES UPON OR CONFLICTS WITH ANY RIGHTS OWNED BY ANY OTHER
PERSON EXCEPT FOR SUCH INFRINGEMENTS OR CONFLICTS AS HAVE NO REASONABLE
LIKELIHOOD, INDIVIDUALLY OR IN THE AGGREGATE, OF HAVING A MATERIAL ADVERSE
EFFECT.


SECTION 4.13.  LABOR MATTERS.  THERE ARE NO STRIKES OR OTHER LABOR DISPUTES
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST THE BORROWER OR
ANY OF ITS SUBSIDIARIES WHICH HAVE ANY REASONABLE LIKELIHOOD OF HAVING A
MATERIAL ADVERSE EFFECT.  EXCEPT AS DISCLOSED IN SCHEDULE 4.13, NO SIGNIFICANT
UNFAIR LABOR PRACTICE COMPLAINT IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED, AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES BEFORE ANY
GOVERNMENTAL AUTHORITY.


SECTION 4.14.  ENVIRONMENTAL MATTERS.  EXCEPT AS DISCLOSED IN SCHEDULE 4.14:


(A)  THE ON‑GOING OPERATIONS OF THE BORROWER AND EACH OF ITS SUBSIDIARIES COMPLY
IN ALL RESPECTS WITH ALL ENVIRONMENTAL LAWS EXCEPT SUCH NON‑COMPLIANCE AS HAS NO
REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT;


(B)  THE BORROWER AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL ENVIRONMENTAL,
HEALTH AND SAFETY PERMITS NECESSARY OR REQUIRED FOR ITS OPERATIONS, ALL SUCH
PERMITS ARE IN GOOD STANDING, AND THE BORROWER AND EACH OF ITS SUBSIDIARIES IS
IN COMPLIANCE WITH ALL MATERIAL TERMS AND CONDITIONS OF SUCH PERMITS;


(C)  NONE OF THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PRESENT
PROPERTY OR OPERATIONS (OR PAST PROPERTY OR OPERATIONS) IS SUBJECT TO ANY
OUTSTANDING WRITTEN ORDER FROM OR AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY NOR
SUBJECT TO ANY JUDICIAL OR DOCKETED ADMINISTRATIVE PROCEEDING, RESPECTING ANY
ENVIRONMENTAL CLAIM OR HAZARDOUS MATERIAL WHICH, IN EACH CASE, HAS ANY
REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT;


(D)  THERE ARE NO CONDITIONS OR CIRCUMSTANCES ASSOCIATED WITH ANY PROPERTY OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES FORMERLY OWNED AND OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PREDECESSORS OR WITH THE
FORMER OPERATIONS, INCLUDING OFF‑SITE DISPOSAL PRACTICES, OF THE BORROWER OR ITS
SUBSIDIARIES OR THEIR PREDECESSORS WHICH MAY GIVE RISE TO ENVIRONMENTAL CLAIMS
WHICH IN THE AGGREGATE HAVE ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL
ADVERSE EFFECT; AND

81

--------------------------------------------------------------------------------



(E)  THERE ARE NO CONDITIONS OR CIRCUMSTANCES WHICH MAY GIVE RISE TO ANY
ENVIRONMENTAL CLAIM ARISING FROM THE OPERATIONS OF THE BORROWER OR ITS
SUBSIDIARIES, INCLUDING ENVIRONMENTAL CLAIMS ASSOCIATED WITH ANY OPERATIONS OF
THE BORROWER OR ITS SUBSIDIARIES, WHICH HAVE ANY REASONABLE LIKELIHOOD OF HAVING
A MATERIAL ADVERSE EFFECT.  IN ADDITION, (I) NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES HAS ANY UNDERGROUND STORAGE TANKS (A) THAT ARE NOT PROPERLY
PERMITTED UNDER APPLICABLE ENVIRONMENTAL LAWS OR (B) THAT TO THE BEST OF THE
BORROWER'S KNOWLEDGE, ARE LEAKING OR DISPOSE OF HAZARDOUS MATERIALS OFF‑SITE AND
(II) THE BORROWER AND EACH OF ITS SUBSIDIARIES HAS NOTIFIED ALL OF ITS EMPLOYEES
OF THE EXISTENCE, IF ANY, OF ANY HEALTH HAZARD ARISING FROM THE CONDITIONS OF
THEIR EMPLOYMENT AND HAVE MET ALL NOTIFICATION REQUIREMENTS UNDER TITLE III OF
CERCLA AND UNDER OSHA AND ALL OTHER ENVIRONMENTAL LAWS.


SECTION 4.15.  COMPLETENESS.  NONE OF THE REPRESENTATIONS OR WARRANTIES OF THE
BORROWER CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE OR
WRITTEN STATEMENT FURNISHED BY OR ON BEHALF OF THE BORROWER PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY ARE MADE, NOT MISLEADING.  THERE IS NO FACT KNOWN TO THE
BORROWER WHICH THE BORROWER HAS NOT DISCLOSED TO THE LENDERS WHICH MAY HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 4.16.  ERISA.  (A)  NEITHER THE BORROWER NOR ANY MEMBER OF ITS
CONTROLLED GROUP CONTRIBUTES TO ANY PLAN OTHER THAN THOSE SET FORTH IN SCHEDULE
4.16.


(B)  EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND ANY OTHER APPLICABLE FEDERAL OR STATE LAW AND
RULES AND REGULATIONS PROMULGATED THEREUNDER.  WITH RESPECT TO EACH PLAN (OTHER
THAN A MULTIEMPLOYER PLAN) ALL MATERIAL REPORTS REQUIRED UNDER ERISA OR ANY
OTHER APPLICABLE LAW OR REGULATION TO BE FILED WITH THE RELEVANT GOVERNMENTAL
AUTHORITY, THE FAILURE OF WHICH TO FILE COULD REASONABLY RESULT IN LIABILITY OF
THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP IN EXCESS OF $500,000 HAVE
BEEN DULY FILED AND ALL SUCH REPORTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE GIVEN.


(C)  EXCEPT AS SET FORTH IN SCHEDULE 4.16, NO PLAN HAS BEEN TERMINATED NOR HAS
ANY ACCUMULATED FUNDING DEFICIENCY (AS DEFINED IN SECTION 412(A) OF THE CODE)
BEEN INCURRED (WITHOUT REGARD TO ANY WAIVER GRANTED UNDER SECTION 412 OF THE
CODE) NOR HAS ANY FUNDING WAIVER FROM THE IRS BEEN RECEIVED OR REQUESTED.


(D)  NEITHER THE BORROWER NOR ANY MEMBER OF ITS CONTROLLED GROUP HAS FAILED TO
MAKE ANY CONTRIBUTION OR PAY ANY AMOUNT DUE OR OWING AS REQUIRED BY SECTION 412
OF THE CODE OR SECTION 302 OF ERISA OR THE TERMS OF ANY SUCH PLAN PRIOR TO THE
DUE DATE (INCLUDING PERMISSIBLE EXTENSIONS THEREOF) UNDER SECTION 412 OF THE
CODE AND SECTION 302 OF ERISA.

82

--------------------------------------------------------------------------------



(E)  THERE HAS BEEN NO ERISA EVENT OR ANY EVENT REQUIRING DISCLOSURE UNDER
SECTION 4041(C)(3)(C), 4068(F), 4063(A) OR 4043(B) OF ERISA WITH RESPECT TO ANY
PLAN OR TRUST OF THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP.


(F)  EXCEPT AS SET FORTH IN SCHEDULE 4.16, THE VALUE OF THE ASSETS OF EACH PLAN
(OTHER THAN A MULTIEMPLOYER PLAN) EQUALLED OR EXCEEDED THE PRESENT VALUE OF THE
BENEFIT LIABILITIES, AS DEFINED IN TITLE IV OF ERISA, OF EACH SUCH PLAN AS OF
THE MOST RECENT VALUATION DATE USING PLAN ACTUARIAL ASSUMPTIONS AT SUCH DATE.


(G)  THERE ARE NO PENDING CLAIMS, LAWSUITS OR ACTIONS (OTHER THAN ROUTINE CLAIMS
FOR BENEFITS IN THE ORDINARY COURSE) ASSERTED OR INSTITUTED AGAINST, AND NEITHER
THE BORROWER NOR ANY MEMBER OF ITS CONTROLLED GROUP HAS KNOWLEDGE OF ANY
THREATENED LITIGATION OR CLAIMS AGAINST, (I) THE ASSETS OF ANY PLAN OR TRUST OR
AGAINST ANY FIDUCIARY OF A PLAN WITH RESPECT TO THE OPERATION OF SUCH PLAN WHICH
HAS ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT OR (II) THE
ASSETS OF ANY EMPLOYEE WELFARE BENEFIT PLAN MAINTAINED BY THE BORROWER OR ANY
MEMBER OF ITS CONTROLLED GROUP WITHIN THE MEANING OF SECTION 3(1) OF ERISA OR
AGAINST ANY FIDUCIARY THEREOF WITH RESPECT TO THE OPERATION OF ANY SUCH PLAN
WHICH HAS ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.


(H)  NEITHER THE BORROWER NOR ANY MEMBER OF ITS CONTROLLED GROUP HAS ENGAGED IN
ANY PROHIBITED TRANSACTION, WITHIN THE MEANING OF SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE, IN CONNECTION WITH ANY PLAN.


(I)  NEITHER THE BORROWER NOR ANY MEMBER OF ITS CONTROLLED GROUP (I) HAS
INCURRED OR REASONABLY EXPECTS TO INCUR (A) ANY LIABILITY UNDER TITLE IV OF
ERISA (OTHER THAN PREMIUMS DUE UNDER SECTION 4007 OF ERISA TO THE PBGC) OR (B)
ANY WITHDRAWAL LIABILITY (AND NO EVENT HAS OCCURRED WHICH WITH THE GIVING OF
NOTICE UNDER SECTION 4219 OF ERISA WOULD RESULT IN SUCH LIABILITY) UNDER SECTION
4201 OF ERISA AS A RESULT OF A COMPLETE OR PARTIAL WITHDRAWAL (WITHIN THE
MEANING OF SECTION 4203 OR 4205 OF ERISA) FROM A MULTIEMPLOYER PLAN OR (C) ANY
LIABILITY UNDER SECTION 4062 OF ERISA TO THE PBGC OR TO A TRUSTEE APPOINTED
UNDER SECTION 4042 OF ERISA, OR (II) HAS WITHDRAWN FROM ANY MULTIEMPLOYER PLAN.


(J)  NEITHER THE BORROWER NOR ANY MEMBER OF ITS CONTROLLED GROUP NOR ANY
ORGANIZATION TO WHICH THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP IS A
SUCCESSOR OR PARENT CORPORATION WITHIN THE MEANING OF SECTION 4069(B) OF ERISA
HAS ENGAGED IN A TRANSACTION WITHIN THE MEANING OF SECTION 4069 OF ERISA.


(K)  EXCEPT AS SET FORTH IN SCHEDULE 4.16, NEITHER THE BORROWER NOR ANY MEMBER
OF ITS CONTROLLED GROUP MAINTAINS OR HAS ESTABLISHED ANY WELFARE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(1) OF ERISA WHICH PROVIDES FOR (I) CONTINUING
BENEFITS OR COVERAGE FOR ANY PARTICIPANT OR ANY BENEFICIARY OF ANY PARTICIPANT
AFTER SUCH PARTICIPANT'S TERMINATION OF EMPLOYMENT EXCEPT AS MAY BE REQUIRED BY
THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED ("COBRA")
AND THE REGULATIONS THEREUNDER, AND AT THE EXPENSE OF THE PARTICIPANT OR THE
BENEFICIARY OF THE PARTICIPANT, OR

83

--------------------------------------------------------------------------------



(II) RETIREE MEDICAL LIABILITIES.  THE BORROWER AND EACH MEMBER OF ITS
CONTROLLED GROUP WHICH MAINTAINS A WELFARE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(1) OF ERISA HAS COMPLIED WITH ANY APPLICABLE NOTICE AND CONTINUATION
REQUIREMENTS OF COBRA AND THE REGULATIONS THEREUNDER, EXCEPT WHERE THE FAILURE
TO SO COMPLY COULD NOT RESULT IN THE LOSS OF A TAX DEDUCTION OR IMPOSITION OF A
TAX OR OTHER PENALTY ON THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP.


SECTION 4.17.  INSURANCE.  THE PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES
ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, IN SUCH
AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS ARE CUSTOMARILY
CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESS AND OWNING SIMILAR PROPERTIES
IN LOCALITIES WHERE THE BORROWER AND ITS SUBSIDIARIES OPERATE.


ARTICLE V

CONDITIONS PRECEDENT


SECTION 5.01.  CONDITIONS PRECEDENT TO EFFECTIVENESS.  THE OBLIGATION OF EACH
LENDER TO MAKE LOANS HEREUNDER SHALL NOT BECOME EFFECTIVE UNTIL THE DATE ON
WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE
WITH SECTION 10.02):


(A)  CREDIT AGREEMENT AND NOTES. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) COUNTERPARTS OF THIS AGREEMENT EXECUTED BY THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH OF THE LENDERS AND OF ANY PROMISSORY NOTES REQUESTED BY THE
LENDERS PURSUANT TO SECTION 2.05 EXECUTED BY THE BORROWER, OR (II) WRITTEN
EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY
TRANSMISSION OF SIGNED COUNTERPARTS) THAT SUCH PARTIES HAVE SIGNED SUCH
COUNTERPARTS.


(B)  BOARD RESOLUTIONS; APPROVALS; INCUMBENCY CERTIFICATES.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED (I) COPIES OF THE RESOLUTIONS OF THE BOARD OF
DIRECTORS OF THE BORROWER APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER OF THIS AGREEMENT AND OF EACH OF THE OTHER LOAN
DOCUMENTS TO BE DELIVERED HEREUNDER BY IT, AND AUTHORIZING THE BORROWING OF THE
LOANS AND THE OTHER TRANSACTIONS, CERTIFIED AS OF THE EFFECTIVE DATE BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER; AND (II)  A CERTIFICATE OF
THE SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER CERTIFYING THE NAMES AND
TRUE SIGNATURES OF THE OFFICERS OF THE BORROWER AUTHORIZED TO EXECUTE AND
DELIVER THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS TO BE DELIVERED HEREUNDER BY
IT.


(C)  ARTICLES OF INCORPORATION; BY‑LAWS AND GOOD STANDING.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EACH OF THE FOLLOWING DOCUMENTS:  (I)  THE ARTICLES OR
CERTIFICATE OF INCORPORATION OF THE BORROWER AS IN EFFECT ON THE EFFECTIVE DATE,
CERTIFIED BY THE SECRETARY OF STATE OF DELAWARE AS OF A RECENT DATE AND BY THE
SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER AS OF THE EFFECTIVE DATE AND
THE BY-LAWS OF THE BORROWER AS IN EFFECT ON THE EFFECTIVE DATE, CERTIFIED BY THE
SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER AS OF THE EFFECTIVE DATE; AND
(II)  GOOD STANDING CERTIFICATES AS OF A RECENT DATE

84

--------------------------------------------------------------------------------



FOR THE BORROWER FROM THE SECRETARIES OF STATE OF SUCH STATES AS THE
ADMINISTRATIVE AGENT MAY REQUEST.


(D)  LEGAL OPINION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE
OPINION, DATED THE EFFECTIVE DATE AND ADDRESSED TO THE ADMINISTRATIVE AGENT AND
THE LENDERS, OF CORPORATE COUNSEL OF THE BORROWER AND ITS SUBSIDIARIES TO
SUBSTANTIALLY THE EFFECT SET FORTH ON EXHIBIT 5.01 AND AS TO SUCH OTHER MATTERS
AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST (AND THE
BORROWER HEREBY INSTRUCTS SUCH COUNSEL TO DELIVER SUCH OPINION);


(E)  CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE
SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER, DATED AS OF THE EFFECTIVE DATE,
STATING THAT:

(I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV ARE TRUE AND
CORRECT ON AND AS OF SUCH DATE, AS THOUGH MADE ON AND AS OF SUCH DATE;

(II) NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT FROM THE INITIAL
BORROWING HEREUNDER; AND

(III) THERE HAS NOT OCCURRED OR BECOME KNOWN SINCE SEPTEMBER 28, 2002, ANY
CONDITION OR CHANGE THAT HAS AFFECTED OR COULD REASONABLY BE EXPECTED TO AFFECT
MATERIALLY AND ADVERSELY THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION
OR MATERIAL AGREEMENTS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


(F)  OTHER DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
APPROVALS, OPINIONS OR DOCUMENTS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REQUEST.


(G)  FEES, COSTS AND EXPENSES.  THE BORROWER SHALL HAVE PAID ALL COSTS AND
EXPENSES REFERRED TO IN SECTION 10.04 (INCLUDING LEGAL FEES AND EXPENSES AND THE
ALLOCATED COST OF IN‑HOUSE COUNSEL) FOR WHICH THE BORROWER HAS BEEN INVOICED
PRIOR TO THE EFFECTIVE DATE.


(H)  IBP GUARANTEE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A
COUNTERPART OF THE GUARANTEE AGREEMENT EXECUTED BY IBP OR (II) WRITTEN EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY
TRANSMISSION OF A SIGNED COUNTERPART) THAT IBP HAS SIGNED SUCH COUNTERPART,
TOGETHER WITH (A) A FAVORABLE OPINION, DATED THE DATE OF THE GUARANTEE AGREEMENT
AND ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS OF COUNSEL TO IBP, TO
SUBSTANTIALLY THE EFFECT SET FORTH ON EXHIBIT 5.01 AND AS TO SUCH OTHER MATTERS
AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AND
(B) SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL
MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING
OF IBP, AND THE AUTHORIZATION OF THE TRANSACTIONS TO WHICH IBP IS PARTY.


(I)  RECEIVABLES FACILITY.  THE RECEIVABLES FACILITY SHALL BE IN FULL FORCE AND
EFFECT.

85

--------------------------------------------------------------------------------



(J)  TERMINATION OF EXISTING CREDIT AGREEMENT.  THE EXISTING CREDIT AGREEMENT
SHALL HAVE BEEN OR SHALL SIMULTANEOUSLY BE TERMINATED AND THE PRINCIPAL OF AND
INTEREST ACCRUED ON ALL LOANS OUTSTANDING THEREUNDER AND ALL FEES ACCRUED
THEREUNDER SHALL HAVE BEEN OR SHALL SIMULTANEOUSLY BE PAID IN FULL. 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 5:00 p.m.,
New York City time, on June 11, 2003 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).


SECTION 5.02.  CONDITIONS PRECEDENT TO ALL BORROWINGS.  THE OBLIGATION OF EACH
LENDER TO MAKE ANY LOAN ON OR AFTER THE EFFECTIVE DATE SHALL BE SUBJECT TO THE
FURTHER CONDITIONS PRECEDENT THAT:


(A)  NOTICE OF BORROWING.  IN THE CASE OF A COMMITTED BORROWING, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING AS REQUIRED BY
SECTION 2.02.


(B)  CONTINUATION OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE IV AND IN EACH OTHER LOAN DOCUMENT SHALL BE TRUE
AND CORRECT ON AND AS OF THE DATE OF BORROWING WITH THE SAME EFFECT AS IF MADE
ON AND AS OF SUCH DATE (EXCEPT FOR REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATING TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF
SUCH EARLIER DATE).


(C)  NO EXISTING DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND BE
CONTINUING OR SHALL RESULT FROM THE LOAN BEING MADE ON SUCH DATE.


(D)  OTHER ASSURANCES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
APPROVALS, OPINIONS OR DOCUMENTS AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST RELATED TO THE TRANSACTIONS.

Each Notice of Borrowing and Competitive Bid Request submitted by the Borrower
hereunder shall constitute a representation and warranty by the Borrower
hereunder, as of the date of each such notice, application or request and as of
the date of each Borrowing relating thereto, that the conditions in this Section
5.02 are satisfied.

86

--------------------------------------------------------------------------------



ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that as long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation shall remain unpaid or
unsatisfied, unless the Majority Lenders waive compliance in writing:


SECTION 6.01.  COMPLIANCE WITH LAWS, ETC.  THE BORROWER SHALL COMPLY, AND CAUSE
EACH OF ITS SUBSIDIARIES TO COMPLY, WITH ALL APPLICABLE REQUIREMENTS OF LAW,
EXCEPT SUCH AS MAY BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
WHICH HAS NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.


SECTION 6.02.  USE OF PROCEEDS.  THE BORROWER SHALL USE THE PROCEEDS OF ANY LOAN
HEREUNDER MADE ON OR AFTER THE EFFECTIVE DATE FOR WORKING CAPITAL AND OTHER
GENERAL CORPORATE PURPOSES (INCLUDING CAPITAL EXPENDITURES AND ACQUISITIONS AND
TO SUPPORT THE ISSUANCE OF COMMERCIAL PAPER); PROVIDED, HOWEVER, IN EACH CASE
SUCH USE OF PROCEEDS SHALL NOT BE IN CONTRAVENTION OF ANY REQUIREMENT OF LAW AND
SHALL BE CONSISTENT WITH THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN;
PROVIDED, FURTHER, THAT THE PROCEEDS OF ANY LOANS HEREUNDER MAY NOT BE USED TO
FINANCE THE PURCHASE OR OTHER ACQUISITION OF STOCK IN ANY PERSON IF SUCH
PURCHASE OR ACQUISITION IS OPPOSED BY THE BOARD OF DIRECTORS OF SUCH PERSON.


SECTION 6.03.  PAYMENT OF OBLIGATIONS, ETC.  THE BORROWER SHALL PAY AND
DISCHARGE, AND CAUSE EACH OF ITS SUBSIDIARIES TO PAY AND DISCHARGE, BEFORE THE
SAME SHALL BECOME DELINQUENT, ALL LAWFUL CLAIMS AND ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND ADEQUATE RESERVES THEREFOR HAVE BEEN ESTABLISHED
ON THE BOOKS OF THE BORROWER OR ONE OF ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP,
PROVIDED ALL SUCH NON‑PAYMENTS, INDIVIDUALLY OR IN THE AGGREGATE, HAVE NO
REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.


SECTION 6.04.  INSURANCE.  THE BORROWER SHALL MAINTAIN, AND CAUSE EACH OF ITS
SUBSIDIARIES TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INDEPENDENT
INSURERS, INSURANCE WITH RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR
DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME
OR SIMILAR BUSINESS, OF SUCH TYPES AND IN SUCH AMOUNTS AS ARE CUSTOMARILY
CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS.


SECTION 6.05.  PRESERVATION OF CORPORATE EXISTENCE, ETC.  THE BORROWER SHALL
PRESERVE AND MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO PRESERVE AND
MAINTAIN, ITS CORPORATE EXISTENCE, RIGHTS (CHARTER AND STATUTORY) AND
FRANCHISES, EXCEPT AS PERMITTED UNDER SECTIONS 7.05 AND 7.07.

87

--------------------------------------------------------------------------------



SECTION 6.06.  ACCESS.  THE BORROWER SHALL PERMIT, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PERMIT, REPRESENTATIVES OF THE ADMINISTRATIVE AGENT OR ANY
LENDER TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF
ACCOUNT OF, AND VISIT THE PROPERTIES OF, THE BORROWER AND ANY OF ITS
SUBSIDIARIES, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER
AND ANY OF ITS SUBSIDIARIES WITH ANY OF THEIR DIRECTORS, OFFICERS AND
INDEPENDENT PUBLIC ACCOUNTANTS AND AUTHORIZE THOSE ACCOUNTANTS TO DISCLOSE TO
SUCH PERSON ANY AND ALL FINANCIAL STATEMENTS AND OTHER INFORMATION OF ANY KIND,
INCLUDING COPIES OF ANY MANAGEMENT LETTER OR THE SUBSTANCE OF ANY ORAL
INFORMATION THAT SUCH ACCOUNTANTS MAY HAVE WITH RESPECT TO THE BUSINESS,
FINANCIAL AND OTHER AFFAIRS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, ALL AT
THE EXPENSE OF THE BORROWER AND AT SUCH TIMES DURING NORMAL BUSINESS HOURS AND
AS OFTEN AS MAY BE REASONABLY DESIRED, UPON REASONABLE ADVANCE NOTICE TO THE
BORROWER; PROVIDED, HOWEVER, THAT WHEN AN EVENT OF DEFAULT EXISTS, THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY VISIT AND INSPECT, AT THE EXPENSE OF THE
BORROWER, ITS RECORDS AND PROPERTIES AT ANY TIME DURING BUSINESS HOURS AND
WITHOUT ADVANCE NOTICE.


SECTION 6.07.  KEEPING OF BOOKS.  THE BORROWER SHALL MAINTAIN, AND CAUSE EACH OF
ITS SUBSIDIARIES TO MAINTAIN, PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL
AND CORRECT ENTRIES SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS
INVOLVING THE ASSETS AND BUSINESS OF THE BORROWER AND EACH OF ITS SUBSIDIARIES
IN ACCORDANCE WITH GAAP.


SECTION 6.08.  MAINTENANCE OF PROPERTIES.  THE BORROWER SHALL MAINTAIN AND
PRESERVE, AND CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF
ITS PROPERTIES IN GOOD REPAIR, WORKING ORDER AND CONDITION, AND FROM TIME TO
TIME MAKE OR CAUSE TO BE MADE ALL NECESSARY AND PROPER REPAIRS, RENEWALS,
REPLACEMENTS AND IMPROVEMENTS SO THAT THE BUSINESS CARRIED ON IN CONNECTION
THEREWITH MAY BE PROPERLY AND ADVANTAGEOUSLY CONDUCTED AT ALL TIMES; PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION 6.08 SHALL PREVENT THE BORROWER OR ANY OF
ITS SUBSIDIARIES FROM DISCONTINUING THE OPERATION AND THE MAINTENANCE OF ANY OF
ITS PROPERTIES IF SUCH DISCONTINUANCE IS, IN THE OPINION OF THE BORROWER,
DESIRABLE IN THE CONDUCT OF ITS BUSINESS AND HAS NO REASONABLE LIKELIHOOD OF
HAVING A MATERIAL ADVERSE EFFECT.


SECTION 6.09.  FINANCIAL STATEMENTS.  THE BORROWER SHALL FURNISH TO EACH LENDER
WITH A COPY TO THE ADMINISTRATIVE AGENT, IN FORM AND DETAILS SATISFACTORY TO THE
LENDERS AND THE ADMINISTRATIVE AGENT:


(A)  AS SOON AS AVAILABLE, BUT NOT LATER THAN 45 DAYS AFTER THE END OF EACH OF
THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF
THE END OF SUCH QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
SHAREHOLDERS' EQUITY AND CASH FLOWS FOR SUCH QUARTER AND FOR THE PERIOD
COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING ON THE LAST DAY OF
SUCH QUARTER, WHICH STATEMENTS SHALL BE CERTIFIED BY THE CHIEF FINANCIAL OFFICER
OF THE BORROWER AS BEING COMPLETE AND CORRECT AND FAIRLY PRESENTING, IN
ACCORDANCE WITH GAAP, THE FINANCIAL POSITION AND RESULTS OF OPERATION OF THE
BORROWER AND ITS SUBSIDIARIES;

88

--------------------------------------------------------------------------------



(B)  AS SOON AS AVAILABLE, BUT NOT LATER THAN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE BORROWER, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS' EQUITY AND CASH FLOWS FOR THE
PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END
OF SUCH FISCAL YEAR, WHICH STATEMENTS SHALL BE CERTIFIED WITHOUT QUALIFICATION
AS TO THE SCOPE OF THE AUDIT BY A NATIONALLY RECOGNIZED INDEPENDENT PUBLIC
ACCOUNTING FIRM AND BE ACCOMPANIED BY (I) A CERTIFICATE OF SUCH ACCOUNTING FIRM
STATING THAT SUCH ACCOUNTING FIRM HAS OBTAINED NO KNOWLEDGE THAT A DEFAULT OR AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR IF SUCH ACCOUNTING FIRM HAS
OBTAINED SUCH KNOWLEDGE THAT A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND (II) COPIES OF ANY
LETTERS TO THE MANAGEMENT OF THE BORROWER FROM SUCH ACCOUNTING FIRM; AND


(C)  AT THE SAME TIME IT FURNISHES EACH SET OF FINANCIAL STATEMENTS PURSUANT TO
PARAGRAPH (A) OR (B) ABOVE, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE
BORROWER (I) TO THE EFFECT THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING (OR, IF ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, DESCRIBING THE SAME IN REASONABLE DETAIL AND THE ACTION WHICH THE
BORROWER PROPOSES TO TAKE WITH RESPECT THERETO) AND (II) A COMPLIANCE
CERTIFICATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT 6.09, SETTING FORTH IN
REASONABLE DETAIL THE COMPUTATIONS NECESSARY TO DETERMINE WHETHER THE BORROWER
WAS IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.13 AND
7.14, IN EACH CASE RECONCILING ANY DIFFERENCES BETWEEN THE NUMBERS USED IN SUCH
CALCULATIONS AND THOSE USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS.


SECTION 6.10.  REPORTING REQUIREMENTS.  THE BORROWER SHALL FURNISH TO THE
ADMINISTRATIVE AGENT (AND THE ADMINISTRATIVE AGENT SHALL (OTHER THAN IN THE CASE
OF CLAUSE (D) AND, OTHER THAN TO THE REQUESTING LENDER, CLAUSE (F)  BELOW)
PROMPTLY FURNISH TO THE LENDERS):


(A)  PROMPTLY AFTER THE COMMENCEMENT THEREOF, NOTICE OF ALL ACTIONS, SUITS AND
PROCEEDINGS BEFORE ANY COURT OR OTHER GOVERNMENTAL AUTHORITY AFFECTING THE
BORROWER OR ANY OF ITS SUBSIDIARIES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS
ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT;


(B)  PROMPTLY BUT NOT LATER THAN THREE BUSINESS DAYS AFTER THE BORROWER BECOMES
AWARE OF THE EXISTENCE OF (I) ANY DEFAULT OR EVENT OF DEFAULT, (II) ANY BREACH
OR NON‑PERFORMANCE OF, OR ANY DEFAULT UNDER, ANY CONTRACTUAL OBLIGATION TO WHICH
THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY WHICH HAS ANY REASONABLE
LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT, OR (III) ANY MATERIAL ADVERSE
EFFECT OR ANY EVENT OR OTHER DEVELOPMENT WHICH HAS A REASONABLE LIKELIHOOD OF
HAVING A MATERIAL ADVERSE EFFECT, NOTICE SPECIFYING THE NATURE OF SUCH DEFAULT,
EVENT OF DEFAULT, BREACH, NON‑PERFORMANCE, DEFAULT, MATERIAL ADVERSE EFFECT,
EVENT OR DEVELOPMENT, INCLUDING THE ANTICIPATED EFFECT THEREOF;

89

--------------------------------------------------------------------------------



(C)  PROMPTLY AFTER THE SENDING OR FILING THEREOF, COPIES OF ALL REPORTS WHICH
THE BORROWER OR ANY OF ITS SUBSIDIARIES SENDS TO ITS SECURITY HOLDERS GENERALLY,
AND COPIES OF ALL REPORTS AND REGISTRATION STATEMENTS WHICH THE BORROWER OR ANY
OF ITS SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY
NATIONAL SECURITIES EXCHANGE;


(D)  PROMPTLY AFTER THE CREATION OR ACQUISITION THEREOF, THE NAME AND
JURISDICTION OF INCORPORATION OF EACH NEW SUBSIDIARY OF THE BORROWER;


(E)  PROMPTLY, BUT NOT LATER THAN FIVE BUSINESS DAYS AFTER THE BORROWER BECOMES
AWARE OF ANY CHANGE BY MOODY'S OR S&P IN ITS DEBT RATING, NOTICE OF SUCH CHANGE;
AND


(F)  SUCH OTHER INFORMATION RESPECTING THE BUSINESS, PROSPECTS, PROPERTIES,
OPERATIONS OR THE CONDITION, FINANCIAL OR OTHERWISE, OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME REASONABLY REQUEST.


SECTION 6.11.  NOTICES REGARDING ERISA.  WITHOUT LIMITING THE GENERALITY OF THE
NOTICE PROVISIONS CONTAINED IN SECTION 6.10, THE BORROWER SHALL FURNISH TO THE
ADMINISTRATIVE AGENT:


(A)  PROMPTLY AND IN ANY EVENT (I) WITHIN 30 DAYS AFTER THE BORROWER OR ANY
MEMBER OF ITS CONTROLLED GROUP KNOWS OR HAS REASON TO KNOW THAT ANY ERISA EVENT
DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF ERISA EVENT OR ANY EVENT DESCRIBED
IN SECTION 4063(A) OF ERISA WITH RESPECT TO ANY PLAN, AND (II) WITHIN TEN DAYS
AFTER THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP KNOWS OR HAS REASON TO
KNOW THAT ANY OTHER ERISA EVENT WITH RESPECT TO ANY PLAN HAS OCCURRED OR A
REQUEST FOR A MINIMUM FUNDING WAIVER UNDER SECTION 412 OF THE CODE WITH RESPECT
TO ANY PLAN HAS BEEN MADE, A STATEMENT OF THE CHIEF FINANCIAL OFFICER OF THE
BORROWER DESCRIBING SUCH ERISA EVENT AND THE ACTION, IF ANY, WHICH THE BORROWER
OR SUCH MEMBER OF ITS CONTROLLED GROUP PROPOSES TO TAKE WITH RESPECT THERETO
TOGETHER WITH A COPY OF THE NOTICE OF SUCH ERISA EVENT OR OTHER EVENT, IF
REQUIRED BY THE APPLICABLE REGULATIONS UNDER ERISA, GIVEN TO THE PBGC;


(B)  PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF
BY THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP FROM THE PBGC, COPIES OF
EACH NOTICE RECEIVED BY THE BORROWER OR ANY SUCH MEMBER OF ITS CONTROLLED GROUP
OF THE PBGC'S INTENTION TO TERMINATE ANY PLAN OR TO HAVE A TRUSTEE APPOINTED TO
ADMINISTER ANY PLAN;


(C)  PROMPTLY AND IN ANY EVENT WITHIN TEN BUSINESS DAYS AFTER RECEIPT THEREOF, A
COPY OF ANY CORRESPONDENCE THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP
RECEIVES FROM THE PLAN SPONSOR (AS DEFINED BY SECTION 4001(A)(10) OF ERISA) OF
ANY MULTIEMPLOYER PLAN CONCERNING POTENTIAL WITHDRAWAL LIABILITY OF THE BORROWER
OR ANY MEMBER OF ITS CONTROLLED GROUP PURSUANT TO SECTION 4219 OR 4202 OF ERISA,
AND A STATEMENT FROM THE CHIEF FINANCIAL OFFICER OF THE BORROWER OR SUCH MEMBER
OF ITS

90

--------------------------------------------------------------------------------



CONTROLLED GROUP SETTING FORTH DETAILS AS TO THE EVENTS GIVING RISE TO SUCH
POTENTIAL WITHDRAWAL LIABILITY AND THE ACTION WHICH THE BORROWER OR SUCH MEMBER
OF ITS CONTROLLED GROUP PROPOSES TO TAKE WITH RESPECT THERETO;


(D)  NOTIFICATION WITHIN 30 DAYS OF ANY MATERIAL INCREASE IN THE BENEFITS UNDER
ANY EXISTING PLAN WHICH IS NOT A MULTIEMPLOYER PLAN, OR THE ESTABLISHMENT OF ANY
NEW PLANS, OR THE COMMENCEMENT OF CONTRIBUTIONS TO ANY PLAN TO WHICH THE
BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP WAS NOT PREVIOUSLY CONTRIBUTING;


(E)  NOTIFICATION WITHIN FIVE BUSINESS DAYS AFTER THE BORROWER OR ANY MEMBER OF
ITS CONTROLLED GROUP KNOWS OR HAS REASON TO KNOW THAT THE BORROWER OR ANY SUCH
MEMBER OF ITS CONTROLLED GROUP HAS OR INTENDS TO FILE A NOTICE OF INTENT TO
TERMINATE ANY PLAN UNDER A DISTRESS TERMINATION WITHIN THE MEANING OF SECTION
4041(C) OF ERISA AND A COPY OF SUCH NOTICE; AND


(F)  PROMPTLY AFTER RECEIPT OF WRITTEN NOTICE OF COMMENCEMENT THEREOF, NOTICE OF
ANY ACTION, SUIT AND PROCEEDING BEFORE ANY GOVERNMENTAL AUTHORITY AFFECTING THE
BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP WITH RESPECT TO ANY PLAN, EXCEPT
THOSE WHICH, IN THE AGGREGATE, IF ADVERSELY DETERMINED, COULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 6.12.  EMPLOYEE PLANS.  (A)  WITH RESPECT TO PLANS OTHER THAN A
MULTIEMPLOYER PLAN, FOR EACH PLAN INTENDED TO BE QUALIFIED UNDER SECTION 401(A)
OF THE CODE WHICH IS HEREAFTER ADOPTED OR MAINTAINED BY THE BORROWER OR BY ANY
MEMBER OF ITS CONTROLLED GROUP, THE BORROWER SHALL OR SHALL CAUSE ANY SUCH
MEMBER OF ITS CONTROLLED GROUP TO (I) SEEK AND RECEIVE DETERMINATION LETTERS
FROM THE IRS TO THE EFFECT THAT SUCH PLAN IS QUALIFIED WITHIN THE MEANING OF
SECTION 401(A) OF THE CODE; (II) FROM AND AFTER THE ADOPTION OF ANY SUCH PLAN,
CAUSE SUCH PLAN TO BE QUALIFIED WITHIN THE MEANING OF SECTION 401(A) OF THE CODE
AND TO BE ADMINISTERED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE
REQUIREMENTS OF ERISA AND SECTION 401(A) OF THE CODE; (III) MAKE ALL REQUIRED
CONTRIBUTIONS BY THE DUE DATE (INCLUDING PERMISSIBLE EXTENSIONS) UNDER SECTION
412 OF THE CODE AND SECTION 302 OF ERISA; AND (IV) NOT TAKE ANY ACTION WHICH
COULD REASONABLY BE EXPECTED TO CAUSE SUCH PLAN NOT TO BE QUALIFIED WITHIN THE
MEANING OF SECTION 401(A) OF THE CODE OR NOT TO BE ADMINISTERED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH THE REQUIREMENTS OF ERISA AND SECTION 401(A) OF THE
CODE.


(B)  WITH RESPECT TO EACH MULTIEMPLOYER PLAN, THE BORROWER AND EACH MEMBER OF
ITS CONTROLLED GROUP WILL MAKE ANY CONTRIBUTIONS REQUIRED BY SUCH MULTIEMPLOYER
PLAN.


SECTION 6.13.  ENVIRONMENTAL COMPLIANCE; NOTICE.  THE BORROWER SHALL, AND CAUSE
EACH OF ITS SUBSIDIARIES TO:


(A)  USE AND OPERATE ALL OF ITS FACILITIES AND PROPERTIES IN SUBSTANTIAL
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, KEEP ALL NECESSARY PERMITS, APPROVALS,
CERTIFICATES, LICENSE AND OTHER AUTHORIZATIONS RELATING TO ENVIRONMENTAL MATTERS
IN EFFECT AND REMAIN IN SUBSTANTIAL COMPLIANCE THEREWITH, AND HANDLE ALL
HAZARDOUS MATERIALS IN SUBSTANTIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS;

91

--------------------------------------------------------------------------------



(B)  PROMPTLY UPON RECEIPT OF ALL WRITTEN CLAIMS, COMPLAINTS, NOTICES OR
INQUIRIES RELATING TO THE CONDITION OF ITS FACILITIES AND PROPERTIES OR
COMPLIANCE WITH ENVIRONMENTAL LAWS, EVALUATE SUCH CLAIMS, COMPLAINTS, NOTICES
AND INQUIRIES AND FORWARD COPIES OF (I) ALL SUCH CLAIMS, COMPLAINTS, NOTICES AND
INQUIRIES WHICH INDIVIDUALLY HAVE ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL
ADVERSE EFFECT AND (II) ALL SUCH CLAIMS, COMPLAINTS, NOTICES AND INQUIRIES,
ARISING FROM A SINGLE OCCURRENCE WHICH TOGETHER HAVE ANY REASONABLE LIKELIHOOD
OF HAVING A MATERIAL ADVERSE EFFECT, AND ENDEAVOR TO PROMPTLY RESOLVE ALL SUCH
ACTIONS AND PROCEEDINGS RELATING TO COMPLIANCE WITH ENVIRONMENTAL LAWS; AND


(C)  PROVIDE SUCH INFORMATION AND CERTIFICATIONS WHICH THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST FROM TIME TO TIME TO EVIDENCE COMPLIANCE WITH THIS
SECTION 6.13.


ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation shall remain unpaid or
unsatisfied, unless the Majority Lenders shall waive compliance in writing:


SECTION 7.01.  LIMITATIONS ON LIENS.  THE BORROWER SHALL NOT CREATE, INCUR,
ASSUME OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO CREATE, INCUR,
ASSUME OR SUFFER TO EXIST, ANY LIEN UPON OR WITH RESPECT TO ANY OF ITS
PROPERTIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OTHER THAN (SUBJECT TO THE
FINAL SENTENCE OF THIS SECTION 7.01) THE FOLLOWING ("PERMITTED LIENS"):


(A)  ANY LIEN EXISTING ON THE PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES ON THE EFFECTIVE DATE AND SET FORTH IN SCHEDULE 7.01 AND ANY
EXTENSION, RENEWAL AND REPLACEMENT OF ANY SUCH LIEN; PROVIDED ANY SUCH
EXTENSION, RENEWAL OR REPLACEMENT LIEN IS LIMITED TO THE PROPERTY OR ASSETS
COVERED BY THE LIEN EXTENDED, RENEWED OR REPLACED AND DOES NOT SECURE ANY
INDEBTEDNESS IN ADDITION TO THAT SECURED IMMEDIATELY PRIOR TO SUCH EXTENSION,
RENEWAL AND REPLACEMENT;


(B)  ANY LIEN CREATED PURSUANT TO ANY LOAN DOCUMENT;


(C)  LIENS IMPOSED BY LAW, SUCH AS MATERIALMEN'S, MECHANICS', WAREHOUSEMEN'S,
CARRIERS', LESSORS' OR VENDORS' LIENS INCURRED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS WHICH SECURE ITS PAYMENT
OBLIGATIONS TO ANY PERSON, PROVIDED (I) NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS IN DEFAULT WITH RESPECT TO ANY PAYMENT OBLIGATION TO SUCH PERSON
OR THE BORROWER OR THE APPLICABLE SUBSIDIARY IS IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONTESTING SUCH OBLIGATION FOR WHICH ADEQUATE RESERVES
SHALL HAVE BEEN SET ASIDE ON ITS BOOKS AND (II) SUCH LIENS HAVE NO REASONABLE
LIKELIHOOD OF HAVING, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT;

92

--------------------------------------------------------------------------------



(D)  LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES EITHER NOT
YET DUE AND PAYABLE OR TO THE EXTENT THAT NON‑PAYMENT THEREOF SHALL BE PERMITTED
BY SECTION 6.03;


(E)  LIENS ON THE PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES INCURRED,
OR PLEDGES AND DEPOSITS MADE, IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH WORKER'S COMPENSATION, UNEMPLOYMENT INSURANCE, OLD‑AGE PENSIONS AND OTHER
SOCIAL SECURITY BENEFITS, OTHER THAN IN RESPECT OF EMPLOYEE PLANS SUBJECT TO
ERISA;


(F)  LIENS ON THE PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES SECURING
(I) THE PERFORMANCE OF BIDS, TENDERS, STATUTORY OBLIGATIONS, LEASES AND
CONTRACTS (OTHER THAN FOR THE REPAYMENT OF BORROWED MONEY), (II) OBLIGATIONS ON
SURETY AND APPEAL BONDS NOT EXCEEDING IN THE AGGREGATE $5,000,000 AND (III)
OTHER OBLIGATIONS OF LIKE NATURE INCURRED AS AN INCIDENT TO AND IN THE ORDINARY
COURSE OF BUSINESS, PROVIDED ALL SUCH LIENS IN THE AGGREGATE HAVE NO REASONABLE
LIKELIHOOD (EVEN IF ENFORCED) OF HAVING A MATERIAL ADVERSE EFFECT;


(G)  ZONING RESTRICTIONS, EASEMENTS, LICENSES, RESERVATIONS, RESTRICTIONS ON THE
USE OF REAL PROPERTY OR MINOR IRREGULARITIES INCIDENT THERETO WHICH DO NOT
IMPAIR THE VALUE OF ANY PARCEL OF PROPERTY MATERIAL TO THE OPERATION OF THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR THE VALUE OF
SUCH PROPERTY FOR THE PURPOSE OF SUCH BUSINESS;


(H)  (I) PURCHASE MONEY LIENS OR PURCHASE MONEY SECURITY INTERESTS (INCLUDING IN
CONNECTION WITH CAPITAL LEASES) UPON OR IN ANY PROPERTY ACQUIRED OR HELD BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS TO SECURE
THE PURCHASE PRICE OF SUCH PROPERTY OR TO SECURE INDEBTEDNESS INCURRED SOLELY
FOR THE PURPOSE OF FINANCING THE ACQUISITION OF SUCH PROPERTY AND LIENS EXISTING
ON SUCH PROPERTY AT THE TIME OF ITS ACQUISITION (OTHER THAN ANY SUCH LIEN
CREATED IN CONTEMPLATION OF SUCH ACQUISITION) WHICH LIENS DO NOT EXTEND TO ANY
OTHER PROPERTY AND DO NOT SECURE INDEBTEDNESS EXCEEDING THE PURCHASE PRICE OF
SUCH PROPERTY;

(II) LIENS (INCLUDING IN CONNECTION WITH CAPITAL LEASES) SECURING INDEBTEDNESS
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES INCURRED TO FINANCE ALL OR SOME OF
THE COST OF CONSTRUCTION OF PROPERTY (OR TO REFINANCE INDEBTEDNESS SO INCURRED
UPON COMPLETION OF SUCH CONSTRUCTION) WHICH LIENS DO NOT EXTEND TO ANY OTHER
PROPERTY EXCEPT TO THE UNIMPROVED REAL PROPERTY UPON WHICH SUCH CONSTRUCTION
WILL OCCUR; PROVIDED THE INDEBTEDNESS SECURED BY SUCH LIENS IS NOT INCURRED MORE
THAN 90 DAYS AFTER THE LATER OF THE COMPLETION OF CONSTRUCTION OR THE
COMMENCEMENT OF FULL OPERATION OF SUCH PROPERTY;

(III) LIENS ON PROPERTY IN FAVOR OF ANY GOVERNMENTAL AUTHORITY TO SECURE
PARTIAL, PROGRESS, ADVANCE OR OTHER PAYMENTS, OR PERFORMANCE OF ANY OTHER
OBLIGATIONS, PURSUANT TO ANY CONTRACT OR STATUTE OR TO SECURE ANY INDEBTEDNESS
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES INCURRED FOR THE PURPOSE OF FINANCING
ALL OR

93

--------------------------------------------------------------------------------


ANY PART OF THE PURCHASE PRICE OR THE COST OF CONSTRUCTION OF PROPERTY SUBJECT
TO LIENS (INCLUDING IN CONNECTION WITH CAPITAL LEASES) SECURING INDEBTEDNESS OF
THE POLLUTION CONTROL OR INDUSTRIAL OR OTHER REVENUE BOND TYPE AND WHICH LIENS
DO NOT EXTEND TO ANY OTHER PROPERTY; AND

(IV) IN ADDITION TO  LIENS PERMITTED UNDER CLAUSES (I) AND (II) ABOVE, LIENS IN
CONNECTION WITH CAPITAL LEASES ENTERED INTO BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH SALE-LEASEBACK TRANSACTIONS.

provided, however, that the aggregate amount of Indebtedness secured by all
Liens referred to in clauses (i), (ii), (iii) and (iv) of this paragraph (h) at
any time outstanding, together with the Indebtedness secured by Liens permitted
pursuant to paragraphs (i) and (l) below (and any extensions, renewals and
refinancings of such Indebtedness) shall not, subject to the second proviso of
paragraph (i) below, at any time exceed the Permitted Lien Basket;


(I)  LIENS ON ASSETS OF ANY CORPORATION EXISTING AT THE TIME SUCH CORPORATION
BECOMES A SUBSIDIARY OF THE BORROWER OR MERGES INTO OR CONSOLIDATES WITH THE
BORROWER OR ANY OF ITS SUBSIDIARIES, IF SUCH LIENS (A) DO NOT EXTEND TO ANY
OTHER PROPERTY, (B) DO NOT SECURE INDEBTEDNESS EXCEEDING THE FAIR MARKET VALUE
OF SUCH PROPERTY AT THE TIME SUCH CORPORATION BECOMES A SUBSIDIARY OF THE
BORROWER OR AT THE TIME OF SUCH MERGER OR CONSOLIDATION, AND (C) WERE NOT
CREATED IN CONTEMPLATION OF SUCH CORPORATION BECOMING A SUBSIDIARY OF THE
BORROWER OR OF SUCH MERGER OR CONSOLIDATION; PROVIDED, HOWEVER, THAT THE
AGGREGATE AMOUNT OF INDEBTEDNESS SECURED BY LIENS REFERRED TO IN THIS PARAGRAPH
(I), TOGETHER WITH THE INDEBTEDNESS SECURED BY LIENS PERMITTED PURSUANT TO
PARAGRAPH (H) ABOVE AND PARAGRAPH (L) BELOW (AND ANY EXTENSIONS, RENEWALS AND
REFINANCINGS OF SUCH INDEBTEDNESS) SHALL NOT AT ANY TIME EXCEED THE PERMITTED
LIEN BASKET; PROVIDED, FURTHER, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING
LIMITATION, THE BORROWER MAY INCUR, AND PERMIT ITS SUBSIDIARIES TO INCUR,
INDEBTEDNESS SECURED BY LIENS REFERRED TO IN THIS PARAGRAPH (I) WHICH, WHEN
AGGREGATED WITH THE INDEBTEDNESS SECURED BY LIENS PERMITTED PURSUANT TO
PARAGRAPH (H) ABOVE AND PARAGRAPH (L) BELOW, EXCEED THE PERMITTED LIEN BASKET
IF, AND ONLY IF, (X) SUCH INDEBTEDNESS REMAINS OUTSTANDING FOR A PERIOD OF LESS
THAN SIX MONTHS FROM THE DATE ON WHICH SUCH INDEBTEDNESS FIRST EXCEEDED THE
PERMITTED LIEN BASKET OR (Y) SUCH LIENS ARE RELEASED WITHIN SIX MONTHS;


(J)  LIENS IN RESPECT OF THE RECEIVABLES FACILITY AND LIENS IN RESPECT OF
ACCOUNTS SOLD BY THE BORROWER AND ITS SUBSIDIARIES PURSUANT TO A RECEIVABLES
PURCHASE TRANSACTION PERMITTED BY SECTION 7.07(F);


(K)  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER CLAUSE (H), (I) OR (J) OF ARTICLE VIII;


(L)  LIENS SECURING OTHER INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES NOT EXPRESSLY PERMITTED BY PARAGRAPHS (A) THROUGH (K); PROVIDED,
HOWEVER, THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS SECURED BY LIENS PERMITTED
PURSUANT TO PARAGRAPHS (H) AND (I) ABOVE AND PURSUANT TO THIS PARAGRAPH (L) (AND
ANY EXTENSIONS, RENEWALS AND

94

--------------------------------------------------------------------------------



REFINANCINGS OF SUCH INDEBTEDNESS) SHALL NOT, SUBJECT TO THE SECOND PROVISO OF
PARAGRAPH (I) ABOVE, AT ANY TIME EXCEED THE PERMITTED LIEN BASKET; AND


(M)  ANY LIEN ON EXCESS MARGIN STOCK.

Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets of the Borrower and
its Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements for the Borrower referred to in
Section 4.05(a)).


SECTION 7.02.  LIMITATION ON INDEBTEDNESS.  THE BORROWER SHALL NOT CREATE,
INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO CREATE,
INCUR, ASSUME OR SUFFER TO EXIST, ANY INDEBTEDNESS EXCEPT (SUBJECT TO THE FINAL
SENTENCE OF THIS SECTION 7.02):


(A)  THE LOANS AND ANY OTHER INDEBTEDNESS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND ALL LOANS, LETTERS OF CREDIT AND OTHER INDEBTEDNESS UNDER THE
THREE-YEAR CREDIT AGREEMENT, THE FIVE-YEAR CREDIT AGREEMENT AND ALL "LOAN
DOCUMENTS" AS DEFINED THEREIN;


(B)  INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND SET FORTH IN SCHEDULE 7.02,
AND ANY EXTENSION, RENEWAL, REFUNDING AND REFINANCING THEREOF, PROVIDED THAT
AFTER GIVING EFFECT TO SUCH EXTENSION, RENEWAL, REFUNDING OR REFINANCING, (A)
THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED, (B) NEITHER THE TENOR NOR THE
REMAINING AVERAGE LIFE THEREOF IS REDUCED AND (C) THE INTEREST RATE THEREON IS
NOT INCREASED; PROVIDED, HOWEVER, THAT THE INDUSTRIAL REVENUE BONDS IDENTIFIED
BY AN ASTERISK IN SCHEDULE 7.02 MAY BE REFINANCED AT AN INTEREST RATE HIGHER
THAN THE RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH REFINANCING;


(C)  INDEBTEDNESS OF THE BORROWER TO ANY OF ITS SUBSIDIARIES, OF ANY
WHOLLY-OWNED SUBSIDIARY OF THE BORROWER TO THE BORROWER OR OF ANY WHOLLY-OWNED
SUBSIDIARY OF THE BORROWER TO ANOTHER SUBSIDIARY OF THE BORROWER;


(D)  SURETY BONDS AND APPEAL BONDS REQUIRED IN THE ORDINARY COURSE OF BUSINESS
OR IN CONNECTION WITH THE ENFORCEMENT OF RIGHTS OR CLAIMS OF THE BORROWER OR ITS
SUBSIDIARIES OR IN CONNECTION WITH JUDGMENTS THAT DO NOT RESULT IN A DEFAULT OR
AN EVENT OF DEFAULT;


(E)  TRADE DEBT (INCLUDING INDEBTEDNESS FOR THE PURCHASE OF FARM PRODUCTS FROM
CONTRACT GROWERS AND OTHER SIMILAR SUPPLIERS BUT EXCLUDING INDEBTEDNESS FOR
BORROWED MONEY) INCURRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS IN A MANNER AND TO AN EXTENT CONSISTENT WITH THEIR
PAST PRACTICES AND NECESSARY OR DESIRABLE FOR THE PRUDENT OPERATION OF ITS
BUSINESSES;

95

--------------------------------------------------------------------------------



(F)  INDEBTEDNESS SECURED BY LIENS PERMITTED PURSUANT TO SECTION 7.01 SUBJECT TO
THE LIMITATIONS CONTAINED THEREIN;


(G)  INDEBTEDNESS INCURRED IN CONNECTION WITH THE ISSUANCE OF COMMERCIAL PAPER;


(H)  INDEBTEDNESS UNDER HEDGING AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY SUBSIDIARY
IS EXPOSED IN THE CONDUCT OF ITS BUSINESS; AND


(I)  OTHER PRESENT AND FUTURE UNSECURED INDEBTEDNESS PROVIDED AT THE TIME OF,
AND IMMEDIATELY AFTER GIVING EFFECT TO, THE INCURRENCE OF SUCH INDEBTEDNESS, NO
CONDITION OR EVENT SHALL EXIST WHICH CONSTITUTES AN EVENT OF DEFAULT.

Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets of the Borrower and
its Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements for the Borrower referred to in
Section 4.05(a)).


SECTION 7.03.  SALE-LEASEBACK TRANSACTIONS.  THE BORROWER SHALL NOT CREATE,
INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO CREATE,
INCUR, ASSUME OR SUFFER TO EXIST, ANY OBLIGATION, FOR THE PAYMENT OF RENT OR
OTHERWISE, IN CONNECTION WITH A SALE-LEASEBACK TRANSACTION, EXCEPT (SUBJECT TO
THE FINAL SENTENCE OF THIS SECTION 7.03 AND SUBJECT TO THE LIMITATIONS SET FORTH
IN SECTION 7.01(H)) CAPITAL LEASES ENTERED INTO BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES AFTER THE EFFECTIVE DATE IN CONNECTION WITH SALE‑LEASEBACK
TRANSACTIONS; PROVIDED (I) IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH LEASE, THE
PROPERTY SUBJECT TO SUCH LEASE WAS SOLD BY THE BORROWER OR ANY SUCH SUBSIDIARY
TO THE LESSOR PURSUANT TO A TRANSACTION PERMITTED UNDER SECTION 7.07 AND (II) NO
EVENT OF DEFAULT EXISTS OR WOULD OCCUR AS A RESULT OF SUCH SALE AND SUBSEQUENT
LEASE.

Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets of the Borrower and
its Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements for the Borrower referred to in
Section 4.05(a)).

96

--------------------------------------------------------------------------------



SECTION 7.04.  RESTRICTED PAYMENTS.  THE BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, DECLARE, PAY OR AUTHORIZE ANY RESTRICTED
PAYMENT IF (A) ANY SUCH RESTRICTED PAYMENT IS NOT PAID OUT OF CONSOLIDATED NET
INCOME AVAILABLE FOR RESTRICTED PAYMENTS, (B) AT THE TIME OF, AND IMMEDIATELY
AFTER, THE MAKING OF ANY SUCH RESTRICTED PAYMENT (OR THE DECLARATION OF ANY
DIVIDEND EXCEPT A STOCK DIVIDEND) A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING OR (C) THE MAKING OF ANY SUCH RESTRICTED PAYMENT WOULD CAUSE THE
LEVERAGE RATIO TO EXCEED THE PERCENTAGE PURSUANT TO SECTION 7.13 WHICH THE
BORROWER WILL BE REQUIRED TO MAINTAIN AS OF THE END OF THE FISCAL QUARTER DURING
WHICH SUCH RESTRICTED PAYMENT IS TO BE MADE.


SECTION 7.05.  MERGERS, ETC.  THE BORROWER SHALL NOT MERGE OR CONSOLIDATE WITH
OR INTO, OR CONVEY, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO ANY PERSON, OR, EXCEPT AS
PERMITTED PURSUANT TO SECTION 7.06, ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE
STOCK OF ANY PERSON, OR ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY
PERSON (OTHER THAN LIVE INVENTORY) OR ENTER INTO ANY JOINT VENTURE OR
PARTNERSHIP WITH, ANY PERSON, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO;
PROVIDED, HOWEVER, THAT:


(A)  THE BORROWER MAY MERGE WITH A WHOLLY‑OWNED SUBSIDIARY OF THE BORROWER SO
LONG AS (I) THE BORROWER IS THE SURVIVING CORPORATION AND (II) AT THE TIME OF,
AND IMMEDIATELY AFTER GIVING EFFECT TO, SUCH MERGER, NO CONDITION OR EVENT SHALL
EXIST WHICH CONSTITUTES AN EVENT OF DEFAULT;


(B)  ANY WHOLLY‑OWNED DIRECT OR INDIRECT SUBSIDIARY OF THE BORROWER MAY MERGE
WITH OR INTO ANY OTHER WHOLLY‑OWNED DIRECT OR INDIRECT SUBSIDIARY OF THE
BORROWER OR ACQUIRE STOCK OF ANY OTHER WHOLLY‑OWNED DIRECT OR INDIRECT
SUBSIDIARY OF THE BORROWER;


(C)  THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER MAY ACQUIRE ALL OR
SUBSTANTIALLY ALL OF THE STOCK OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY
PERSON, PROVIDED (I) AT THE TIME OF, AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
ACQUISITION, NO CONDITION OR EVENT SHALL EXIST WHICH CONSTITUTES AN EVENT OF
DEFAULT, (II) THE BORROWER SHALL BE IN PRO FORMA COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTIONS 7.13 AND 7.14, ASSUMING SUCH ACQUISITION
OCCURRED ON THE FIRST DAY OF THE FOUR FISCAL QUARTER PERIOD MOST RECENTLY ENDED,
(III) PRIOR TO OCTOBER 2, 2004, WITH RESPECT TO ANY SUCH ACQUISITION INVOLVING
CONSIDERATION IN EXCESS OF $300,000,000, THE BORROWER SHALL EITHER (A) HAVE
OBTAINED, AND DELIVERED TO THE ADMINISTRATIVE AGENT, A WRITTEN CONFIRMATION FROM
EITHER S&P OR MOODY'S THAT, IMMEDIATELY AFTER GIVING EFFECT TO SUCH ACQUISITION,
(X) THE BORROWER WILL MAINTAIN A RATING OF ITS INDEX DEBT OF AT LEAST BBB- BY
S&P OR BAA3 BY MOODY'S, AS THE CASE MAY BE, (Y) SUCH RATING IS NOT UNDER REVIEW
FOR POSSIBLE DOWNGRADE AND (Z) THE BORROWER HAS NOT BEEN PLACED ON CREDIT WATCH
WITH NEGATIVE IMPLICATIONS BY SUCH RATING AGENCY OR (B) HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE
BORROWER CERTIFYING THAT ON A PRO FORMA BASIS, GIVING EFFECT TO SUCH ACQUISITION
(BUT WITHOUT GIVING EFFECT TO ANY PROJECTED COST SAVINGS RELATED THERETO) AS IF
THE ACQUISITION HAD OCCURRED AS OF THE FIRST DAY OF THE FOUR CONSECUTIVE FISCAL

97

--------------------------------------------------------------------------------



QUARTER PERIOD OF THE BORROWER MOST RECENTLY ENDED, THE LEVERAGE RATIO OF THE
BORROWER IS 3.50:1.00 OR LOWER, WHICH CERTIFICATE SHALL SET FORTH IN REASONABLE
DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT THE COMPUTATIONS NECESSARY TO
DETERMINE SUCH LEVERAGE RATIO; AND


(D)  THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER MAY MERGE WITH ANY OTHER
CORPORATION PERMITTED TO BE ACQUIRED PURSUANT TO PARAGRAPH (C) ABOVE, PROVIDED
(I) AT THE TIME OF, AND IMMEDIATELY AFTER GIVING EFFECT TO, SUCH MERGER, NO
CONDITION OR EVENT SHALL EXIST WHICH CONSTITUTES AN EVENT OF DEFAULT AND (II)
AND AFTER SUCH MERGER, THE SURVIVING CORPORATION IS THE BORROWER OR A SUBSIDIARY
OF THE BORROWER, RESPECTIVELY.


SECTION 7.06.  INVESTMENTS IN OTHER PERSONS.  THE BORROWER SHALL NOT MAKE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO MAKE, ANY LOAN OR ADVANCE TO ANY PERSON (OTHER
THAN ACCOUNTS RECEIVABLE CREATED IN THE ORDINARY COURSE OF BUSINESS); OR, EXCEPT
AS PERMITTED UNDER SECTION 7.04 OR 7.05, PURCHASE OR OTHERWISE ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO PURCHASE OR OTHERWISE ACQUIRE, ANY STOCK OR
OTHER EQUITY INTEREST OR INDEBTEDNESS OF ANY PERSON, OR MAKE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MAKE, ANY CAPITAL CONTRIBUTION TO, OR OTHERWISE INVEST IN,
ANY PERSON, EXCEPT:


(A)  PERMITTED INVESTMENTS;


(B)  INVESTMENTS EXISTING ON THE DATE HEREOF IN ANY PERSON;


(C)  LOANS, ADVANCES, CREDIT SUPPORT, OR OTHER INVESTMENTS IN ANY PERSON OR
PERSONS, IN AMOUNTS WHICH DO NOT EXCEED IN THE AGGREGATE AT ANY TIME OUTSTANDING
5% OF THE CONSOLIDATED TOTAL ASSETS OF THE BORROWER AND ITS SUBSIDIARIES AS AT
THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF THE BORROWER;


(D)  THE ACQUISITION BY THE BORROWER OR ANY OF ITS WHOLLY‑OWNED SUBSIDIARIES OF
STOCK OF A SUBSIDIARY OF THE BORROWER;


(E)  INTERCOMPANY INDEBTEDNESS PERMITTED PURSUANT TO SECTION 7.02(D); AND


(F)  LOANS OR ADVANCES MADE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
EMPLOYEES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES NOT TO EXCEED AN AGGREGATE
OF $5,000,000.


SECTION 7.07.  ASSETS.  THE BORROWER SHALL NOT SELL, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF ANY OF ITS ASSETS, OR PERMIT ANY OF ITS SUBSIDIARIES TO
SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS, EXCEPT:


(A)  THE SALE OR DISPOSITION OF INVENTORY AND FARM PRODUCTS IN THE ORDINARY
COURSE OF BUSINESS;


(B)  THE SALE OR DISPOSITION IN THE ORDINARY COURSE OF BUSINESS OF ANY ASSETS
WHICH HAVE BECOME OBSOLETE OR SURPLUS TO THE BUSINESS OF THE BORROWER OR ANY OF
ITS

98

--------------------------------------------------------------------------------



SUBSIDIARIES, OR HAS NO REMAINING USEFUL LIFE, IN EACH CASE AS REASONABLY
DETERMINED IN GOOD FAITH BY THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE;


(C)  THE PERIODIC SALES TO THIRD PARTIES OF LIVE INVENTORY AND RELATED PRODUCTS
AND SERVICES UNDER GROW OUT CONTRACTS;


(D)  PERMITTED DISPOSITIONS;


(E)  THE SALE OR DISPOSITION OF PERMITTED INVESTMENTS;


(F)  THE SALE OF ACCOUNTS OR OTHER RECEIVABLES BY THE BORROWER AND ITS
SUBSIDIARIES IN CONNECTION WITH THE RECEIVABLES FACILITY OR TO A SPECIAL PURPOSE
BANKRUPTCY REMOTE SUBSIDIARY OR A THIRD PARTY FOR NOT LESS THAN THE FAIR VALUE
THEREOF, WITHOUT RECOURSE (OTHER THAN TO ANY SUCH SPECIAL PURPOSE SUBSIDIARY),
IN CONNECTION WITH A RECEIVABLES PURCHASE TRANSACTION; AND


(G)  THE SALE OR DISPOSITION OF EXCESS MARGIN STOCK FOR NOT LESS THAN THE FAIR
VALUE THEREOF.


SECTION 7.08.  CHANGE IN NATURE OF BUSINESS.  THE BORROWER SHALL NOT, AND SHALL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE TO ANY SUBSTANTIAL EXTENT IN ANY
BUSINESS OTHER THAN THE PRODUCTION, MARKETING AND DISTRIBUTION OF FOOD PRODUCTS
AND ANY RELATED FOOD OR AGRICULTURAL PRODUCTS, PROCESSES OR BUSINESS.


SECTION 7.09.  TRANSACTIONS WITH AFFILIATES, ETC.  THE BORROWER SHALL NOT:


(A)  ENTER INTO OR BE A PARTY TO, OR PERMIT ANY OF ITS SUBSIDIARIES TO ENTER
INTO OR BE A PARTY TO, ANY TRANSACTION WITH ANY AFFILIATE OF THE BORROWER OR ANY
SUCH SUBSIDIARY EXCEPT (I) AS OTHERWISE EXPRESSLY PERMITTED HEREIN OR (II) IN
THE ORDINARY COURSE OF BUSINESS, TO THE EXTENT CONSISTENT WITH PAST PRACTICES,
SO LONG AS ANY SUCH TRANSACTION INDIVIDUALLY AND IN THE AGGREGATE WITH OTHER
SUCH TRANSACTIONS HAS NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE
EFFECT; OR


(B)  ENTER INTO, OR PERMIT ANY OF ITS SUBSIDIARIES TO ENTER INTO, ANY AGREEMENT
THAT PROHIBITS, LIMITS OR RESTRICTS ANY REPAYMENT OF LOANS OR ADVANCES OR OTHER
DISTRIBUTIONS TO THE BORROWER BY ANY OF ITS RESPECTIVE SUBSIDIARIES, OR THAT
RESTRICTS ANY SUCH SUBSIDIARY'S ABILITY TO DECLARE OR MAKE ANY DIVIDEND PAYMENT
OR OTHER DISTRIBUTION ON ACCOUNT OF ANY SHARES OF ANY CLASS OF ITS CAPITAL STOCK
OR ON ITS ABILITY TO ACQUIRE OR MAKE A PAYMENT IN RESPECT THEREOF; PROVIDED THAT
(I) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW
OR BY THIS AGREEMENT, (II) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND
CONDITIONS EXISTING ON THE DATE HEREOF IDENTIFIED ON SCHEDULE 7.09 (BUT SHALL
APPLY TO ANY EXTENSION, RENEWAL, AMENDMENT OR MODIFICATION THAT EXPANDS THE
SCOPE OF ANY SUCH RESTRICTION OR CONDITION) AND (III) THE FOREGOING SHALL NOT
APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING
TO THE SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS
PERMITTED HEREUNDER.

99

--------------------------------------------------------------------------------



SECTION 7.10.  MARGIN REGULATIONS.  (A)  THE BORROWER SHALL NOT USE THE PROCEEDS
OF ANY LOAN IN VIOLATION OF REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM.


(B)  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
PURCHASE OR OTHERWISE ACQUIRE MARGIN STOCK IF, AFTER GIVING EFFECT TO ANY SUCH
PURCHASE OR ACQUISITION, MARGIN STOCK OWNED BY THE BORROWER AND ITS SUBSIDIARIES
WOULD REPRESENT MORE THAN 25% OF THE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES
ON A CONSOLIDATED BASIS (VALUED IN ACCORDANCE WITH REGULATION U).


SECTION 7.11.  COMPLIANCE WITH ERISA.  THE BORROWER SHALL NOT, DIRECTLY OR
INDIRECTLY, PERMIT ANY MEMBER OF THE CONTROLLED GROUP OF THE BORROWER TO,
DIRECTLY OR INDIRECTLY:


(A)  TERMINATE ANY PLAN SO AS TO RESULT IN ANY MATERIAL LIABILITY (IN THE
OPINION OF THE MAJORITY LENDERS EXERCISED REASONABLY) TO THE BORROWER OR ANY
MEMBER OF ITS CONTROLLED GROUP;


(B)  PERMIT TO EXIST ANY ERISA EVENT, OR ANY OTHER EVENT OR CONDITION WHICH
PRESENTS THE RISK OF A MATERIAL LIABILITY (IN THE OPINION OF THE MAJORITY
LENDERS EXERCISED REASONABLY) OF THE BORROWER OR ANY MEMBER OF ITS CONTROLLED
GROUP;


(C)  MAKE A COMPLETE OR PARTIAL WITHDRAWAL (WITHIN THE MEANING OF SECTION 4201
OF ERISA) FROM ANY MULTIEMPLOYER PLAN SO AS TO RESULT IN ANY MATERIAL LIABILITY
(IN THE OPINION OF THE MAJORITY LENDERS EXERCISED REASONABLY) TO THE BORROWER OR
ANY MEMBER OF ITS CONTROLLED GROUP;


(D)  ENTER INTO ANY NEW PLAN OR MODIFY ANY EXISTING PLAN SO AS TO INCREASE ITS
OBLIGATIONS THEREUNDER EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE WHICH HAS ANY REASONABLE LIKELIHOOD OF RESULTING IN MATERIAL
LIABILITY TO THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP; OR


(E)  PERMIT THE PRESENT VALUE OF ALL BENEFIT LIABILITIES, AS DEFINED IN TITLE IV
OF ERISA, UNDER EACH PLAN OF THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP
(USING EACH PLAN'S ACTUARIAL ASSUMPTIONS UPON TERMINATION OF SUCH PLAN) TO
MATERIALLY (IN THE OPINION OF THE MAJORITY LENDERS EXERCISED REASONABLY) EXCEED
THE FAIR MARKET VALUE OF PLAN ASSETS ALLOCABLE TO SUCH BENEFITS ALL DETERMINED
AS OF THE MOST RECENT VALUATION DATE FOR EACH SUCH PLAN.


SECTION 7.12.  SPECULATIVE TRANSACTIONS.  THE BORROWER SHALL NOT ENGAGE OR
PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY TRANSACTION INVOLVING COMMODITY
OPTIONS OR FUTURES CONTRACTS OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST TRANSACTIONS.

100

--------------------------------------------------------------------------------



SECTION 7.13.  LEVERAGE RATIO.  THE BORROWER SHALL NOT PERMIT THE LEVERAGE RATIO
AT ANY TIME DURING ANY OF THE PERIODS SET FORTH BELOW TO EXCEED THE RATIO SET
FORTH OPPOSITE SUCH PERIOD:

Period                                                                 
            Ratio

Effective Date through September 27, 2003                      4.00:1.00

September 28, 2003 and thereafter                                   3.75:1.00


SECTION 7.14.  INTEREST EXPENSE COVERAGE RATIO.  THE BORROWER SHALL NOT PERMIT
THE RATIO OF (I) CONSOLIDATED EBITDA TO (II) CONSOLIDATED INTEREST EXPENSE, IN
EACH CASE FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING DURING ANY
PERIOD SET FORTH BELOW TO BE LESS THAN THE RATIO SET FORTH OPPOSITE SUCH PERIOD:

Period                                                                 
            Ratio

Effective Date through June 28, 2003                                3.00:1.00

June 29, 2003 and thereafter                                            
3.25:1.00


ARTICLE VIII

EVENTS OF DEFAULT


SECTION 8.01.  EVENTS OF DEFAULT.  THE TERM "EVENT OF DEFAULT" SHALL MEAN ANY OF
THE EVENTS SET FORTH IN THIS SECTION 8.01.


(A)  NON‑PAYMENT.  THE BORROWER SHALL (I) FAIL TO PAY WHEN AND AS REQUIRED TO BE
PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN; OR (II) FAIL TO PAY WITHIN
THREE BUSINESS DAYS AFTER THE SAME SHALL BECOME DUE AND PAYABLE, ANY AMOUNT OF
INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT OR ANY OTHER OBLIGATION;


(B)  REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR WARRANTY MADE BY THE
BORROWER IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, OR WHICH IS CONTAINED
IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT DELIVERED AT ANY
TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
PROVE TO HAVE BEEN INCORRECT OR UNTRUE IN ANY MATERIAL RESPECT WHEN MADE OR
DEEMED MADE;


(C)  SPECIFIC DEFAULTS.  THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN ARTICLE VII OR SECTION 6.02, 6.05 (WITH
RESPECT TO THE BORROWER'S EXISTENCE), OR 6.10(B);


(D)  OTHER DEFAULTS.  THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER
TERM OR COVENANT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND
SUCH DEFAULT

101

--------------------------------------------------------------------------------



SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE DATE UPON WHICH
WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE
ADMINISTRATIVE AGENT;


(E)  DEFAULT UNDER OTHER AGREEMENTS.  ANY DEFAULT SHALL OCCUR UNDER THE
FIVE‑YEAR CREDIT AGREEMENT, THE THREE-YEAR CREDIT AGREEMENT, THE RECEIVABLES
FACILITY OR UNDER ANY OTHER INDEBTEDNESS OF THE BORROWER (OTHER THAN ANY DEFAULT
UNDER ANY AGREEMENT TO WHICH THE BORROWER AND ONE OR MORE LENDERS ARE PARTY TO
THE EXTENT SUCH DEFAULT RESULTS FROM THE TRANSFER OR PLEDGE OF EXCESS MARGIN
STOCK) OR ANY OF ITS SUBSIDIARIES HAVING AN AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF $10,000,000 OR MORE OR UNDER ONE OR MORE HEDGING AGREEMENTS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES RESULTING IN AGGREGATE NET OBLIGATIONS OF
$10,000,000 OR MORE AND SUCH DEFAULT SHALL:

(I) CONSIST OF THE FAILURE TO PAY ANY INDEBTEDNESS WHEN DUE (WHETHER AT
SCHEDULED MATURITY, BY REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE)
AFTER GIVING EFFECT TO ANY APPLICABLE GRACE OR NOTICE PERIOD; OR

(II) RESULT IN, OR CONTINUE UNREMEDIED FOR A PERIOD OF TIME SUFFICIENT TO
PERMIT, THE ACCELERATION OF SUCH INDEBTEDNESS OR THE EARLY TERMINATION OF SUCH
HEDGING AGREEMENT;


(F)  BANKRUPTCY OR INSOLVENCY.  THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL:

(I) CEASE TO BE SOLVENT OR GENERALLY FAIL TO PAY, OR ADMIT IN WRITING ITS
INABILITY TO PAY, ITS DEBTS AS THEY BECOME DUE;

(II) COMMENCE AN INSOLVENCY PROCEEDING;

(III) VOLUNTARILY CEASE TO CONDUCT ITS BUSINESS IN THE ORDINARY COURSE; OR

(IV) TAKE ANY ACTION TO EFFECTUATE OR AUTHORIZE ANY OF THE FOREGOING;


(G)  INVOLUNTARY PROCEEDINGS.

(I) AN INVOLUNTARY INSOLVENCY PROCEEDING SHALL BE COMMENCED AGAINST THE BORROWER
OR ANY OF ITS SUBSIDIARIES OR ANY WRIT, JUDGMENT, WARRANT OF ATTACHMENT,
EXECUTION OR SIMILAR PROCESS SHALL BE ISSUED OR LEVIED AGAINST A SUBSTANTIAL
PART OF THE BORROWER'S, OR ANY OF ITS SUBSIDIARIES' PROPERTIES, AND ANY SUCH
PROCEEDING OR PETITION SHALL NOT BE DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT
OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS SHALL NOT BE RELEASED, VACATED OR
FULLY BONDED WITHIN 60 DAYS AFTER COMMENCEMENT, FILING OR LEVY;

(II) THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL ADMIT IN WRITING THE MATERIAL
ALLEGATIONS OF A PETITION AGAINST IT IN ANY INSOLVENCY PROCEEDING, OR AN ORDER
FOR RELIEF (OR SIMILAR ORDER UNDER NON‑UNITED STATES LAW) AGAINST THE BORROWER
OR SUCH SUBSIDIARY IS ORDERED IN ANY INSOLVENCY PROCEEDING; OR

102

--------------------------------------------------------------------------------


(III) THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL ACQUIESCE IN THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, MORTGAGEE IN
POSSESSION (OR AGENT THEREFOR) OR OTHER SIMILAR PERSON FOR ITSELF OR A
SUBSTANTIAL PORTION OF ITS PROPERTY OR BUSINESS;


(H)  JUDGMENTS.  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $10,000,000 SHALL BE RENDERED AGAINST THE BORROWER, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH
JUDGMENT;


(I)  ERISA.  WITH RESPECT TO ANY PLAN:

(I) THE BORROWER, ANY MEMBER OF ITS CONTROLLED GROUP OR ANY OTHER
PARTY‑IN‑INTEREST OR DISQUALIFIED PERSON SHALL ENGAGE IN TRANSACTIONS WHICH IN
THE AGGREGATE HAVE A REASONABLE LIKELIHOOD OF RESULTING IN A DIRECT OR INDIRECT
LIABILITY TO THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP IN EXCESS OF
$10,000,000 UNDER SECTION 409 OR 502 OF ERISA OR SECTION 4975 OF THE CODE;

(II) THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP SHALL INCUR ANY
ACCUMULATED FUNDING DEFICIENCY, AS DEFINED IN SECTION 412 OF THE CODE, IN THE
AGGREGATE IN EXCESS OF $10,000,000, OR REQUEST A FUNDING WAIVER FROM THE IRS FOR
CONTRIBUTIONS IN THE AGGREGATE IN EXCESS OF $10,000,000;

(III) THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP SHALL INCUR ANY
WITHDRAWAL LIABILITY IN THE AGGREGATE IN EXCESS OF $10,000,000 AS A RESULT OF A
COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN WITHIN THE MEANING OF
SECTION 4203 OR 4205 OF ERISA;

(IV) THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP SHALL FAIL TO MAKE A
REQUIRED CONTRIBUTION BY THE DUE DATE (INCLUDING ANY PERMISSIBLE EXTENSIONS)
UNDER SECTION 412 OF THE CODE OR SECTION 302 OF ERISA WHICH WOULD RESULT IN THE
IMPOSITION OF A LIEN UNDER SECTION 412 OF THE CODE OR SECTION 302 OF ERISA;

(V) THE BORROWER, ANY MEMBER OF ITS CONTROLLED GROUP OR ANY PLAN SPONSOR SHALL
NOTIFY THE PBGC OF AN INTENT TO TERMINATE IN A DISTRESSED TERMINATION, OR THE
PBGC SHALL INSTITUTE PROCEEDINGS TO TERMINATE, A PLAN;

(VI) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO A PLAN, AND WITHIN 15 DAYS
AFTER THE REPORTING OF SUCH REPORTABLE EVENT TO THE MAJORITY LENDERS, THE
MAJORITY LENDERS SHALL HAVE NOTIFIED THE BORROWER IN WRITING THAT (A) THEY HAVE
MADE A DETERMINATION THAT, ON THE BASIS OF SUCH REPORTABLE EVENT, THERE ARE
REASONABLE GROUNDS FOR THE TERMINATION OF SUCH PLAN BY THE PBGC OR FOR THE

103

--------------------------------------------------------------------------------


APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A TRUSTEE TO
ADMINISTER SUCH PLAN AND (B) AS A RESULT THEREOF A DEFAULT OR AN EVENT OF
DEFAULT SHALL OCCUR HEREUNDER;

(VII) A TRUSTEE SHALL BE APPOINTED BY A COURT OF COMPETENT JURISDICTION TO
ADMINISTER ANY PLAN OR THE ASSETS THEREOF;

(VIII) THE BENEFITS OF ANY PLAN SHALL BE INCREASED (OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE), OR THE BORROWER OR ANY MEMBER
OF ITS CONTROLLED GROUP SHALL BEGIN TO MAINTAIN, OR BEGIN TO CONTRIBUTE TO, ANY
PLAN, WITHOUT THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS; OR

(IX) ANY ERISA EVENT WITH RESPECT TO A PLAN SHALL HAVE OCCURRED, AND 30 DAYS
THEREAFTER (A) SUCH ERISA EVENT SHALL NOT HAVE BEEN CORRECTED AND (B) THE THEN
PRESENT VALUE OF SUCH PLAN'S BENEFIT LIABILITIES, AS DEFINED IN TITLE IV OF
ERISA, SHALL EXCEED THE THEN CURRENT VALUE OF ASSETS ACCUMULATED IN SUCH PLAN;

provided, however, that the events listed in clauses (v)‑(ix) of this paragraph
(i) shall constitute Events of Default only if, as of the date thereof or any
subsequent date, the maximum amount of liability the Borrower or any member of
its Controlled Group could incur in the aggregate under Section 4062, 4063,
4064, 4219 or 4243 of ERISA or any other provision of law with respect to all
such Plans, computed by the actuary of the Plan taking into account any
applicable rules and regulations of the PBGC at such time, and based on the
actuarial assumptions used by the Plan, resulting from or otherwise associated
with such event exceeds $10,000,000;


(J)  CHANGE IN CONTROL.  MR. DON TYSON, THE TYSON LIMITED PARTNERSHIP AND
"MEMBERS OF THE SAME FAMILY" OF MR. DON TYSON AS DEFINED IN SECTION 447(E) OF
THE CODE SHALL CEASE TO HAVE AT LEAST 51% OF THE TOTAL COMBINED VOTING POWER OF
THE OUTSTANDING STOCK OF THE BORROWER; OR


(K)  GUARANTEE AGREEMENT.  AT ANY TIME AFTER THE DELIVERY OF THE GUARANTEE
AGREEMENT, THE GUARANTEE AGREEMENT SHALL NOT FOR ANY REASON BE, OR SHALL BE
ASSERTED BY THE BORROWER OR IBP NOT TO BE, IN FULL FORCE AND EFFECT AND
ENFORCEABLE AGAINST IBP IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS.


SECTION 8.02.  REMEDIES.  IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE ADMINISTRATIVE AGENT SHALL AT THE REQUEST OF, OR MAY WITH THE
CONSENT OF, THE MAJORITY LENDERS:


(A)  DECLARE THE COMMITMENT OF EACH LENDER TO BE TERMINATED, WHEREUPON SUCH
COMMITMENT SHALL FORTHWITH BE TERMINATED; AND/OR


(B)  DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL INTEREST
ACCRUED AND UNPAID THEREON AND ALL OTHER OBLIGATIONS PAYABLE HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE LOANS,
ALL SUCH INTEREST AND ALL SUCH OBLIGATIONS SHALL BECOME AND BE FORTHWITH DUE AND
PAYABLE WITHOUT

104

--------------------------------------------------------------------------------



PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED BY THE BORROWER;

provided, however, that upon the occurrence of any event specified in Section
8.01(f) or (g) with respect to the Borrower, the Commitment of each Lender to
make Loans shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest accrued thereon and all other Obligations
shall automatically become due and payable without further action of the
Administrative Agent or any Lender.


SECTION 8.03.  RIGHTS NOT EXCLUSIVE.  THE RIGHTS PROVIDED FOR IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY OTHER
RIGHTS, POWERS, PRIVILEGES OR REMEDIES PROVIDED BY LAW OR IN EQUITY, OR UNDER
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT NOW EXISTING OR HEREAFTER ARISING.


ARTICLE IX

THE ADMINISTRATIVE AGENT


SECTION 9.01.  APPOINTMENT.  EACH LENDER HEREBY IRREVOCABLY APPOINTS, DESIGNATES
AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER
THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND TO EXERCISE SUCH
POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY THE TERMS OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
ELSEWHERE IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE
AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET
FORTH HEREIN OR ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED
COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL
BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST
AGAINST THE ADMINISTRATIVE AGENT.


SECTION 9.02.  DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY
OF ITS DUTIES UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT BY OR THROUGH
EMPLOYEES, AGENTS OR ATTORNEYS‑IN‑FACT AND SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  THE ADMINISTRATIVE
AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENT OR
ATTORNEY‑IN‑FACT THAT IT SELECTS WITH REASONABLE CARE.


SECTION 9.03.  LIABILITIES OF AGENTS.  (A)  NEITHER THE ADMINISTRATIVE AGENT NOR
ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS‑IN‑FACT OR
AFFILIATES SHALL BE (A) LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
ANY OF THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OR (B)
RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS FOR ANY RECITAL, STATEMENT,
REPRESENTATION OR WARRANTY MADE BY THE BORROWER OR ANY OFFICER THEREOF CONTAINED
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT,
STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR FOR THE VALUE OF ANY COLLATERAL OR THE VALIDITY, EFFECTIVENESS,
GENUINENESS,

105

--------------------------------------------------------------------------------



ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
FOR ANY FAILURE OF THE BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER OR
THEREUNDER.  THE ADMINISTRATIVE AGENT SHALL NOT BE UNDER ANY OBLIGATION TO ANY
LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES.


(B)  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT NONE OF THE SYNDICATION
AGENT OR ANY OF THE DOCUMENTATION AGENTS SHALL HAVE ANY DUTIES,
RESPONSIBILITIES, OBLIGATIONS OR AUTHORITY UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN SUCH CAPACITY.


SECTION 9.04.  RELIANCE BY ADMINISTRATIVE AGENT.  (A)  THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY
WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER OR
FACSIMILE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED
BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE
PROPER PERSON OR PERSONS AND UPON ANY ADVICE AND STATEMENTS OF LEGAL COUNSEL
(INCLUDING COUNSEL TO THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE MAJORITY LENDERS AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO
ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH
MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH
ACTION.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN
ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ACCORDANCE WITH A REQUEST FROM OR THE CONSENT OF THE MAJORITY
LENDERS AND SUCH REQUEST OR CONSENT AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS AND ALL FUTURE HOLDERS OF
THE LOANS OR ANY PORTION THEREOF.


(B)  FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS SPECIFIED IN
SECTION 5.01, EACH LENDER SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR
ACCEPTED OR TO BE SATISFIED WITH EACH DOCUMENT OR OTHER MATTER REQUIRED
THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO
THE LENDERS UNLESS AN OFFICER OF THE ADMINISTRATIVE AGENT RESPONSIBLE FOR THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS SHALL HAVE RECEIVED NOTICE FROM
SUCH LENDER PRIOR TO THE EFFECTIVE DATE SPECIFYING ITS OBJECTION THERETO AND
EITHER SUCH OBJECTION SHALL NOT HAVE BEEN WITHDRAWN BY NOTICE TO THE
ADMINISTRATIVE AGENT TO THAT EFFECT OR SUCH LENDER SHALL NOT HAVE MADE AVAILABLE
TO THE ADMINISTRATIVE AGENT SUCH LENDER'S PERCENTAGE SHARE OF SUCH BORROWING.


SECTION 9.05.  NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED
TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT, EXCEPT WITH RESPECT TO PAYMENT DEFAULTS, UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER OR THE BORROWER REFERRING TO THIS
AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH
NOTICE IS A "NOTICE OF

106

--------------------------------------------------------------------------------



DEFAULT".  IN THE EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE,
THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.  THE
ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR
EVENT OF DEFAULT AS SHALL BE REQUESTED BY THE MAJORITY LENDERS IN ACCORDANCE
WITH ARTICLE VIII; PROVIDED HOWEVER, THAT UNLESS AND UNTIL THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED ANY SUCH REQUEST FROM THE MAJORITY LENDERS, THE
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS.


SECTION 9.06.  CREDIT DECISION.  EACH LENDER EXPRESSLY ACKNOWLEDGES THAT NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES NOR ANY OFFICER, DIRECTOR,
EMPLOYEE, AGENT, ATTORNEY‑IN‑FACT OF ANY OF THEM HAS MADE ANY REPRESENTATION OR
WARRANTY TO IT AND THAT NO ACT BY THE ADMINISTRATIVE AGENT HEREINAFTER TAKEN,
INCLUDING ANY REVIEW OF THE AFFAIRS OF THE BORROWER AND ITS SUBSIDIARIES, SHALL
BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE ADMINISTRATIVE
AGENT TO ANY LENDER.  EACH LENDER REPRESENTS TO THE ADMINISTRATIVE AGENT THAT IT
HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS,
PROSPECTS, PROPERTIES, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, AND
CREDITWORTHINESS OF THE BORROWER AND MADE ITS OWN DECISION TO ENTER INTO THIS
AGREEMENT AND EXTEND CREDIT TO THE BORROWER HEREUNDER.  EACH LENDER ALSO
REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT, AND TO MAKE SUCH INVESTIGATIONS AS IT DEEMS NECESSARY TO INFORM
ITSELF AS TO THE BUSINESS, PROSPECTS, PROPERTIES, OPERATIONS OR CONDITION,
FINANCIAL OR OTHERWISE, AND CREDITWORTHINESS OF THE BORROWER.  EXCEPT FOR
NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO THE
LENDERS BY THE ADMINISTRATIVE AGENT HEREUNDER, THE ADMINISTRATIVE AGENT SHALL
NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR
OTHER INFORMATION CONCERNING THE BUSINESS, PROSPECTS, PROPERTIES, OPERATIONS OR
CONDITION, FINANCIAL OR OTHERWISE, AND CREDITWORTHINESS OF THE BORROWER WHICH
MAY COME INTO THE POSSESSION OF THE ADMINISTRATIVE AGENT OR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS‑IN‑FACT OR AFFILIATES.


SECTION 9.07.  INDEMNIFICATION.  TO THE EXTENT THAT THE BORROWER FAILS TO PAY
ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT UNDER SECTION
10.04 OR 10.05, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
SUCH LENDER'S RESPECTIVE PERCENTAGE SHARE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT; PROVIDED THAT THE UNREIMBURSED COST OR EXPENSE OR INDEMNIFIED CLAIM,
ACTION, PROCEEDING, SUIT, DAMAGE, LOSS, LIABILITY OR RELATED COST OR EXPENSE, AS
THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN
ITS CAPACITY AS SUCH.


SECTION 9.08.  ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY.  JPMORGAN CHASE BANK
AND ITS AFFILIATES MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE
IN

107

--------------------------------------------------------------------------------



ANY KIND OF BUSINESS WITH THE BORROWER AND ITS SUBSIDIARIES AS THOUGH JPMORGAN
CHASE BANK WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER.  WITH RESPECT TO ITS
LOANS, JPMORGAN CHASE BANK SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS
AGREEMENT AS ANY LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT, AND THE TERMS "LENDER" AND "LENDERS" SHALL INCLUDE
JPMORGAN CHASE BANK IN ITS INDIVIDUAL CAPACITY.


SECTION 9.09.  SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE LENDERS AND THE
BORROWER.  UPON ANY SUCH RESIGNATION, THE MAJORITY LENDERS SHALL HAVE THE RIGHT
TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHICH SHALL BE A COMMERCIAL BANK
ORGANIZED OR CHARTERED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR OF ANY
STATE THEREOF AND HAVING COMBINED CAPITAL AND SURPLUS OF AT LEAST $500,000,000. 
IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL HAVE BEEN SO APPOINTED BY THE
MAJORITY LENDERS, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN 30 DAYS AFTER
THE NOTICE OF RESIGNATION OF THE RETIRING ADMINISTRATIVE AGENT, THEN THE
RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS, WITH THE CONSENT OF
THE BORROWER, WHICH SHALL NOT BE UNREASONABLY WITHHELD, APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT WHICH SHALL BE A COMMERCIAL BANK ORGANIZED OR CHARTERED
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF AND
HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST $500,000,000.  UPON THE
ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR
ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT
SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  AFTER ANY RETIRING ADMINISTRATIVE AGENT'S RESIGNATION AS
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE IX AND SECTIONS 10.04 AND
10.05 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN
BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


ARTICLE X

MISCELLANEOUS


SECTION 10.01.  NOTICES, ETC.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS
PROVIDED TO ANY PARTY UNDER THIS AGREEMENT SHALL, UNLESS OTHERWISE EXPRESSLY
SPECIFIED HEREIN, BE IN WRITING (INCLUDING BY FACSIMILE) AND MAILED BY OVERNIGHT
DELIVERY, TRANSMITTED BY FACSIMILE OR DELIVERED: IF TO THE BORROWER, TO ITS
ADDRESS SPECIFIED ON THE SIGNATURE PAGES HEREOF; IF TO ANY LENDER, TO IT AT ITS
ADDRESS (OR FACSIMILE NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE; AND
IF TO THE ADMINISTRATIVE AGENT, TO ITS ADDRESS SPECIFIED ON THE SIGNATURE PAGES
HEREOF; OR, AS TO THE BORROWER OR THE ADMINISTRATIVE AGENT, AT SUCH OTHER
ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER
PARTIES AND, AS TO EACH OTHER PARTY, AT SUCH OTHER ADDRESS AS SHALL BE
DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT; PROVIDED, THAT NOTICES AND OTHER COMMUNICATIONS REQUIRED
UNDER ARTICLE V OR VI HEREOF BY THE BORROWER OR THE ADMINISTRATIVE AGENT TO THE
LENDERS MAY BE TRANSMITTED VIA ELECTRONIC TRANSMISSION.  ALL SUCH NOTICES AND
COMMUNICATIONS SHALL BE EFFECTIVE, IF TRANSMITTED BY

108

--------------------------------------------------------------------------------



FACSIMILE, WHEN TRANSMITTED BY FACSIMILE AND CONFIRMED BY TELEPHONE OR
FACSIMILE, OR, IF MAILED BY OVERNIGHT DELIVERY OR DELIVERED, UPON DELIVERY,
EXCEPT THAT NOTICES AND COMMUNICATIONS TO THE ADMINISTRATIVE AGENT PURSUANT TO
ARTICLE II OR IX SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE ADMINISTRATIVE
AGENT.


SECTION 10.02.  AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY
THE BORROWER HEREFROM OR THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE IN WRITING, ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT AND SIGNED OR
CONSENTED TO BY THE MAJORITY LENDERS AND THE BORROWER, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT
SHALL DO ANY OF THE FOLLOWING:


(A)  INCREASE THE COMMITMENT OF ANY LENDER (OTHER THAN BY ASSIGNMENT) OR SUBJECT
ANY LENDER TO ANY ADDITIONAL MONETARY OBLIGATION WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;


(B)  REDUCE THE PRINCIPAL OF, OR INTEREST ON, ANY COMMITTED LOAN OR ANY FEES
PAYABLE HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY;


(C)  EXTEND THE TERMINATION DATE OR THE MATURITY DATE OR ANY DATE FIXED FOR ANY
PAYMENT OF INTEREST ON, THE COMMITTED LOANS OR ANY FEES PAYABLE HEREUNDER
WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY;


(D)  CHANGE SECTION 2.06(B) IN A MANNER THAT WOULD ALTER THE PRO RATA TREATMENT
OF LENDERS REQUIRED THEREBY OR CHANGE SECTION 3.06 IN A MANNER THAT WOULD ALTER
THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER;


(E)  RELEASE IBP FROM ITS OBLIGATIONS UNDER THE GUARANTEE AGREEMENT, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


(F)  CHANGE THE PERCENTAGE OF THE COMMITMENTS OR THE PERCENTAGE OF THE AGGREGATE
UNPAID PRINCIPAL AMOUNT OF THE LOANS WHICH SHALL BE REQUIRED FOR THE LENDERS OR
ANY OF THEM TO TAKE ANY ACTION HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH
LENDER; OR


(G)  AMEND THIS SECTION 10.02 WITHOUT THE WRITTEN CONSENT OF EACH LENDER.


SECTION 10.03.  NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY LENDER OR
THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT,
REMEDY, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE
REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES
PROVIDED BY LAW.


SECTION 10.04.  COSTS AND EXPENSES.  THE BORROWER AGREES TO PAY ON DEMAND:

109

--------------------------------------------------------------------------------



(A)  ALL COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT OR OR ANY OF THE DOCUMENTATION AGENTS IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION AND AMENDMENT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT TO BE DELIVERED
HEREUNDER OR THEREUNDER OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR WITH RESPECT TO ADVISING THE ADMINISTRATIVE AGENT AS TO
ITS RIGHTS AND RESPONSIBILITIES UNDER THE LOAN DOCUMENTS, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT OR OR ANY OF THE DOCUMENTATION AGENTS (INCLUDING
THE ALLOCATED COST OF IN‑HOUSE COUNSEL);


(B)  ALL COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY RESTRUCTURING OR
"WORK‑OUT" (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE),
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT OR SUCH LENDER (INCLUDING THE ALLOCATED COST OF IN‑HOUSE
COUNSEL); AND


(C)  ALL COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION
WITH DUE DILIGENCE, TRANSPORTATION, USE OF COMPUTERS, DUPLICATION, APPRAISALS,
SURVEYS, AUDITS, INSURANCE, CONSULTANTS AND SEARCH REPORTS AND ALL FILING AND
RECORDING FEES AND TITLE INSURANCE PREMIUMS.


SECTION 10.05.  INDEMNITY.  (A)  THE BORROWER AGREES TO INDEMNIFY, DEFEND,
REIMBURSE AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT,
EACH DOCUMENTATION AGENT, EACH LENDER AND EACH OF THEIR AFFILIATES, AND EACH OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ADVISORS (EACH, AN
"INDEMNIFIED PARTY") FROM AND AGAINST ALL CLAIMS, ACTIONS, PROCEEDINGS, SUITS,
DAMAGES, LOSSES, LIABILITIES, COSTS AND EXPENSES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL (INCLUDING THE ALLOCATED COST OF IN‑HOUSE
COUNSEL) WHICH MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTY IN
CONNECTION WITH, OR ARISING OUT OF, OR RELATING TO (I) ANY TRANSACTION OR
PROPOSED TRANSACTION (WHETHER OR NOT CONSUMMATED) FINANCED OR TO BE FINANCED, IN
WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY BORROWING OR
OTHERWISE CONTEMPLATED IN THIS AGREEMENT; (II) THE ENTERING INTO AND PERFORMANCE
OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT BY THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, ANY DOCUMENTATION AGENT OR ANY LENDER OR ANY ACTION OR
OMISSION OF THE BORROWER IN CONNECTION THEREWITH; OR (III) ANY INVESTIGATION,
LITIGATION, SUIT, ACTION OR PROCEEDING (REGARDLESS OF WHETHER AN INDEMNIFIED
PARTY IS A PARTY THERETO) WHICH RELATES TO ANY OF THE FOREGOING OR TO ANY
ENVIRONMENTAL CLAIM, UNLESS AND TO THE EXTENT SUCH CLAIM, ACTION, PROCEEDING,
SUIT, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE WAS SOLELY ATTRIBUTABLE TO SUCH
INDEMNIFIED PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


(B)  THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, EACH DOCUMENTATION AGENT
AND EACH LENDER AGREE THAT IN THE EVENT THAT ANY INVESTIGATION, LITIGATION,
SUIT, ACTION OR PROCEEDING IS ASSERTED OR THREATENED IN WRITING OR INSTITUTED
AGAINST IT OR ANY

110

--------------------------------------------------------------------------------



OTHER INDEMNIFIED PARTY, OR ANY REMEDIAL, REMOVAL OR RESPONSE ACTION IS
REQUESTED OF IT OR ANY OTHER INDEMNIFIED PARTY, FOR WHICH THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT, ANY DOCUMENTATION AGENT OR ANY LENDER MAY DESIRE
INDEMNITY OR DEFENSE HEREUNDER, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT,
SUCH DOCUMENTATION AGENT OR SUCH LENDER SHALL PROMPTLY NOTIFY THE BORROWER IN
WRITING.


(C)  THE BORROWER AT THE REQUEST OF THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, ANY DOCUMENTATION AGENT OR ANY LENDER SHALL HAVE THE OBLIGATION TO DEFEND
AGAINST SUCH INVESTIGATION, LITIGATION, SUIT, ACTION OR PROCEEDING OR REQUESTED
REMEDIAL, REMOVAL OR RESPONSE ACTION, AND THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT AND THE DOCUMENTATION AGENTS, IN ANY EVENT, MAY PARTICIPATE IN
THE DEFENSE THEREOF WITH LEGAL COUNSEL OF THE ADMINISTRATIVE AGENT'S CHOICE.  IN
THE EVENT THAT THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, ANY
DOCUMENTATION AGENT OR ANY LENDER REQUESTS THE BORROWER TO DEFEND AGAINST SUCH
INVESTIGATION, LITIGATION, SUIT, ACTION OR PROCEEDING OR REQUESTED REMEDIAL,
REMOVAL OR RESPONSE ACTION, THE BORROWER SHALL PROMPTLY DO SO AND THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE AFFECTED DOCUMENTATION AGENT OR
THE AFFECTED LENDER SHALL HAVE THE RIGHT TO HAVE LEGAL COUNSEL OF ITS CHOICE
PARTICIPATE IN SUCH DEFENSE.  NO ACTION TAKEN BY LEGAL COUNSEL CHOSEN BY THE
ADMINISTRATIVE AGENT OR ANY LENDER IN DEFENDING AGAINST ANY SUCH INVESTIGATION,
LITIGATION, SUIT, ACTION OR PROCEEDING OR REQUESTED REMEDIAL, REMOVAL OR
RESPONSE ACTION SHALL VITIATE OR ANY WAY IMPAIR THE BORROWER'S OBLIGATIONS AND
DUTIES HEREUNDER TO INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY.


SECTION 10.06.  RIGHT OF SET‑OFF.  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT, EACH LENDER IS HEREBY AUTHORIZED AT ANY
TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF
AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL
OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH
LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY AND ALL
OF THE OBLIGATIONS, WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER
THIS AGREEMENT.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AFTER ANY
SUCH SET‑OFF AND APPLICATION MADE BY SUCH LENDER; PROVIDED, HOWEVER, THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET‑OFF AND
APPLICATION.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION 10.06 ARE IN ADDITION
TO ANY OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SET‑OFF) WHICH SUCH
LENDER MAY HAVE.


SECTION 10.07.  BINDING EFFECT.  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER, THE ADMINISTRATIVE AGENT
AND EACH LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE
BORROWER SHALL NOT HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR WRITTEN CONSENT
OF ALL THE LENDERS.


SECTION 10.08.  ASSIGNMENTS, PARTICIPATIONS, ETC.  (A)  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE
AFFILIATES OF EACH OF THE ADMINISTRATIVE

111

--------------------------------------------------------------------------------



AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY
REASON OF THIS AGREEMENT.


(B)  ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN "ASSIGNEE") ALL OR
A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT
(I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR A LENDER AFFILIATE, EACH
OF THE BORROWER AND THE ADMINISTRATIVE AGENT MUST GIVE THEIR PRIOR WRITTEN
CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD),
(II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR A LENDER AFFILIATE OR AN
ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER'S COMMITMENT,
THE AMOUNT OF THE COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH
ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT
TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS
THAN $5,000,000 UNLESS EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT
OTHERWISE CONSENT, (III) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT
OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER'S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, EXCEPT THAT THIS CLAUSE (III) SHALL NOT APPLY TO RIGHTS IN
RESPECT OF OUTSTANDING BID LOANS, (IV) THE ASSIGNEE AND THE ASSIGNOR IN RESPECT
OF EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500, AND (V) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE; AND PROVIDED FURTHER THAT
ANY CONSENT OF THE BORROWER OTHERWISE REQUIRED UNDER THIS PARAGRAPH SHALL NOT BE
REQUIRED IF AN EVENT OF DEFAULT UNDER CLAUSE (F) OR (G) OF SECTION 8.01 HAS
OCCURRED AND IS CONTINUING.  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (D) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OF THE ASSIGNING LENDER'S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 3.05, 3.08, 3.09, 3.10, 3.11 AND 10.05)(BUT ONLY TO THE
EXTENT SUCH LENDER NOTIFIES THE BORROWER OF ANY CLAIM UNDER SUCH SECTION WITHIN
90 DAYS AFTER IT OBTAINS KNOWLEDGE THEREOF).  ANY ASSIGNMENT OR TRANSFER BY A
LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS PARAGRAPH SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (E) OF THIS SECTION.


(C)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE UNITED STATES A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE "REGISTER").  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER

112

--------------------------------------------------------------------------------



PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER, AND ANY LENDER, AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE'S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(E)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE
AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (EACH A
"PARTICIPANT") IN ALL OR A PORTION OF SUCH LENDER'S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING
TO IT); PROVIDED THAT (I) SUCH LENDER'S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER'S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE PROVISO TO SECTION 10.02 THAT AFFECTS SUCH PARTICIPANT. 
SUBJECT TO PARAGRAPH (F) OF THIS SECTION, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.05 (OTHER THAN
3.05(F)), 3.06, 3.08, 3.09 AND 3.10 TO THE SAME EXTENT AS IF IT WERE A LENDER
AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS
SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 10.06 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 3.06 AS THOUGH IT WERE A
LENDER.


(F)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.05, 3.08, 3.09 OR 3.10 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
BORROWER'S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER
IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.05 UNLESS
THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION
3.05(F) AS THOUGH IT WERE A LENDER.

113

--------------------------------------------------------------------------------



(G)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER TO (I) A FEDERAL RESERVE BANK OR (II) THE FARM CREDIT FUNDING CORP. OR TO
ANY OTHER ENTITY ORGANIZED UNDER THE FARM CREDIT ACT, AS AMENDED, AND THIS
SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


SECTION 10.09.  CONFIDENTIALITY.  EACH LENDER AGREES TO TAKE NORMAL AND
REASONABLE PRECAUTIONS AND EXERCISE DUE CARE TO MAINTAIN THE CONFIDENTIALITY OF
ALL NON‑PUBLIC INFORMATION PROVIDED TO IT BY THE BORROWER OR BY THE
ADMINISTRATIVE AGENT ON THE BORROWER'S BEHALF IN CONNECTION WITH THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND AGREES AND UNDERTAKES THAT NEITHER IT NOR ANY OF
ITS AFFILIATES SHALL USE ANY SUCH INFORMATION FOR ANY PURPOSE OR IN ANY MANNER
OTHER THAN PURSUANT TO THE TERMS CONTEMPLATED BY THIS AGREEMENT.  ANY LENDER MAY
DISCLOSE SUCH INFORMATION (A) AT THE REQUEST OF ANY BANK REGULATORY AUTHORITY OR
IN CONNECTION WITH AN EXAMINATION OF SUCH LENDER BY ANY SUCH AUTHORITY; (B)
PURSUANT TO SUBPOENA OR OTHER COURT PROCESS; (C) WHEN REQUIRED TO DO SO IN
ACCORDANCE WITH THE PROVISIONS OF ANY APPLICABLE LAW; (D) AT THE EXPRESS
DIRECTION OF ANY AGENCY OF ANY STATE OF THE UNITED STATES OF AMERICA OR OF ANY
OTHER JURISDICTION IN WHICH SUCH LENDER CONDUCTS ITS BUSINESS; AND (E) TO SUCH
LENDER'S AFFILIATES, INDEPENDENT AUDITORS, COUNSEL AND OTHER PROFESSIONAL
ADVISORS.  NOTWITHSTANDING THE FOREGOING, THE BORROWER AUTHORIZES EACH LENDER TO
DISCLOSE TO ANY PARTICIPANT OR ASSIGNEE AND ANY PROSPECTIVE PARTICIPANT AND
ASSIGNEE SUCH FINANCIAL AND OTHER INFORMATION IN SUCH LENDER'S POSSESSION
CONCERNING THE BORROWER OR ITS SUBSIDIARIES WHICH HAS BEEN DELIVERED TO THE
LENDERS PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR WHICH HAS BEEN
DELIVERED TO THE LENDERS BY THE BORROWER IN CONNECTION WITH THE LENDERS' CREDIT
EVALUATION OF THE BORROWER PRIOR TO ENTERING INTO THIS AGREEMENT; PROVIDED,
HOWEVER, THAT SUCH PARTICIPANT OR ASSIGNEE OR PROSPECTIVE PARTICIPANT OR
ASSIGNEE AGREES IN WRITING TO SUCH LENDER TO KEEP SUCH INFORMATION CONFIDENTIAL
TO THE SAME EXTENT REQUIRED OF THE LENDERS HEREUNDER.  NOTWITHSTANDING ANYTHING
HEREIN OR IN ANY RELATED DOCUMENT TO THE CONTRARY, ANY PARTY SUBJECT TO
CONFIDENTIALITY OBLIGATIONS HEREUNDER OR UNDER ANY OTHER RELATED DOCUMENT (AND
ANY EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF SUCH PARTY) MAY DISCLOSE TO ANY
AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, SUCH PARTY'S U.S. FEDERAL
INCOME TAX TREATMENT AND THE U.S. FEDERAL INCOME TAX STRUCTURE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT RELATING TO SUCH PARTY AND ALL
MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE
PROVIDED TO IT RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE.


SECTION 10.10.  SURVIVAL.  THE OBLIGATIONS OF THE BORROWER UNDER SECTIONS 3.05,
3.08, 3.09, 3.10, 3.11, 10.04 AND 10.05, AND THE OBLIGATIONS OF THE LENDERS
UNDER SECTIONS 3.05(H) AND 9.07, SHALL IN EACH CASE SURVIVE REPAYMENT OR
PURCHASE OF THE LOANS OR ANY TERMINATION OF THIS AGREEMENT AND THE COMMITMENTS. 
THE REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER IN THIS AGREEMENT AND IN
EACH OTHER LOAN DOCUMENT

114

--------------------------------------------------------------------------------



SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT.


SECTION 10.11.  HEADINGS.  THE VARIOUS HEADINGS OF THIS AGREEMENT ARE INSERTED
FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT OR ANY PROVISIONS HEREOF OR THEREOF.


SECTION 10.12.  GOVERNING LAW AND JURISDICTION.  (A)  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK; AND


(B)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER HEREBY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON‑EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.


SECTION 10.13.  EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


SECTION 10.14.  ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT,
AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS RELATING
TO THE SUBJECT MATTER HEREOF EXCEPT FOR THE FEE LETTER AND ANY PRIOR
ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY THE BORROWER OF (OR ANY
INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR TO
BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR THE LENDERS.


SECTION 10.15.  WAIVER OF JURY TRIAL.  THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF

115

--------------------------------------------------------------------------------



CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE LENDERS OR THE BORROWER.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO
THIS AGREEMENT.


SECTION 10.16.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


[SIGNATURE PAGES FOLLOW]

116

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                                                                           
TYSON FOODS, INC.,

                                                                            by

/s/        Dennis Leatherby

Name:  Dennis Leatherby
Title:     Senior Vice President, Finance
            and Treasurer

                                                                            
Address for notices:
                                                                            
2210 West Oaklawn Drive
                                                                           
Springdale, Arkansas  72762
                                                                           
Attention: Dennis Leatherby
                                                                           
Facsimile No.: (479) 757-6730

                                                                            With
a copy to:

                                                                            2210
West Oaklawn Drive
                                                                           
Springdale, Arkansas  72762
                                                                           
Attention: Read Hudson
                                                                           
Facsimile No.: (479) 757-6563

117

--------------------------------------------------------------------------------


                                                                        JPMORGAN
CHASE BANK,

individually and as Administrative Agent,

                                                                        by

/s/        B.B. Wuthrich

Name:  B.B. WUTHRICH
Title:     VICE PRESIDENT

Address for notices:
Loan and Agency Services Group
270 Park Avenue, 23rd Floor
New York NY 10017
Attention of.:  Martha Gurwit
Facsimile No.:  (212) 270-5127

                                                                        Address
for payments:
                                                                        ABA #
021000021
                                                                       
Attention: Eleanor Fiore
                                                                        Chase
Plaza, 8th Floor
                                                                        New
York, NY 10081
                                                                        Credit
to Account number:
                                                                       
323219551
                                                                       
Reference: Tyson Foods, Inc.





118

--------------------------------------------------------------------------------


                                                                           
MERRILL LYNCH BANK USA, individually and as Syndication Agent,



                                                                            by

/s/        Louis Alder

Name:  Louis Alder
Title:     Vice President

                                119

--------------------------------------------------------------------------------


                                                                           
SUNTRUST BANK, individually and as Documentation Agent,

                                                                            by

/s/        Hugh E. Brown

Name:  HUGH E. BROWN
Title:     VICE PRESIDENT: 

                                120

--------------------------------------------------------------------------------

> > > > > > > COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK
> > > > > > > INTERNATIONAL", NEW YORK BRANCH, individually and as Documentation
> > > > > > > Agent,



                                                                            by

/s/         Richard J. Beard

Name:  RICHARD J. BEARD
Title:     EXECUTIVE DIRECTOR

                                                                             by

/s/         Ian Reece

Name:  Ian Reece
Title:     Managing Director

                                121

--------------------------------------------------------------------------------


                                                                            BNP
PARIBAS, individually and as Documentation Agent,

                                                                            by

/s/         Tom Ambrose

Name:  Tom Ambrose
Title:     Director

                                                                            by

/s/         Peter Labrie

Name:  Peter Labrie
Title:     Central Region Manager

                                122

--------------------------------------------------------------------------------


                                                                        AG FIRST
FARM CREDIT BANK

                                                                        by:  /s/
John W. Burnside Jr.

                                                                        Name: 
John W. Burnside Jr.
                                                                        Title: 
Vice President - Capital Markets

123

--------------------------------------------------------------------------------

                                                                         AGSTAR
FINANCIAL SERVICES, PCA

                                                                        by: 
/s/   Lee Puchs

                                                                        Name: 
Lee Puchs
                                                                       
Title:     Vice President

124

--------------------------------------------------------------------------------

                                                                        BANK OF
COMMUNICATIONS, NEW YORK BRANCH

                                                                        by: 
/s/  De Cai Li

                                                                        Name: 
De Cai Li
                                                                       
Title:     General Manager

125

--------------------------------------------------------------------------------

                                                                        BANCO
BILBAO VIZCAYA ARGENTARIA PUERTO RICO
                                                                       
OVERSEAS, A UNIT OF BANCO BILBAO VIZCAYA
                                                                       
ARGENTARIA PUERTO RICO                                                          

                                                                        by: 
/s/  Thomas A. Rosario

                                                                        Name:  
Thomas A. Rosario
                                                                       
Title:      Executive Vice President

126

--------------------------------------------------------------------------------

                                                                        THE BANK
OF TOKYO-MITSUBISHI, LTD

                                                                        by: 
/s/   D. Barnell

                                                                        Name:  
D. Barnell
                                                                       
Title:      Vice President

127

--------------------------------------------------------------------------------

                                                                        COBANK,
ACB

                                                                        by: 
/s/   S. Richard Dill

                                                                        Name:  
S. Richard Dill
                                                                       
Title:      Vice President

128

--------------------------------------------------------------------------------

                                                                       
COMMERCEBANK, NA

                                                                        by: 
/s/   George H. Bermudez

                                                                        Name:  
George H. Bermudez
                                                                       
Title:      Vice President

129

--------------------------------------------------------------------------------

                                                                        THE
DEVELOPMENT BANK OF SINGAPORE LTD.,
                                                                        LOS
ANGELES AGENCY

                                                                        by: 
/s/   Charles Ong

                                                                        Name:  
Charles Ong
                                                                       
Title:      General Manager DBS Bank Los Angeles

130

--------------------------------------------------------------------------------

                                                                        FARM
CREDIT BANK OF WICHITA

                                                                        by: 
/s/   Greg Reno

                                                                        Name:  
Greg Reno
                                                                       
Title:      Vice President

 

--------------------------------------------------------------------------------

                                                                        FCS OF
MINNESOTA VALLEY, PCA
                                                                        DBA FCS
COMMERCIAL FINANCE GROUP

                                                                        by: 
/s/   James M. Grafing

                                                                        Name:  
James M. Grafing
                                                                       
Title:      Senior Vice President
                                                                       
Syndicated Finance

131

--------------------------------------------------------------------------------

                                                                       
GREENSTONE FARM CREDIT
                                                                       
SERVICES, ACA/FLCA

                                                                        by: 
/s/   Alfred S. Compton, Jr.

                                                                        Name:  
Alfred S. Compton, Jr.
                                                                       
Title:      Vice President/Sr. Lending Officer
                                                                      

132

--------------------------------------------------------------------------------

                                                                       
SCOTIABANK INC.
                                                            
                                                                        by: 
/s/   William E. Zarrett

                                                                        Name:  
William E. Zarrett
                                                                       
Title:      Managing Director

133

--------------------------------------------------------------------------------

                                                                        SUMITOMO
MITSUI BANKING CORPORATION
                                                            
                                                                        by: 
/s/   Peter R.C. Knight

                                                                        Name:  
Peter R.C. Knight
                                                                       
Title:      Joint General Manager

134

--------------------------------------------------------------------------------

                                                                        WACHOVIA
BANK, N.A.
                                                            
                                                                        by: 
/s/   David Silander

                                                                        Name:  
David Silander
                                                                       
Title:      Director

135

--------------------------------------------------------------------------------

                                                                        WELLS
FARGO BANK, NA
                                                            
                                                                        by: 
/s/   Peter Arack

                                                                        Name:  
Peter Arack
                                                                       
Title:      Vice President

136

--------------------------------------------------------------------------------